Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 1 of 114 PageID: 11




                Exhibit A
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 2 of 114 PageID: 12



STATE OF MINNESOTA                                                            DISTRICT COURT

COUNTY OF DAKOTA                                                   FIRST JUDICIAL DISTRICT

                                                                  CASE TYPE: Civil Other/Misc.

LaKendrea Camille McNealy, Individually and      Court File No.
on Behalf of All:Others Similarly Situated,

                Plaintiff,                       SUMMONS
V.


Gerber Products Company,

                Defendant

THIS SUMMONNS IS DIRECTED TO: Gerber Products Coanpany

           1.   YOU ARE BEING SUED. The Plaintiff has started a lawsuit against you. The

Plaintiff s Complaint against you is attached to this summons and is on file in the office of the

court administrator of the above-named court. Do not throw these papers away. They are official

papers that affect your rights. You must respond to this lawsuit even though it may not yet be

filed with the Court and there may be no court file number on this summons.

           2.   YOU MUST REPLY WITY'lIN 21 DAYS TO PItOTECT YOUat RIGFITS.

You must give or mail to the person who signed this summons a written response called an

Answer within 21 days of the date on which you received this Summons. You must send a copy

of your Answer to the person who signed this summons located at:

                Rebecca A. Peterson
                LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                100 Washington Avenue South, Suite 2200
                Minneapolis, MN 55401

           3.   YOU MUST RESPOND TO EACH CLAIM. The Answer is your written

response to the Plaintiffs Complaint. In your Answer you must state whether you agree or




556894.1
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 3 of 114 PageID: 13



disagree with each paragraph of the Complaint. If you believe the Plaintiff should not be given

everything asked for in the Complaint, you must say so in your Answer.

           4.   YOU. WILL LOSE YOUR CASE IF YOU DO NOT SEND A WRITTEN

RESPONSE TO THE COMPLAINT TO THE PERSON WHO SIGNED THIS

SUMMONS. If you do not Answer within 21 days, you will lose this case. You will not get to

tell your side of the story, and the Court may decide against you and award the Plaintiff

everything asked for in the complaint. If you do not want to contest the claims stated in the

complaint, you do not need to respond. A default judgment can then be entered against you for

the relief requested in the complaint.

           5.   LEGAL ASSISTANCE. You may wish to get legal help from a lawyer. If you

do not have a lawyer, the Court Administrator may have information about places where you can

get legal assistance. Even if you cannot get legal help, you must still provide a written Answer to

protect your rights or you may lose the case.

           6.   ALTERNATIVE DISPUTE RESOLUTION. The parties may agree to or be

ordered to participate in an alternative dispute resolution process under Rule 114 of the

Minnesota General Rules of Practice. You must still send your written response to the Complaint

even if you expect to use alternative means of resolving this dispute.




556894.1                                        2
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 4 of 114 PageID: 14



Dated: February 8, 2021            LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                   Robert K. Shelquist (MN #21310X)
                                   Rebecca A. Peterson (MN #0392663)

                                   By: s/ Rebecca A. Peterson

                                   100 Washington Avenue South, Suite 2200
                                   Minneapolis, MN 55401
                                   Telephone: (612) 339-6900
                                   Facsimile: (612) 339-0981
                                   E-mail: rkshelquist@locklaw.com
                                           rapeterson@locklaw.com
                                  LITE DEPALMA GREENBERG, LLC
                                  Joseph DePalma
                                  Susana Cruz Hodge
                                  570 Broad Street, Suite 1201
                                  Newark, NJ 07102
                                  Telephone: (973) 623-3000
                                  E-mail: jdepalxna@litedepalma.com
                                          scruzhodge@litedepalma.com
                                   CUNEO GILBERT & LADUCA, LLP
                                   Charles LaDuca
                                   Katherine Van Dyck
                                   C. William Frick
                                   4725 Wisconsin Avenue NW, Suite 200
                                   Washington, DC 20016
                                   Telephone:(202) 789-3960
                                   Facsimile: (202) 789-1813
                                   E-mail: charles@cuneolaw.com
                                           kvandyck@cuneolaw.com
                                           bill@cuneolaw.com
                                   ATTORNEYS FOR PLAINTIFF




556894.1                           3
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 5 of 114 PageID: 15




  ~m'"002ul~~RM19T117:\                                                         DISTRICT COURT

  COUNTY OF DAKOTA                                                    FIRST JUDICIAL DISTRICT

                                                                    CASE TYPE: Civil Other/Misc.


  LaKendrea Camille McNealy, Individually            Court File No.
  and on Behalf of All Others Similarly
  Situated,
                                                           CLASS ACTION COMPLAINT
                       Plaintiff,                             AND JURY DEMAND
  V.

  Gerber Products Company,

                      Defendant.

           Plaintiff LaKendrea Camille McNealy, by and through her undersigned attorneys, brings

 this action individually and on behalf of others similarly situated as more fully described below

 against Gerber Products Company ("Defendant") and alleges as follows:

                                          INTRODUCTION

           Plaintiff LaKendrea Camille McNealy ("Plaintiff'), individually and on behalf of all others

 similarly situated, by and through her undersigned attorneys, brings this Class Action Complaint

 against Defendant Gerber Products Company ("Defendant" or "Gerber"), for its negligent,

 reckless, and/or intentional practice of misrepresenting and failing to fully disclose the presence

(or material risk of) heavy metals in its baby food sold throughout the United States. Plaintiff

seeks both injunctive and monetary relief on behalf of the proposed Class (as defined herein),

 including requiring full disclosure of all such substances in its marketing, advertising, and labeling

and restoring monies to the members of the proposed Class. Plaintiff alleges the following based

upon personal knowledge as well as investigation by her counsel, and as to all other matters, upon




556877.4
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 6 of 114 PageID: 16




 information and belief (Plaintiff believes that substantial evidentiary support will exist for the

 allegations set forth herein after a reasonable opportunity for discovery).

                                   NATURE OF THE ACTION

           1.   Parents like Plaintiff trust manufacturers like Gerber to sell baby food that is safe,

nutritious, and free from harmful toxins, contaminants, and chemicals. They expect the food they

 feed their infants and toddlers to be free the risk of and/or inclusion of Heavy Metals, substances

known to have significant and dangerous health consequences.l

           2.   Consumers lack the scientific knowledge necessary to determine whether the

Defendant's products do in fact contain (or have a material risk of ) Heavy Metals or to know or

ascertain the true nature of the ingredients and quality of the Products. Reasonable consumers

therefore must and do rely on Defendant to honestly report what its products contain.

           3.   A recent report by the U.S. House of Representatives' Subcommittee on Economic

and Consumer Policy, Committee on Oversight and Reform reveals that parents' trust has been

violated (the "Subcommittee's investigation"). Ex. 1. The Subcommittee's investigation of the

seven largest baby food manufacturers in the United States, including Defendant, was spurred by

"reports alleging high levels of toxic heavy metals in baby foods" and the knowledge that "[e]ven

low levels of exposure can cause serious and often irreversible damage to brain development." Ex.

1 at 2.

           4.   Defendant knows that its customers trust the quality of its products and that they

expect Defendant's products to be free of Heavy Metals. It also knows that certain consumers seek

out and wish to purchase baby foods made of high quality ingredients free of toxins or




1 As used herein, the phrase "Heavy Metals" is collectively defined as arsenic, cadmium, lead, and
mercury.


556877.4                                      2
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 7 of 114 PageID: 17




 contaminants and that these consumers will pay more for baby foods they believe possess these

 qualities than for baby foods they do not believe possess these qualities.

           5.   As such, Defendant's promises, warranties, pricing, statements, claims, packaging,

 labeling, marketing, advertising, and material nondisclosures (hereinafter collectively referred to

 as "Marketing" or "Claims") center on representations and pictures that are intended to, and do,

 convey to consumers that their baby food, including its Contaminated Baby Foods,2 possess certain

 qualities and characteristics, including that it was nutritious, healthy and safe baby food and did

 not have a risk of or actual inclusion of Heavy Metals.

           6.   No reasonable consumer seeing Defendant's Marketing would expect the

 Contaminated Baby Foods to contain Heavy Metals or other undesirable toxins or contaminants.

 Furthermore, reasonable consumers, like Plaintiff, would consider the mere inclusion of Heavy

 Metals or other undesirable toxins or contaminants a material fact when considering what baby

 food to purchase.

           7.   Defendant intended for consumers to rely on its Marketing, and reasonable

 consumers did in fact so rely. However, Defendant's Marketing is deceptive, misleading, unfair,

 andlor false because, among other things, the Contaminated Baby Foods include undisclosed

 Heavy Metals or other undesirable toxins or contaminants.

           8.   Defendant's Contaminated Baby Foods do not have a disclaimer regarding the risk

 or presence of Heavy Metals or other undesirable toxins or contaminants that would inform

 consumers that the foods contain Heavy Metals and/or that Heavy Metals can accumulate over

 time in a child's body to the point where poisoning, injury, and/or disease can occur.



Z See Exhibit 2 for a list of the Contaminated Baby Foods. Discovery may reveal additional
products that also contain levels of Heavy Metals. Plaintiff reserves her right to include any such
products in this action.


556877.4                                      3
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 8 of 114 PageID: 18




            9.    Defendant's wrongful Marketing, which includes misleading, deceptive, unfair,

 and false Marketing and material omissions, allowed it to capitalize on, and reap enormous profits

 from, consumers who paid the purchase price for Contaminated Baby Foods that were not sold as

 advertised. Defendant continues to wrongfully induce consumers to purchase its Contaminated

 Baby Foods that are not as advertised.

            10.   Plaintiff brings this proposed consumer class action individually and on behalf of

 all other members of the Class (as defined herein), who, from the applicable limitations period up

 to and including the present, purchased for use and not resale any of Defendant's Contaminated

 Baby Foods.

                                   JURISDICTION AND VENUE

            11.   This is a civil case in which the Court has original jurisdiction under the

 Constitution of the State of Minnesota, Article 6, §3. Plaintiff is a citizen of the state of Minnesota

 and is seeking to bring this action on behalf of other Minnesotans who are similar situated.

            12.   Plaintiff does not assert any claims arising under federal law.

            13.   Venue is proper in this district pursuant to Minn. Stat. §§ 542.03 and 542.09,

 because Defendant has marketed, sold, or otherwise disseminated, and continues to market, sell,

 or disseminate the Contaminated Baby Foods in Dakota County, and throughout Minnesota.

                                            THE PARTIES

            14.   Plaintiff is, and at all times relevant hereto has been, a citizen of the state of

 Minnesota. She primarily purchased the Contaminated Baby Foods, specifically the rice and

 oatmeal infant cereals, various fiuit and vegetable baby foods and toddler food pouches, and

 various flavors of Puffs cereal snacks, Lil' Crunchies baked corn snacks, yogurt melts, cereal bars,

 Lil' Meal trays, and juice for her 5 year-old and 2 year-old children from Wahnart. Plaintiff first

 purchased the Contaminated Baby Foods in January 2015 and last purchased the Contaminated


 556877.4                                       4
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 9 of 114 PageID: 19




Baby Foods in January 2021. Plaintiff stopped purchasing the Contaminated Baby Foods once she

learned of the risk and/or actual inclusion of heavy metals in the Contaminated Baby Foods.

           15.   Plaintiff believed she was feeding her children healthy, nutritious food. Due to the

false and misleading claims and omissions by Gerber, she was unaware the Contaminated Baby

Foods contained any level of Heavy Metals, and would not have purchased the food if that

information had been fully disclosed.

           16.   As the result of Gerber's negligent, reckless, and/or knowingly deceptive conduct

as alleged herein, Plaintiff was injured when she purchased the Contaminated Baby Foods that she

would not have purchased had she known of the risk of and/or actual inclusion of Heavy Metals,

including levels that exceed FDA and EPA guidance. She purchased the Contaminated Baby Foods

on the reasonable expectation that the packaging was accurate (including that there were no

material omissions) and that it was free of Heavy Metals and safe to ingest. Further, should

Plaintiff encounter the Contaminated Baby Foods in the future, she could not rely on the

truthfulness of the packaging, absent corrective changes to the packaging and advertising of the

Contaminated Baby Foods. Damages can be calculated through expert testimony at trial.

           17.   Gerber was founded in 1928 and is incorporated in Michigan. Its headquarters are

located at 1812 North Moore Street, Rosslyn, Virginia.            Defendant formulates, develops,

manufactures, labels, distributes, markets, advertises, and sells the Contaminated Baby Foods

under the Gerber® name throughout the United States. Defendant created, allowed, negligently

oversaw, and/or authorized the unlawful, fraudulent, unfair, misleading, and/or deceptive labeling

and advertising for the Contaminated Baby Foods.

           18.   The Marketing for the Contaminated Baby Foods, relied upon by Plaintiff, was

disseminated by Defendant and its agents through marketing, advertising, packaging, and labeling




556877.4                                      5
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 10 of 114 PageID: 20




 that contained the misrepresentations alleged herein. The Marketing for the Contaminated Baby

 Foods was designed to encourage consumers to purchase the Contaminated Baby Foods and

 reasonably misled the reasonable consumer, i.e., Plaintiff and the Class members, into purchasing

 the Contaminated Baby Foods that they would not have purchased had they known of the risk

 and/or actual inclusion of Heavy Metals, including levels that exceed FDA and EPA guidance.

            19.   Defendant's products are divided into eight groups according to the type of food

 product and then further subdivided by the targeted infant or toddler stage of development

 (supported sitter, sitter, crawler, and toddler). The eight categories of food based on type include,

 but are not limited to: baby cereal, baby food, snacks, meals and sides, and beverages:

                  (a)    Baby Cereal




                  (b)    Baby Food




 556877.4                                      6
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 11 of 114 PageID: 21




            (c)    Snacks




            (d)    Meals and Sides




            (e)    Beverages




                                           ~




                        - ~ya-:~=2~~     ~~:~•




 556877.4
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 12 of 114 PageID: 22




                                             FACTUAL ALLEGATIONS

 I.         A CONGRESSIONAL INVESTIGATION FOUND THE PRESENCE OF HEAVY
            METALS IN BABY FOODS

            20.     On February 4, 2021, the U.S. House of Representatives' Subcommittee on

 Economic and Consumer Policy, Committee on Oversight and Reform, published a report

 detailing its fmdings that Heavy Metals—including arsenic, cadmium, lead, and mercurywere

 present in "significant levels" in numerous commercial baby food products. Ex. 1.

            21.     Defendant provided the Subcommittee with test results it had conducted on

 ingredients between 2017-2019. Its test results were separated by type of ingredient. Defendant

 did not include test results for finished products. Ex. 1.

                  GERBER Froducts Company Test Results                     Confidential Business Infornration
                                                                                19-Dec-09
                  Conventiona➢ Etice pour
                                                                            Total Arsenic       Inorganic Arsenic
                   Year                        ingredient                       (ppb)                (ppb)
                   2017       Flour Rice Long Grain Tote NGM InfG KsEyr          120                   81
                   2017       Flour Rice Long Grain Tote NGM InfG Kshr           120                   81
                   2017       Flour Rice Long Grain Tote NGM ]nfG Kshr            81                   81
                   2017       Flour Rice Long Grain Tote fVGM lnfG Kshr          120                   81
                   2017       Flour Ri[p- Long Grain Tote NGM InfG Kshr          113                   73
                   2017       Flour Rice Long Grain Tote NGM InfG Kshr           113                   73
                   2017       Flour Rice Long Grain Tote NGM 1nfG Kshr            83                   83
                   2017       Flour Rice Long Grain Tote NGM InfG Kshr           130                   83
                   2017       Flour Rice Long Grain Tote 19GM InfG Kshr          130                   83
                   2017       Flour Rice Long Grain Tote I•!GM InfG Kshr         ll3                   73
                   2017       Flour Rice Long Grain Tote NGM InfG Kshr           113                   73
                   2017       Flour Rice Long Grain Tote NGM InfG Kshr           121                   78
                   2017       Flour Rica Long Grain Tote NGM InfG KsE1r          130                   83
                   2017       Flour Rice Long Grain Tote NGM InfG Kshr           130                   83
                   2017       Flour Rice Long Grain Tote NGM 1nfG Kshr           150                   90
                   2017       Flour Rice Long Grain Tote hlGM InfG Kshr          150                   90

                  Carrot Ingredients
                                                                                            -
                                                                                  Arsenic        Cadmiuni       Mercury   Lead
                    Year          Ingredient                Supplier               (ppb)           (ppb)         (ppb)    (ppb)
                    2017         Conventional               Supplier 1              <2              40              <1     4
                    2017         Conventional               Supplier 2                              11                     9
                    2017           Organic                  Supplier3                               <2
                    2018         Conventional               Supplier4               <2              29      1       <1     6
                    2018         Conventional               Supplier5               <2              11              <1     5
                    2018         Conventional               Supplier 1                              87
                    2018         Conventional               Supplier 4                              53



 556877.4                                              8
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 13 of 114 PageID: 23



                  Sweet Potato Ineredients
                                                                                           Arsenic      Cadmium        Mercury   Lead
                       Year          Ingredient     _                     Supplier          (ppb)        (ppb)          (ppb)    (ppb)
                       2017         Conventional                          Supplier 1         <2            4                <1    5
                       2017         Conventional                          Supplier 1                       9                      19
                       2017         Conventional                          Supplier 2         <2           <2                <1    12
                       2017         Conventional                          Supplier 2                                               3
                       2017         Conventional                          Supplier 3                       5                      8
                       2017         Conventional                          Supplier 4   1                                          2
                       2017         Conventional                          Supplier 5                      7                       48
                       2017           Organic                             Supplier 1                                              35


                  luice Concentrate Ineredients (Lead Results )
                   -    -          --        -                 -      -   --      -               -
                                                                                                                    Lead
                       Year                         Ingredient                                                      (ppb)
                       2017        Grape Juice White 68 Bx Asp Tote AR InfG                Supplier 1                11
                       2017        Grape Juice White 68 Bx Asp Tote AR InfG                Supplier 1                11
                       2017        Grape Juice White 68 Bx Asp Tote AR InfG                Supplier 1                 6



                  Fruit Ineredients
                       Year                             Irigredient                         Analysis             Result (ppb)
                       2017                      Banana Puree Conc                          Arsenic                  <2
                       2017                      Banana Puree Conc                         Cadmium                   <2
                       2017                      Banana Puree Conc                           Lead                    <2
                       2017                     Banana Puree Conc                           Arsenic                 <2
                       2017   1                 Banana Puree Conc                          Cadmium                  <2
                       2017                     Banana Puree Conc                            Lead                   <2
                       2017                     Banana Puree Conc                           Arsenic                 <2
                       2017                     Banana Puree Conc                          Cadmium                  <2
                       2017                     Banana Puree Conc                            Lead                   <2
                       2017             Peach Puree 16.5 Bx Ase tic Tote InfG                 Lead               Meet S ec*
                       2017             Peach Puree 16.5 Bx Ase tic Tote InfG                 Lead               Meet S ec
                       2017             Peach Puree 16.5 Bx Aseptic Tote InfG                 Lead               Meet Spec




            22.         In the Subcommittee's review of Defendant's test results, it was concerned about

 the levels of arsenic, cadmium, lead, and mercury found in the Contaminated Baby Foods, as well

 as the limitation of its testing to only ingredients (Defendant does not test any fmished products).

                        (a)       Arsenic: At 90 ppb, Defendant's inorganic arsenic levels in its ingredients

                                  were vastly higher than the Food and Drug Administration's ("FDA")

                                  maximum allowable levels in bottled water (10 ppb). "Gerber used high-

                                  arsenic ingredients, using 67 batches of rice flour that had tested over 90

                                  ppb inorganic arsenic." Ex. 1 at 3.




 556877.4                                                             9
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 14 of 114 PageID: 24




             (b)   Cadmium: "Gerber does not test all its ingredients for cadmium," but the

                   Subcommittee investigation determined that "[o]f those it does test, it

                   accepts ingredients with high levels of cadmium." Ex. 1 at 32. The highest

                   levels of cadmium in Defendant's ingredients (87 ppb) were incredibly

                   greater than the FDA's maximum allowable levels (5 ppb), and testing

                   revealed that "75% of carrots Gerber used had more than 5 ppb cadmium."

                   Ex. 1 at 32.

             (c)   Lead: "Gerber produced limited lead testing results. The results for its sweet

                   potatoes and juices demonstrated its willingness to use ingredients that

                   contained dangerous lead levels. Gerber used an ingredient, conventional

                   sweet potatoes, with 48 ppb lead. Gerber also used twelve other batches of

                   sweet potato that tested over 20 ppb for lead, the EU's lenient upper

                   standard." Ex. 1 at 27. In fact, [o]ver 83% of the juice concentrates tested

                   showed greater than 1 ppb lead, which is Consumer Reports' recommended

                   limit for fruit juices." Ex. 1 at 28. "Internal testing data from Gerber,

                   Nurture, Beech-Nut, and Hain demonstrate that all four companies sold

                   products or used ingredients with significant amounts of lead. Only Nurture

                   routinely tested its fmished product for lead. Hain, Beech-Nut, and Gerber

                   did not test their finished products, only their ingredients. All companies,

                   whether they test their final products or merely their ingredients, sold baby

                   foods even when they or their ingredients contained unsafe levels of lead."

                   Ex. 1 at 22 (emphasis added).




 556877.4                               10
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 15 of 114 PageID: 25




                   (d)    Mercury: While Defendant's levels of inercury in its ingredients were lower

                          the Environmental Protection Agency's allowable levels in drinking water,

                          it rarely tests for it and included test results for just three ingredients. Ex.

                          1. "Gerber rarely tests for mercury in its baby foods." Ex. 1. at 4.

            23.    The investigation found that, when baby food manufacturers were left to self-

 regulate and establish their own Heavy Metals standards, they routinely failed to abide by their

 own standards, and that the "[i]nternal company standards permit dangerously high levels of toxic

 heavy metals," and manufacturers, like Defendant, "have often sold foods that exceeded those

 levels." Ex. 1.

            24.    In its conclusion, the Subcommittee stressed the danger associated with the

 presence of Heavy Metals in baby food: "These toxic heavy metals pose serious health risks to

 babies and toddlers. Manufacturers knowingly sell these products to unsuspecting parents, in spite

 of internal company standards and test results, and without any warning labeling whatsoever." Ex.

 1.

            25.    In Defendant's published response to the Subcommittee's Report, it stated its

 quality and safety standards are "industry-leading" and "among the strictest in not just the U.S.,

 but the world."3

            26.    However, Defendant has limited its heavy metals testing to only ingredients and

 has failed to conduct any testing on its finished products. As the Subcommittee stated, "That

 policy recklessly endangers babies and children and prevents the companies from knowing the full




 3 http://news.gerber.com/in the news/an-important-message-from-gerber (last accessed February
 5, 2021).


 556877.4                                       11
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 16 of 114 PageID: 26




 extent of the danger presented by their products... only testing ingredients gives the false

 appearance of lower-than-actual toxic heavy metals levels." Ex. 1.

 II.        DEFENDANT FALSELY MARKETED ITS CONTAMINATED BABY FOODS AS
            HEALTHY WHII.E OMITTING ANY MENTION OF HEAVY METALS

            27.   Defendant packages, labels, markets, advertises, formulates, manufactures,

 distributes, and sells its Contanunated Baby Foods throughout the United States, including

 Minnesota.

            28.   Defendant claims to be "committed to promoting good nutrition and healthy eating

 habits for children."4 Defendant repeatedly touts its use of non-GMO fi-uits and vegetables that

 are grown by family farmers and used in its products, including the Contaminated Baby Foods.

 Defendant stresses the fruits and vegetables used in its Contaminated Baby Food are nutritious,

 "wholesome and safe." And critically, it states it is committed using soil that is subject to standards

 that "are among the strictest in the world" (with food safety and quality standards that exceed

 government requirements) because it acknowledges the risk of certain soil with high levels of

 heavy metals.5

            29.   Based on Defendant's decision to advertise, label, and market its Contaminated

 Baby Foods as nutritious, "wholesome and safe," subject to food safety and quality standards that

 exceed government requirements, and including "only" the healthy fruits, vegetables, or grains

 pictured on the label, it had a duty to ensure that these statements and the message portrayed by

 the labels' imagery were true and not misleading. As such, Defendant knew or should have known




 4   https://www.nestle.com/brands/allbrands/ gerber (last accessed February 5, 2021).
 5    https://www.gerber.com/clean-field-farming (last accessed February 7, 2021);
 https://www.gerber.com/big-standards-for-tiny-tummies (last accessed February 7, 2021);
 https://www.gerber.com/our-ingredients (last accessed February 7, 2021).


 556877.4                                     12
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 17 of 114 PageID: 27




 the Contaminated Baby Foods included nondisclosed levels of Heavy Metals, and that these toxins

 can accumulate over time.

            30.   The Contaminated Baby Foods are available at numerous retail and online outlets.

 The Contaminated Baby Foods are widely advertised, and Defendant employs a Vice President of

 Marketing and a Marketing Director.

            31.   As discussed above, the Marketing of the Contaminated Baby Foods also fails to

 disclose they contain or are at risk or containing any level of Heavy Metals or other undesirable

 toxins or contaminants. Defendant intentionally omitted these contaminants in order to induce and

 mislead reasonable consumers to purchase its Contaminated Baby Foods.

            32.   As a result of Defendant's omissions, a reasonable consumer would have no reason

 to suspect the presence of Heavy Metals in the Contaminated Baby Foods without conducting his

 or her own scientific tests or reviewing third party scientific testing of these products.

 III.       DEFENDANT'S MA1tIKETING NIISLED AND DECEIVED CONSUMERS

            33.   Defendant's Marketing wrongfully conveys to consumers that its Contaminated

 Baby Foods have certain superior quality and characteristics that they do not actually possess.

            34.   For instance, although Defendant misleadingly causes consumers to believe its

 Contaminated Baby Foods do not contain Heavy Metals through its Marketing and omissions, the

 Contaminated Baby Foods do in fact contain undisclosed Heavy Metals, which is material

 information to reasonable consumers.

            35.   For example, the following foods were tested and found to contain undisclosed

 Heavy Metals at the following levels:6




 6 The following chart represents the levels of Heavy Metals in selected Defendant's products
 included in the Healthy Babies Bright Futures Report, dated October 2019. Available at:


 556877.4                                     13
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 18 of 114 PageID: 28




   ood                               Arsenic      Arsenic     Lead    Cadmium Mercury
                                     (total,      (inorganic, (ppb)   (ppb)   (total,
                                       pb)          pb)                         pb)

    ce Single Grain Cereal           106          74         3.9      11.1    1.79

    ultiGrain Cereal - Sitter 2nd    37           31         5.3      26.2    0.367
   oods

 Oatmeal Single Grain Cereal         26.9         --         3        13      < 0.281

  arley Single Grain Cereal-         10.6         --         3        13.7    < 0.279
 Supported Sitter 1st Foods

     ole Wheat Whole Grain Cereal - 40.6          39         5.5      50.8    < 0.14
 Sitter 2nd Foods

 Good Start Gentle HM-O and           5.2         --         0.9      < 0.5   < 0.14
  robiotics Infant Formula with iron;
   ilk Based Powder - Stage 1, birth
 0 12 months


   iced Carrots Veggie Pick-UpsTM < 2.2           --         11.8     27.7    0.223

 Sweet Potato - Sitter 2nd Food      3.9                     29.3     5.8     < 0.138

 Sweet Potato - Supported Sitter lst 6.9          --         14.6     3.5     < 0.138
  oods

 Green Bean - Sitter 2nd Food        < 2.1        --         0.8 *    2.8     < 0.135

   each - Sitter 2nd Foods           7.3                     2.4      2.1     0.142

   ear - Sitter 2nd foods            4.2          --         1.1 *    2.5     0.169

 Carrot Pear Blackberry - Sitter 2nd 2.7                     3.6      18.2    < 0.141
  oods

   pple Juice from Concentrate -     3.1                     2.1      < 0.5   < 0.137
   oddler 12+ months

  ariety Pack Juices from            9.9          --         11.1     < 0.5   < 0.135
 Concentrate - White Grape



 https://www.healthybabyfood.org/sites/healthybabyfoods.org/files/2020-
 04/BabyFoodReport ENGLISH_R6.pdf (last accessed February 4, 2021).


 556877.4                                    14
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 19 of 114 PageID: 29




   ood                                 Arsenic      Arsenic     Lead         Cadmium Mercury
                                       (total,      (inorganic, (ppb)        (ppb)   (total,
                                         pb)          pb)                              pb)

 Chicken Rice Dinner - Sitter 2nd      19.1                     2.3          8.9         < 0.236
  oods

  uffs Banana Cereal Snack -             4.5        --          9.2          16          0.376
 Crawler 8+ months

  eether Wheels - Apple Harvest - 51.5                          2.1 *        3.8         0.588
 Crawlers

  ruit & Veggie Melts - Truly       2.6             --          12.2         26.8        0.455
  ropical Blend - Freeze- Dried
  ruit & Vegetable Snack - Crawler,
 8+ months

 Arrowroot Biscuits - Crawler 10+ 13.1              --          12.5         25.9        < 0.279
  onths


            36.   Defendant's Marketing wrongfully fails to disclose to consumers the presence of

 Heavy Metals in its Contaminated Baby Foods.

            37.   Based on Defendant's Marketing, a reasonable consumer would not suspect the

 presence of Heavy Metals, nor would a reasonable consumer be able to detect the presence of

 Heavy Metals in the Contaminated Baby Foods without conducting his or her own scientific tests

 or reviewing scientific testing conducted on the Products.

            38.   Reasonable consumers must and do rely on Defendant to honestly report what its

 Contaminated Baby Foods contain.

            39.   In light of Defendant's Marketing, including its "stringent" quality and food safety

 controls, Defendant knew or should have known the Contaminated Baby Foods contained Heavy

 Metals.

            40.   Defendant intended for consumers to rely on its Marketing, and reasonable

 consumers did in fact so rely.


 556877.4                                      15
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 20 of 114 PageID: 30




            41.   Defendant had a duty to ensure the Contaminated Baby Foods were as they were

 represented and not deceptively, misleadingly, unfairly, and falsely marketed.

            42.   Pursuant to the foregoing, Defendant's Marketing is deceptive, misleading, unfair,

 and false to Plaintiff and other consumers, including under the consumer protection laws of

 Minnesota.

            43.   Defendant acted negligently, recklessly, unfairly, and/or intentionally with its

 deceptive, misleading, unfair, and false Marketing and omissions.

 IV.        WHY DEFENDANT'S MARKETING AND OMISSIONS ARE MISLEADING

            44.   At all times during the Class Period, Defendant knew or should have known the

 Contaminated Baby Foods contained Heavy Metals and were not sufficiently tested for the

 presence of Heavy Metals.

            45.   Defendant's Contaminated Baby Foods had a risk of containing Heavy Metals due

 to Defendant's failure to monitor for their presence in the ingredients and fmished products.

 Defendant was aware of this risk and failed to disclose it to Plaintiff and the Class.

            46.   Defendant knew that Heavy Metals are a potentially dangerous contaminant that

 poses health risks to humans.

            47.   Defendant knew or should have known it owed consumers a duty of care to prevent,

 or at the very least, minimize the presence of Heavy Metals in the Contaminated Baby Foods to

 the extent reasonably possible.

            48.   Defendant knew or should have known it owed consumers a duty of care to

 adequately test for Heavy Metals in the Contaminated Baby Foods.

            49.   Defendant knew consumers purchased the Contaminated Baby Foods based on the

 reasonable expectation that Defendant manufactured the Contaminated Baby Foods to the highest

 standards. Based on this expectation, Defendant knew or should have known consumers


 556877.4                                     16
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 21 of 114 PageID: 31




 reasonably inferred that Defendant would hold the Contaminated Baby Foods to standards for

 preventing the risk and/or actual inclusion of Heavy Metals in the Contaminated Baby Foods and

 for the Heavy Metals testing of the ingredients in the Contaminated Baby Foods as well as the

 final product.

            50.   Arsenic is an odorless and tasteless element that does not degrade or disappear.

 Arsenic occurs in the environment and can be found in rocks, soil, water, air, plants, and animals.

 Inorganic arsenic is highly toxic and a known cause of human cancers. Arsenic exposure can also

 cause respiratory, gastrointestinal, hematological, hepatic, renal, skin, neurological and

 immunological effects, and damage children's central nervous systems and cognitive

 development.7 Based on the risks associated with exposure to higher levels of arsenic, both the

 U.S. Environmental Protection Agency ("EPA") and U.S. Food and Drug Administration ("FDA")

 have set limits concerning the allowable limit of arsenic at 10 parts per billion ("ppb") for human

 consumption in apple juice (regulated by the FDA) and drinking water (regulating by the EPA).

            51.   Cadmium is associated with decreases in IQ and the development of ADHD. The

 U.S. Department of Health and Human Services has determined that cadmium and cadmium

 compounds are known human carcinogens and the EPA has likewise determined that cadmium is

 a probable human carcinogen. It has been specifically noted that "Kidney and bone effects have

 ... been observed in laboratory animals ingesting cadmium."

            52.   Lead is a carcinogen and developmental toxin known to cause health problems in

 children such as behavioral problems, decreased cognitive performance, delayed puberty, and



 7 U.S. House of Representatives Staff Report by the Subcommittee on Economic and Consumer
 Policy, Committee on Oversight and Reform: "Baby foods are tainted with dangerous levels or
 arsenic,       lead,       cadmium, .       and        mercury."              Available  at
 https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-
 04%20ECP%20Baby%20Food%20Staff%20Report.pdf (last accessed February 4, 2021).


 556877.4                                    17
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 22 of 114 PageID: 32




 reduced postnatal growth. Because lead can build up in the body over time as one is exposed to

 and/or ingests it, even a low level of chronic exposure can become toxic and seriously injurious to

 one's health. The FDA has set standards that regulate the maximum parts per billion of lead

 permissible in water: bottled water cannot contain more than 5 ppb of total lead or 10 ppb of total

 arsenic. See 21 C.F.R. § 165.110(b)(4)(iii)(A). "Internal testing data from Gerber []demonstrate

 that [it] sold products or used ingredients with significant amounts of lead." Id. at 22. Further,

 whether [Gerber] test[s] their final products or merely their ingredients, [it] sold baby foods even

 when they or their ingredients contained unsafe levels of lead." Id.

            53.   Mercury is a known toxin, and pre-natal exposure has been associated with affected

 neuro-development, a lowered IQ, and autistic behaviors. The impact of the various ways humans

 and animals are exposed and ingest mercury has been studied for years. In fact, in as early as 1997,

 the EPA issued a report to Congress that detailed the health risks to both humans and animals.

 Based on the toxicity and risks of inercury, regulations have been enacted at both the Federal and

 state level.

            54.   While federal regulations regarding levels of Heavy Metals in most baby foods are

 non-existent, it is not due to a lack of risk. According to Linda McCauley, Dean of the Nell

 Hodgson Woodruff School of Nursing at Emory University, who studies environmental health

 effects, stated, "No level of exposure to these [heavy] metals has been shown to be safe in

 vulnerable infants."8




 8  https://www.nytimes.com/2021/02/04/health/baby-food-metals-arsenic.html (last accessed
 February 5, 2021).


 556877.4                                     18
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 23 of 114 PageID: 33




            55.   Based on the foregoing, reasonable consumers, like Plaintiff, would consider the

 risk of and/or actual inclusion of Heavy Metals a material fact when deciding what baby food to

 purchase.

            56.   Defendant knew that properly and sufficiently monitoring for Heavy Metals in its

 ingredients and Contaminated Baby Foods was not only important but also critical.

            57.   Defendant knew that monitoring Heavy Metals was likewise important to its health-

 conscious consumers.

            58.   Finally, Defendant knew or should have known it could control the levels of Heavy

 Metals in the Contaminated Baby Foods by properly monitoring its ingredients for Heavy Metals

 and adjusting any formulation or diet to reduce ingredients that contained higher levels of Heavy

 Metals.

            59.   However, Defendant also knew it was not properly and sufficiently testing for

 Heavy Metals in the Contaminated Baby Foods. Defendant knew its failure to properly and

 sufficiently test for Heavy Metals in the Contaminated Baby Foods continued throughout the Class

 Period.

            60.   Defendant's Marketing was misleading due to its failure to properly and sufficiently

 monitor for and to disclose the risk of the presence of Heavy Metals in the Contaminated Baby

 Foods.

            61.   Defendant knew or should have known consumers expected Defendant to regularly

 test for Heavy Metals and sufficiently monitor the presence of Heavy Metals in the Contaminated

 Baby Foods and ingredients.

            62.   At all times during the Class Period, Defendant did not consistently monitor or test

 for Heavy Metals in the Contaminated Baby Foods and ingredients.




 556877.4                                      19
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 24 of 114 PageID: 34




            63.   Defendant knew or should have known that consumers reasonably expected it to

 test for and monitor the presence of Heavy Metals in the Contaminated Baby Foods and

 ingredients.

            64.   Defendant knew or should have known the Contaminated Baby Foods contained

 unmonitored levels of Heavy Metals that were inconsistent with their Marketing.

            65.   Defendant knew or should have known that consumers expected it to ensure the

 Contaminated Baby Foods were monitored and tested for Heavy Metals to ensure compliance with

 their Marketing.

            66.   Defendant knew, yet failed to disclose, its lack of regular testing and knowledge of

 the risk or presence of Heavy Metals in the Contaminated Baby Foods and ingredients.

            67.   Defendant's above-referenced statements, representations, partial disclosures, and

 omissions are false, misleading, and crafted to deceive the public as they create an image that the

 Contaminated Baby Foods are nutritious, "wholesome and safe," are subject to food safety and

 quality standards that exceed government requirements, and are free of Heavy Metals.

            68.   Moreover, reasonable consumers, such as Plaintiff and the Class members, would

 have no reason to doubt Defendant's statements regarding the quality of the Contaminated Baby

 Foods. Defendant's nondisclosure and/or concealment of the toxins in the Contaminated Baby

 Foods coupled with the misrepresentations alleged herein that were intended to and did, in fact,

 cause consumers like Plaintiff and the members of the Class, to purchase products they would not

 have if the true quality and ingredients, including that it was not the nutritious, healthy and safe

 baby food as promised and instead had a risk of and/or actual inclusion of Heavy Metals, including

 levels that exceed FDA and EPA guidance.




 556877.4                                     20
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 25 of 114 PageID: 35




            69.   Defendant's wrongful Marketing, which includes misleading, deceptive, unfair,

 and false representations and omissions, allowed it to capitalize on, and reap enormous profits

 from consumers who choose to purchase baby food that was promised as nutritious, healthy and

 safe baby food and had no disclosure of the a risk of and/or actual inclusion of heavy metals,

 including levels that exceed FDA and EPA guidance.

            70.   This is not surprising given that, for example, that the baby food market in the

 United States was valued at $12.9 billion in 2018 and was expected to increase to $17.2 billion by

 2026.9 The organic baby food market is also considerably sized, valued at $1.9 billion in the U.S.

 in 2018, with an anticipated value of $3.32 billion by 2024.10

            71.   The market for packaged baby food, such as Defendant's Contaminated Baby

 Foods, is due to the added convenience, (perceived) higher nutrition level, and numerous health

 advantages.l l

            72.   Millennial parents, in particular, "prioritize organic foods and chemical-free baby

 products and are ready to purchase products at a higher price."12 The incredible rise in consumer

 demand for organic baby food is "driven by the growing awareness among consumers to limit that




 y     https://www.globenewswire.com/news-release/2020/O1/16/1971596/0/en/U-S-Baby-Food-
 Market-by-Product-Type-and-Distribution-Channel-Opportunity-Analysis-and-Industry-
 Forecast-2019-2026.htm1(last accessed February 7, 2021).
 lo     https://www.businesswire.com/news/home/20200120005436/en/North-America-Org_nic-
                                                                                    .a
 Baby-Food-Market-Expected-to-Reach-a-Value-of-3.32-Billion-by-2024-with-a-CAGR-of-9.6---
 ResearchAndMarkets.com (last accessed February 4, 2021).
 11
       https://www.globenewswire.com/news-release/2020/O1/16/1971596/0/en/U-S-Baby-Food-
 Market-by-Product-Type-and-Distribution-Channel-Opportuni y-Analysis-and-Industry_
 Forecast-2019-2026.htm1(last accessed February 7, 2021).
 iz id.


 556877.4                                     21
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 26 of 114 PageID: 36




 baby's exposure to the harmful chemicals used in conventional food production and the awareness

 of the benefits of organic products."13

                      DEFENDANT'S MISREPRESENTATIONS AND
                   MATERIAL OMISSIONS VIOLATE NIINNESOTA LAWS

            73.   Minnesota law is designed to ensure that a company's claims about its products are

 truthful and accurate.

            74.   Defendant violated Minnesota law by negligently, recklessly, and/or intentionally

 incorrectly claiming that the Contaminated Baby Foods are nutritious, "wholesome and safe," are

 subject to food safety and quality standards that exceed government requirements, and by not

 disclosing that the products contain Heavy Metals, including levels that exceed FDA and EPA

 guidance.

            75.   Defendant owed consumers a legal duty to disclose that the Contaminated Baby

 Foods contained and/or had a material risk of containing Heavy Metals and/or other ingredients

 and contaminants that did not conform to Defendant's packaging claims.

            76.   Defendant's marketing and advertising campaign has been sufficiently lengthy in

 duration, and widespread in dissemination, that it would be unrealistic to require Plaintiff to plead

 relying upon each advertised misrepresentation.

            77.   Defendant's deceptive marketing practices implicated the public as consumers

 because Defendant directed its misrepresentations at the market generally.

            78.   Defendant has engaged in this long-term advertising campaign to convince

 potential customers that the Contaminated Baby Foods were nutritious, "wholesome and safe," are




 13 https://www.mordorintelligence.com/industr~-~reports/organic-baby-food-market (last accessed
 February 4, 2021).


 556877.4                                     22
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 27 of 114 PageID: 37




 subject to food safety and quality standards that exceed government requirements, and did not

 contain harmful ingredients, such as Heavy Metals.

                          PLAINTIFF'S RELIANCE WAS REASONABLE
                              AND FORESEEN BY DEFENDANT

            79.     Plaintiff reasonably relied on Defendant's claims, warranties, representations,

 advertisements, and other marketing concerning the particular qualities and benefits of the

 Contaminated Baby Food.

            80.     Plaintiff read and relied upon the labels and packaging of the Contaminated Baby

 Foods when making her purchasing decisions. Had she known Defendant omitted the presence of

 Heavy Metals from its packaging, she would not have purchase it.

            81.     A reasonable consumer would consider the labeling of a product when deciding

 whether to purchase. Here, Plaintiff relied on the specific statements and omissions on the

 Contaminated Baby Foods' labeling that led her to believe it was nutritious, "wholesome and safe,"

 are subject to food safety and quality standards that exceed government requirements, and free of

 Heavy Metals.

                  DEFENDANT'S KNOWLEDGE OF THE MISREPRESENTATIONS
                               AND THEIR MATERIALITY

            82.     Defendant had exclusive knowledge of the physical and chemical makeup of the

 Contaminated Baby Foods and ingredients, including whether any of the Contaminated Baby

 Foods or ingredients contained and/or had a risk of containing non-conforming contaminants, such

 as Heavy Metals.

            83.     Defendant also had exclusive knowledge of its ingredients and supply chains,

 including, among other things, the location and identity of its ingredient suppliers as well as the

 quality and quantity of the ingredients used in the Contaminated Baby Foods based on Defendant's

 recipes and manufacturing practices.


 556877.4                                      23
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 28 of 114 PageID: 38




            84.   Further, consumers, like Plaintiff, had no means to ascertain that the Contaminated

 Baby Foods contained and/or had a material risk of containing ingredients and contaminants that

 did not conform to Defendant's labels and packaging claims. Consumers could not discover on

 their own that Defendant's testing and quality control of the Contaminated Baby Foods and

 ingredients for non-conforming contaminants, such as Heavy Metals, was insufficient.

            DEFENDANT'S KNOWLEDGE AND NOTICE OF ITS BREACHES OF ITS
                        EXPRESS AND IMPLIED WARRANTIES

            85.   Defendant had sufficient notice of its breaches of express and implied warranties.

 Defendant has, and had, exclusive knowledge of the physical and chemical make-up of the

 Contaminated Baby Foods. Moreover, Defendant was put on notice by the Healthy Babies Bright

 Future Report about the inclusion of Heavy Metals or other undesirable toxins or contaminants in

 the Contaminated Baby Foods.14

              PRIVITY EXISTS WITH PLAINTIFF AND THE PROPOSED CLASS

            86.   Defendant knew that consumers such as Plaintiff and the proposed Class would be

 the end purchasers of the Contaminated Baby Foods and the target of its advertising and

 statements.

            87.   Defendant intended that the warranties, advertising, labeling, statements, and

 representations would be considered by the end purchasers of the Contaminated Baby Foods,

 including Plaintiff and the proposed Class.

            88.   Defendant directly marketed to Plaintiff and the proposed Class through statements

 on its website, labeling, advertising, and packaging.


 14 Nonprofit organization, Healthy Babies Bright Futures, published a report based on a scientific
 study     of      the      presence     of      Heavy       Metals       in     baby       foods.
 https://www.healthybabyfood.org/sites/healthybabyfoods.org/files/2020-
 04/BabyFoodReport ENGLISH R6.pdf (last accessed February 5, 2021).


 556877.4                                      24
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 29 of 114 PageID: 39




            89.    Plaintiff and the proposed Class are the intended beneficiaries of the expressed and

 implied warranties.

                                  CLASS ACTION ALLEGATIONS

            90.    Plaintiff brings this action individually and on behalf of the following Class

 pursuant to Rules 23(a) and 23(b)(2) and (3) of the Federal Rules of Civil Procedure:

                   All citizens and residents of Minnesota who, from February 5, 2015,
                   to the present, purchased the Contaminated Baby Foods for
                   household or business use, and not for resale (the "Class").

            91.    Excluded from the Class is the Defendant, any parent companies, subsidiaries,

 and/or affiliates, officers, directors, legal representatives, employees, co-conspirators, all

 governmental entities, and any judge, justice, or judicial officer presiding over this matter.

            92.    This action is brought and may be properly maintained as a class action. There is

 a well-defined community of interests in this litigation and the members of the Class are easily

 ascertainable.

            93.    The members in the proposed Class are so numerous that individual joinder of all

 members is impracticable, and the disposition of the claims of the members of all Class members

 in a single action will provide substantial benefits to the parties and Court.

            94.    Questions of law and fact common to Plaintiff and the Class include, but are not

 limited to, the following:

                   (a)    whether Defendant owed a duty of care;

                   (b)    whether Defendant knew or should have known the Contaminated Baby

            Foods contained Heavy Metals;

                   (c)    whether Defendant represented and continue to represent that the

            Contaminated Baby Foods are nutritious, "wholesome and safe," are subject to food safety

            and quality standards that exceed government requirements;


 556877.4                                       25
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 30 of 114 PageID: 40




                   (d)     whether Defendant represented and continues to represent that the

            manufacturing of its Products is subjected to "stringent" quality and food safety controls;

                   (e)     whether Defendant failed to disclose that the Contaminated Baby Foods

            contained Heavy Metals;

                   (f)     whether Defendant's representations in advertising, warranties, packaging,

            and/or labeling are false, deceptive, and misleading;

                   (g)     whether those representations are likely to deceive a reasonable consumer;

                   (h)     whether Defendant had knowledge that those representations were false,

            deceptive, and misleading;

                   (i)     whether Defendant continues to disseminate those representations despite

            knowledge that the representations are false, deceptive, and misleading;

                   (j)     whether a representation that a product is nutritious, "wholesome and safe,"

            are subject to food safety and quality standards that exceed government requirements, and

            does not contain Heavy Metals is material to a reasonable consumer;

                   (k)     whether Defendant's Marketing of the Contaminated Baby Foods are likely

            to mislead, deceive, confuse, or confound consumers acting reasonably;

                   (1)     whether Defendant violated Minnesota law;

                   (m)     whether Defendant engaged in unfair trade practices;

                   (n)     whether Defendant engaged in false advertising;

                   (o)     whether Defendant breached its express warranties;

                   (p)     whether Defendant breached its implied warranties;

                   (q)     whether Defendant unjustly enriched itself at consumers' expense;




 556877.4                                        26
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 31 of 114 PageID: 41




                     (r)    whether Defendant had a duty to disclose the material omissions concerning

            the quality and nature of the Contaminated Baby Foods and ingredients;

                     (s)    whether Plaintiff and the members of the Class are entitled to declaratory

            and injunctive relief.

            95.      Defendant engaged in a common course of conduct giving rise to the legal rights

 sought to be enforced by Plaintiff individually and on behalf of the other members of the Class.

 Identical statutory violations and business practices and harms are involved. Individual questions,

 if any, are not prevalent in comparison to the numerous common questions that dominate this

 action.

            96.      Plaintiff's claims are typical of those of the members of the Class in that they are

 based on the same underlying facts, events, and circumstances relating to Defendant's conduct.

            97.      Plaintiff will fairly and adequately represent and protect the interests of the Class,

 has no interests incompatible with the interests of the Class, and has retained counsel competent

 and experienced in class action, consumer protection, and false advertising litigation.

            98.      Class treatment is superior to other options for resolution of the controversy

 because the relief sought for each member of the Class is small such that, absent representative

 litigation, it would be infeasible for members of the Class to redress the wrongs done to them.

            99.      Questions of law and fact common to the Class predominate over any questions

 affecting only individual members of the Class.

            100.     As a result of the foregoing, class treatment is appropriate.

                                               COUNTI
                  Negligent Misrepresentation Against Defendant on Behalf of the Class

            101.     Plaintiff incorporates by reference and realleges each and every allegation

 contained above, as though fully set forth herein.



 556877.4                                         27
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 32 of 114 PageID: 42




            102.   Plaintiff reasonably placed her trust and reliance in Defendant's representations that

 the Contaminated Baby Foods were as Marketed to her and the Class, and were nutritious,

 "wholesome and safe," are subject to food safety and quality standards that exceed government

 requirements, and did not contain Heavy Metals.

            103.   Because of the relationship between the parties, the Defendant owed a duty to use

 reasonable care to impart correct and reliable disclosures concerning the presence of Heavy Metals

 in the Contaminated Baby Foods or, based upon its superior knowledge, having spoken, to say

 enough to not be misleading.

            104.   Defendant breached its duty to Plaintiff and the Class by providing false,

 misleading, andlor deceptive information regarding the nature of the Contaminated Baby Foods.

            105.   Plaintiff and the Class reasonably and justifiably relied upon the information

 supplied to them by the Defendant. A reasonable consumer would have relied on Defendant's

 own warranties, statements, representations, advertising, packaging, labeling, and other marketing

 as to the quality, make-up, and included ingredients of the Contaminated Baby Foods.

            106.   As a result of these misrepresentations, Plaintiff and the Class purchased the

 Contaminated Baby Foods that they would not have purchased had they known of the risk and
                                                                                  l
 inclusion of Heavy Metals, including levels that exceed FDA and EPA guidance.

            107.   Defendant failed to use reasonable care in its communications and representations

 to Plaintiff and the Class, especially in light of its knowledge of the risks and importance of

 considering ingredients to consumers when purchasing the Contaminated Baby Foods.

            108.   By virtue of Defendant's negligent misrepresentations, Plaintiff and the Class have

 been damaged in an amount to be proven at trial or alternatively, seek rescission and disgorgement

 under this Count.




 556877.4                                       28
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 33 of 114 PageID: 43




                                             COUNTII
                        Violation of Minnesota Unlawful Trade Practices Act
                                     Minn. Stat. § 325D.09, et seq.
                              Against Defendant on Behalf of the Class

            109.   Plaintiff incorporates by reference and realleges each and every allegation

 contained above, as though fully set forth herein.

            110.   Defendant is a"person" within the meaning of the Minnesota Unlawful Trade

 Practices Act ("MUTPA").

            111.   Defendant violated the MUTPA by knowingly misrepresenting the true quality and

 ingredients of the Contaminated Baby Foods by falsely claiming that they are nutritious, healthy,

 and safe baby foods as promised, but instead had a risk of andlor actual inclusion of Heavy Metals,

 including levels that exceed FDA and EPA guidance. Such misrepresentations were intended to

 and did, in fact, cause consumers like Plaintiff and the Class members to purchase the

 Contaminated Baby Foods they would not have if the true quality and ingredients had been

 disclosed.

            112.   Defendant knew or should have known the Contaminated Baby Foods did not have

 the quality and ingredients described above because they contained and/or had a material risk of

 containing, heavy metals or any other ingredients or contaminants that do not conform to the

 packaging claims.

            113.   Defendant's pattern of knowing misrepresentations, concealment, omissions, and

 other deceptive conduct were likely to deceive or cause misunderstanding and did in fact deceive

 Plaintiff and the Class with respect to the Contaminated Baby Foods' quality, ingredients, and

 suitability for consumption.




 556877.4                                    29
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 34 of 114 PageID: 44




            114.   Defendant intended that Plaintiff and the Class would rely on its

 misrepresentations, concealment, warranties, deceptions, and/or omissions regarding the

 Contaminated Baby Foods' quality, ingredients, and suitability for consumption.

            115.   Defendant's conduct and omissions described herein occurred repeatedly in its

 trade or business and were capable of deceiving a substantial portion of the consuming public.

            116.   The facts concealed or not disclosed by Defendant were material facts in that

 Plaintiff and any reasonable consumer would have considered them in deciding whether to

 purchase the Contaminated Baby Foods. Had Plaintiff known the Contaminated Baby Foods did

 not have the quality and ingredients advertised by Defendants, they would not have purchased the

 Contaminated Baby Foods.

            117.   Defendant's unlawful conduct is continuing, with no indication that Defendant

 intend to cease this fraudulent course of conduct.

            118.   As a direct and proximate result of Defendant's conduct, Plaintiff and the Class

 have suffered actual damages in that they purchased the Contaminated Baby Foods that were worth

 less than the price they paid.

            119.   Plaintiff and the members of the Class would not have purchased the Contaminated

 Baby Foods had they known of the presence of these non-conforming ingredients, contaminants,

 and/or unnatural or other ingredients.

            120.   Pursuant to Minn. Stat. § 8.31, subd. 3a, and § 325D.15, Plaintiff and the Class seek

 actual damages, injunctive and declaratory relief, attorneys' fees, costs, and any other just and

 proper relief available thereunder for Defendant's violations of the MUTPA.




 556877.4                                       30
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 35 of 114 PageID: 45




                                           COUNT III
                   Violation of Minnesota Uniform Deceptive Trade Practices Act
                                   Minn. Stat. § 325D.43, et seq.
                              Against Defendant on Behalf of the Class

            121.   Plaintiff incorporates by reference and realleges each and every allegation

 contained above, as though fully set forth herein.

            122.   Defendant is a"person" within the meaning of the Minnesota Uniform Deceptive

 Trade Practices Act (MUDTPA).

            123.   Defendant willingly engaged in deceptive trade practices, in violation of the

 MUDTPA, by knowingly misrepresenting the true quality and ingredients of the Contaminated

 Baby Foods by falsely claiming the Contaminated Baby Foods are nutritious, "wholesome and

 safe," are subject to food safety and quality standards that exceed government requirements, and

 by failing to make any mention of Heavy Metals in the Contaminated Baby Foods.

            124.   Defendant knew or should have known the Contaminated Baby Foods did not have

 the quality and ingredients described above because they contained, and/or had a material risk of

 containing, heavy metals or any other ingredients or contaminants that do not conform to the

 packaging claims.

            125.   Defendant's misrepresentations, concealment, omissions, and other deceptive

 conduct were likely to deceive or cause misunderstanding and did in fact deceive Plaintiff and the

 Class with respect to the Contaminated Baby Foods' ingredients, uses, benefits, standards, quality,

 grade, and suitability for consumption.

            126.   Defendant's intended that Plaintiff and the Class would rely on Defendant's

 misrepresentations, concealment, warranties, deceptions, and/or omissions regarding the

 Contaminated Baby Foods' ingredients, uses, benefits, standards, quality, grade, and suitability for

 consumption.



 556877.4                                    31
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 36 of 114 PageID: 46




            127.   The facts concealed or not disclosed by Defendant were material facts in that

 Plaintiff and any reasonable consumer would have considered them in deciding whether to

 purchase the Contaminated Baby Foods. Had Plaintiff known the Contaminated Baby Foods did

 not have the quality and ingredients advertised by Defendant, she would not have purchased the

 Contaminated Baby Foods.

            128.   Defendant intended that Plaintiff and the Class would rely on the deception by

 purchasing the Contaminated Baby Foods, unaware of the undisclosed material facts. This conduct

 constitutes consumer fraud.

            129.   Defendant's unlawful conduct is continuing, with no indication that Defendant

 intends to cease this fraudulent course of conduct.

            130.   As a direct and proximate result of Defendant's conduct, Plaintiff and the Class

 have suffered actual damages in that they purchased the Contaminated Baby Foods that were worth

 less than the price they paid.

            131.   Plaintiff and the members of the Class would not have purchased the Contaminated

 Baby Foods at all had they known of the presence of these Heavy Metals, contaminants, and/or

 unnatural or other ingredients.

            132.   Pursuant to Minn. Stat. § 325D.45, Plaintiff and the Class seek injunctive and

 declaratory relief, attorneys' fees, costs, and any other just and proper relief available thereunder

 for Defendants' violations of the MUDTPA.

                                            COUNT IV
                    Violation of Minnesota False Statement in Advertisement Act
                                   Minn. Stat. § 325F.675, et seq.
                              Against Defendant on Behalf of the Class

            133.   Plaintiff incorporate by reference and realleges each and every allegation contained

 above, as though fully set forth herein.



 556877.4                                      32
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 37 of 114 PageID: 47




            134.   Plaintiff purchased "goods," specifically the Contaminated Baby Foods discussed

 herein, and is a"person" within the meaning of the False Statement in Advertising Act (FSAA).

            135.   Plaintiff purchased the Contaminated Baby Foods through Defendant's statements

 and materials omissions on the packaging that contained numerous material assertions

 representations, and statements of fact made, published, disseminated, circulated, and placed

 before the public by Defendant that were untrue, deceptive, and misleading.

            136.   By engaging in the conduct herein, Defendant violated and continues to violate

 Minn. Stat. § 325F.67.

            137.   Defendant's misrepresentations, knowing omissions, and use of other sharp

 business practices include, by way of example, representations that the Contaminated Baby Foods

 are nutritious, "wholesome and safe," are subject to food safety and quality standards that exceed

 government requirements, and by failing to make any mention of Heavy Metals in the

 Contaminated Baby Foods.

            138.   As a result of Defendant's misrepresentations, Plaintiff and the Class purchased the

 Contaminated Baby Foods that they would not have purchased had they known of the risk and/or

 actual inclusion of Heavy Metals, including levels that exceed FDA and EPA guidance.

            139.   Defendant knew or should have known the Contaminated Baby Foods did not have

 the quality and ingredients described above because they contained, and/or had a material risk of

 containing, heavy metals and/or any other ingredients or contaminants that do not conform to the

 packaging claims.

            140.   Defendant's misrepresentations, concealment, omissions, and other deceptive

 conduct were likely to deceive or cause misunderstanding and did in fact deceive Plaintiff and the




 556877.4                                       33
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 38 of 114 PageID: 48




 Class with respect to the Contaminated Baby Foods' ingredients, uses, benefits, standards, quality,

 grade, and suitability for consumption.

            141.   Defendant's conduct and omissions described herein occurred repeatedly in

 Defendant's trade or business and were capable of deceiving a substantial portion of the consuming

 public.

            142.   The facts concealed or not disclosed by Defendant were material facts in that

 Plaintiff and any reasonable consumer would have considered them in deciding whether to

 purchase the Contaminated Baby Foods. Had Plaintiff known the Contaminated Baby Foods did

 not have the quality and ingredients advertised by Defendant, she would not have purchased the

 Contaminated Baby Foods.

            143.   Defendant intended that Plaintiff and the Class would rely on the deception by

 purchasing the Contaminated Baby Foods, unaware of the undisclosed material facts. This conduct

 constitutes consumer fraud.

            144.   Defendant's unlawful conduct is continuing, with no indication that Defendant

 intends to cease this fraudulent course of conduct.

            145.   As a direct and proximate result of Defendant's conduct, Plaintiff and the Class

 have suffered actual damages in that they purchased the Contaminated Baby Foods that were worth

 less than the price they paid.

            146.   Plaintiff and the members of the Class would not have purchased the Contaminated

 Baby Foods at all had they known of the presence of these non-conforming ingredients,

 contaminants, and/or unnatural or other ingredients.




 556877.4                                     34
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 39 of 114 PageID: 49




            147.   Pursuant to Minn. Stat. § 8.31, subd. 3a, and § 325F.67, Plaintiff and the Class seek

 actual damages, injunctive and declaratory relief, attorneys' fees, costs, and any other just and

 proper relief available thereunder for Defendants' violations of the FSAA.

                                            COUNT V
                     Violation of Minnesota Prevention of Consumer Fraud Act
                                    Minn. Stat. § 325F.69, et seq.
                              Against Defendant on Behalf of the Class

            148.   Plaintiff incorporates by reference and realleges each and every allegation

 contained above, as though fully set forth herein.

            149.   Plaintiff is a resident of the State of Minnesota.

            150.   Defendant is a"person" within the meaning of the Minnesota Prevention of

 Consumer Fraud Act ("MPCFA").

            151.   Defendant's representations with respect to the Contaminated Baby Foods were

 made in connection with the sale of the Contaminated Baby Foods to Plaintiff and the Class.

            152.   Defendant knowingly acted, used, and employed fraud, false pretenses, false

 promises, misrepresentations, misleading statements, and deceptive practices in connection with

 the sale of its Contaminated Baby Foods. Defendant's non-disclosure and/or concealment of the

 toxins in the Contaminated Baby Foods, coupled with the misrepresentations alleged herein that

 were intended to and did, in fact, cause consumers like Plaintiff and the Class, to purchase products

 they would not have if the true quality and ingredients were disclosed, including that they were

 not nutritious, healthy, and safe baby foods as promised by Defendant and instead had a risk andJor

 actual inclusion of Heavy Metals, including levels that exceed FDA and EPA guidance.

            153.   Defendant knew or should have known the Contaminated Baby Foods did not have

 the quality and ingredients described above because they contained, and/or had a material risk of




 556877.4                                        35
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 40 of 114 PageID: 50




 containing, heavy metals and/or any other ingredients or contaminants that do not conform to the

 packaging claims.

            154.   Defendant intended for Plaintiff and the Class to rely on and accept as true these

 representations in deciding whether to purchase the alleged Contaminated Baby Foods.

            155.   Defendant's unfair or deceptive acts or practices were likely to deceive reasonable

 consumers about the Contaminated Baby Foods' quality, ingredients, fitness for consumption and,

 by extension, the true value of the Contaminated Baby Foods. Plaintiff and the Class relied on, and

 were in fact deceived by, Defendant's representations and omissions respect to the Contaminated

 Baby Foods' quality, ingredients, and fitness for consumption in deciding to purchase them over

 competitors' baby foods.

            156.   Defendant's unlawful conduct is continuing, with no indication that Defendant

 intends to cease this fraudulent course of conduct.

            157.   As a direct and proximate result of Defendant's conduct, Plaintiff and the Class

 have suffered actual damages in that they purchased the Contaminated Baby Foods that were worth

 less than the price they paid.

            158.   Plaintiff and the members of the Class would not have purchased the Contaminated

 Baby Foods at all had they known of the presence of these non-conforming ingredients,

 contaminants, and/or unnatural or other ingredients.

            159.   Pursuant to Minn. Stat. § 8.31, subd. 3a, and § 325F.69, Plaintiff and the Class seek

 actual damages, injunctive and declaratory relief, attorneys' fees, costs, and any other just and

 proper relief available thereunder for Defendants' violations of the MPCFA.




 556877.4                                       36
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 41 of 114 PageID: 51




                                          COUNT VI
               Breach of Egpress Warranty Against Defendant on Behalf of the Class

            160.   Plaintiff incorporates by reference and realleges each and every allegation

 contained above, as though fully set forth herein.

            161.   Defendant marketed and sold its Contaminated Baby Foods into the stream of

 commerce with the intent that the Contaminated Baby Foods would be purchased by Plaintiff and

 the Class.

            162.   Defendant expressly warranted, advertised, and represented to Plaintiff and the

 Class that its Contaminated Baby Foods were nutritious, "wholesome and safe," and because it

 acknowledges the risk of growing fruit and vegetables in soil with high levels of heavy metals,

 using soil that is subject to standards that "are among the strictest in the world," with food safety

 and quality standards that exceed government requirements.

            163.   Defendant's advertisements, warranties, and representations were made in

 connection with the sale of the Contaminated Baby Foods to Plaintiff and the Class. Plaintiff and

 the Class relied on Defendant's advertisements, warranties, and representations regarding the

 Contaminated Baby Foods when deciding whether to purchase Defendant's products.

            164.   Defendant's Contaminated Baby Foods do not conform to its advertisements,

 warranties, and representations in that they are not safe for consumption and contain levels of

 various heavy metals.

            165.   Defendant was on notice of this breach as it was aware of the included Heavy

 Metals in the Contaminated Baby Foods and based on the report by Healthy Babies Bright Future




 556877.4                                     37
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 42 of 114 PageID: 52




 that identified the inclusion of Heavy Metals or other undesirable toxins or contaminants in the

 Contaminated Baby Foods.l5

            166.   Privity exists because Defendant expressly warranted to Plaintiff and the Class that

 the Contaminated Baby Foods were nutritious, "wholesome and safe," and because it

 acknowledges the risk of growing fruit and vegetables in soil with high levels of heavy metals,

 using soil that is subject to standards that "are among the strictest in the world."

            167.   As a direct and proximate result of Defendant's conduct, Plaintiff and the Class

 suffered actual damages in that the purchased Contaminated Baby Foods that they would not have

 purchased at all had they known of the presence of Heavy Metals.

            168.   Plaintiff and the Class seek actual damages, injunctive and declaratory relief,

 attorneys' fees, costs, and any other just and proper relief available thereunder for Defendant's

 failure to deliver goods that do not conform to its express warranties and resulting breach.

                                     COUNT VII
  Breach of Implied Warranty of Merchantability Against Defendant on Behalf of the Class

            169.   Plaintiff incorporates by reference and realleges each and every allegation

 contained above, as though fully set forth herein.

            170.   Defendant is a merchant engaging in the sale of goods to Plaintiff and the Class.

            171.   There was a sale of goods from Defendant to Plaintiff and the Class.

            172.   At all times mentioned herein, Defendant manufactured or supplied the

 Contaminated Baby Foods, and prior to the time the Contaminated Baby Foods were purchased

 by Plaintiff and the Class, Defendant impliedly warranted to them that the Contaminated Baby



 15 Report by Healthy Babies Bright Futures, regarding the presence of Heavy Metals in baby foods.
 https://www.healthybab ood.org/sites/healthybabyfoods.orgg/files/2020-
 04BabyFoodReport ENGLISH R6,pdf (last accessed February 5, 2021).


 556877.4                                       38
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 43 of 114 PageID: 53




 Foods were or merchantable quality, fit for their ordinary use (consumption by infants and

 toddlers), and conformed to the promises and affirmations of fact made on the Contaminated Baby

 Foods' packaging and labels, including that the food was nutritious, "wholesome and safe," and

 because it acknowledges the risk of growing fruit and vegetables in soil with high levels of heavy

 metals, using soil that is subject to standards that "are among the strictest in the world."

            173.   Plaintiff and the Class relied on Defendant's promises and affirmations of fact when

 they purchased the Contaminated Baby Foods.

            174.   The Contaminated Baby Foods were not fit for their ordinary use (consumption by

                                                              ations of fact and promises as they
 infants and toddlers), and did not conform to Defendant's affirm

 contained Heavy Metals at material levels to a reasonable consumer.

            175.   Defendant breached the implied warranties by selling the Contaminated Baby

 Foods that failed to conform to the promises or affirmations of fact made on the packaging and

 labels as each product contained Heavy Metals.

            176.   Defendant was on notice of this breach as it was aware of the included Heavy

 Metals in the Contaminated Baby Foods and based on the report by Healthy Babies Bright Future

 that identified the inclusion of Heavy Metals or other undesirable toxins or contaminants in the

 Contaminated Baby Foods.16

            177.   Privity exists because Defendant expressly warranted to Plaintiff and the Class that

 the Contaminated Baby Foods were nutritious, "wholesome and safe," and because it

 acknowledges the risk of growing fruit and vegetables in soil with high levels of heavy metals,

 using soil that is subject to standards that "are among the strictest in the world."




 16 Id.


 556877.4                                       39
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 44 of 114 PageID: 54




            178.   As a direct and proximate result of Defendant's conduct, Plaintiff and the Class

 suffered actual damages in that the purchased Contaminated Baby Foods that they would not have

 purchased at all had they known of the presence of Heavy Metals.

            179.   Plaintiff and the Class seek actual damages, injunctive and declaratory relief,

 attorneys' fees, costs, and any other just and proper relief available thereunder for Defendant's

 failure to deliver goods that conform to their implied warranties and resulting breach.

                                         COUNT VIII
                    Unjust Enrichment Against Defendant on Behalf of the Class

            180.   Plaintiff incorporates by reference and realleges each and every allegation

 contained above, as though fully set forth herein.

            181.   Substantial benefits have been conferred on Defendant by Plaintiff and the Class

 through the purchase of the Contaminated Baby Foods. Defendant knowingly and willingly

 accepted and enjoyed these benefits.

            182.   Defendant either knew or should have known that the payments rendered by

 Plaintiff were given and received with the expectation that the Contaminated Baby Foods would

 have the qualities, characteristics, ingredients, and suitability for consumption represented and

 warranted by Defendant. As such, it would be inequitable for Defendant to retain the benefit of the

 payments under these circumstances.

            183.   Defendant's acceptance and retention of these benefits under the circumstances

 alleged herein make it inequitable for Defendant to retain the benefits without payment of the value

 to Plaintiff and the Class.

            184.   Plaintiff and the Class are entitled to recover from Defendant all amounts

 wrongfully collected and improperly retained by Defendant, plus interest thereon.




 556877.4                                     40
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 45 of 114 PageID: 55




            185.   Plaintiff and the Class seek actual damages, injunctive and declaratory relief,

 attorneys' fees, costs, and any other just and proper relief available under the laws.

                                       PRAYER FOR RELIEF

            VWIMREFORE, Plaintiff, individually and on behalf of all others similarly situated, pray

 for judgment against the Defendant as to each and every count, including:

            A.     An order declaring this action to be a proper class action, appointing Plaintiff and

 her counsel to represent the Class, and requiring Defendant to bear the costs of class notice;

            B.     An order enjoining Defendant from selling the Contaminated Baby Foods until the

 higher and/or unsafe levels of Heavy Metals are removed;

            C.     An order enjoining Defendant from selling the Contaminated Baby Foods in any

 manner suggesting or implying that they are healthy, nutritious, and safe for consumption;

            D.     An order requiring Defendant to engage in a corrective advertising campaign and

 engage in any further necessary affirmative injunctive relief, such as recalling existing products;

            E.     An order awarding declaratory relief, and any further retrospective or prospective

 injunctive relief permitted by law or equity, including enjoining Defendant from continuing the

 unlawful practices alleged herein, and injunctive relief to remedy Defendant's past conduct;

            F.     An order requiring Defendant to pay restitution to restore all funds acquired by

 means of any act or practice declared by this Court to be an unlawful, unfair, or fraudulent business

 act or practice, untrue or misleading advertising, or a violation of the Unlawful Trade Practices

 Act, Uniform Deceptive Trade Practices Act, False Statement in Advertisement Act, plus pre- and

 post judgment interest thereon;

            G.     An order requiring Defendant to disgorge or return all monies, revenues, and profits

 obtained by means of any wrongful or unlawful act or practice;




 556877.4                                       41
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 46 of 114 PageID: 56




            H.      An order requiring Defendant to pay all actual and statutory damages permitted

 under the counts alleged herein;

                    An order requiring Defendant to pay punitive damages on any count so allowable;

            J.      An order awarding attorneys' fees and costs to Plaintiff, the Class; and

            K.     An order providing for all other such equitable relief as may be just and proper.



            Plaintiff hereby demands a trial by jury on all issues so triable.

 Dated: February 8, 2021                          LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                                  Robert K. Shelquist (MN #21310X)
                                                  Rebecca A. Peterson (MN #0392663)
                                                  By: s/ Rebecca A. Peterson

                                                  100 Washington Avenue South, Suite 2200
                                                  Minneapolis, MN 55401
                                                  Telephone: (612) 339-6900
                                                  Facsimile: (612) 339-0981
                                                  E-mail: rkshelquist@locklaw.com
                                                          rapeterson@locklaw.com
                                                  LITE DEPALMA GREENBERG, LLC
                                                  Joseph DePalma
                                                  Susana Cruz Hodge
                                                  570 Broad Street, Suite 1201
                                                  Newark, NJ 07102
                                                  Telephone: (973) 623-3000
                                                  E-mail: jdepalma@litedepalma.com
                                                          scruzhodge@litedepalma.com
                                                  CUNEO GILBERT & LADUCA, LLP
                                                  Charles LaDuca
                                                  Katherine Van Dyck
                                                  C. William Frick
                                                  4725 Wisconsin Avenue NW, Suite 200
                                                  Washington, DC 20016
                                                  Telephone:(202) 789-3960
                                                  Facsimile: (202) 789-1813
                                                  E-mail: charles@cuneolaw.com
                                                          kvandyck@cuneolaw.com
                                                          bill@cuneolaw.com
                                                  ATTORNEYS FOR PLAINTIFF



 556877.4                                        42
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 47 of 114 PageID: 57




                           EXHIBIT I
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 48 of 114 PageID: 58




           Baby Foods Are Tainted with Dangerous Levels of
               Arsenic, Lead, Cadmium, and Mercury

                                        `-~
                              \~
                                   .           ~..;
                                              "'        a x,-,"G'.
                                                              ,.~ 4 ,,                            ~.
 HVAV
    ~~J             1,                                       G ~~ .      (D A
                                                                                           SPROUT^`
                                                                                                 ~
  ~clear(y craPted~ "'   ~C    ~-~fut Gerbero ____ ____~ _.._               orgonics   ~   Organic Foods



                                                     Staff Report

                 Subcommittee on Economic and Consumer Policy
                      Committee on Oversight and Reform
                        U.S. House of Representatives

                                                   February 4, 2021

                                          oversight.house.gov
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 49 of 114 PageID: 59




                                   EXECUTIVE SUMMARY

         Inorganic arsenic, lead, cadmium, and mercury are toxic heavy metals. The Food and
 Drug Administration and the World Health Organization have declared them dangerous to
 human health, particularly to babies and children, who are most vulnerable to their neurotoxic
 effects. Even low levels of exposure can cause serious and often irreversible damage to brain
 development.

         On November 6, 2019, following reports alleging high levels of toxic heavy metals in
 baby foods, the Subcommittee on Economic and Consumer Policy requested internal documents
 and test results from seven of the largest manufacturers of baby food in the United States,
 including both makers of organic and conventional products:

        •       Nurture, Inc. (Nurture), which sells Happy Family Organics, including baby food
                products under the brand name HappyBABY
        •       Beech-Nut Nutrition Company (Beech-Nut)
        •       Hain Celestial Group, Inc. (Hain), which sells baby food products under the brand
                name Earth's Best Organic
        •       Gerber
        •       Campbell Soup Company (Campbell), which sells baby food products under the
                brand name Plum Organics
        •       Walmart Inc. (Walmart), which sells baby food products through its private brand
                Parent's Choice
        •       Sprout Foods, Inc. (Sprout Organic Foods)

        Four of the companies—Nurture, Beech-Nut, Hain, and Gerber—responded to the
 Subcommittee's requests. They produced their internal testing policies, test results for
 ingredients and/or finished products, and documentation about what the companies did with
 ingredients and/or finished products that exceeded their internal testing limits.

        Walmart, Campbell, and Sprout Organic Foods refused to cooperate with the
 Subcommittee's investigation. The Subcommittee is greatly concerned that their lack of
 cooperation might be obscuring the presence of even higher levels of toxic heavy metals in their
 baby food products than their competitors' products.

                                           FINDINGS

        According to internal company documents and test results obtained by the Subcommittee,
        commercial baby foods are tainted with significant levels of toxic heavy metals,
        including arsenic, lead, cadmium, and mercury. Exposure to toxic heavy metals causes
        permanent decreases in IQ, diminished future economic productivity, and increased risk
        of future criminal and antisocial behavior in children. Toxic heavy metals endanger
        infant neurological development and long-term brain fnnction. Specifically, the
        Subcommittee reports that:




                                                 2
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 50 of 114 PageID: 60




       ARSENIC was present in baby foods made by all responding companies.

             •      Nurture (HappyBABY) sold baby foods after tests showed they contained
                    as much as 180 parts per billion (ppb) inorganic arsenic. Over 25% of the
                    products Nurture tested before sale contained over 100 ppb inorganic
                    arsenic. Nurture's testing shows that the typical baby food product it sold
                    contained 60 ppb inorganic arsenic.

             •      Hain (Earth's Best Organic) sold finished baby food products containing
                    as much as 129 ppb inorganic arsenic. Hain typically only tested its
                    ingredients, not finished products. Documents show that Hain used
                    ingredients testing as high as 309 ppb arsenic.

             •      Beech-Nut used ingredients after they tested as high as 913.4 ppb arsenic.
                    Beech-Nut routinely used high-arsenic additives that tested over 300 ppb
                    arsenic to address product characteristics such as "crumb softness."

             •      Gerber used high-arsenic ingredients, using 67 batches of rice flour that
                    had tested over 90 ppb inorganic arsenic.

       LEAD was present in baby foods made by all responding companies.

             •      Nurture (HappyBABY) sold finished baby food products that tested as
                    high as 641 ppb lead. Almost 20% of the fmished baby food products that
                    Nurture tested contained over 10 ppb lead.

             •      Beech-Nut used ingredients containing as much as 886.9 ppb lead. It used
                    many ingredients with high lead content, including 483 that contained
                    over 5 ppb lead, 89 that contained over 15 ppb lead, and 57 that contained
                    over 20 ppb lead.

             •      Hain (Earth's Best Organic) used ingredients containing as much as 352
                    ppb lead. Hain used many ingredients with high lead content, including
                    88 that tested over 20 ppb lead and six that tested over 200 ppb lead.

             •      Gerber used ingredients that tested as high as 48 ppb lead; and used many
                    ingredients containing over 20 ppb lead.

       CADMIUM was present in baby foods made bv all respondiniz companies.

                    Beech-Nut used 105 ingredients that tested over 20 ppb cadmium. Some
                    tested much higher, up to 344.55 ppb cadmium.

                    Hain (Earth's Best Organic) used 102 ingredients in its baby food that
                    tested over 20 ppb cadmium. Some tested much higher, up to 260 ppb
                    cadmium.



                                             3
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 51 of 114 PageID: 61




                      Sixty-five percent of Nurture (HappyBABY) fmished baby food products
                      contained more than 5 ppb cadmium.

                      Seventy-five percent of Gerber's carrots contained cadmium in excess of 5
                      ppb, with some containing up to 87 ppb cadmium.

       MERCURY was detected in baby food of the only responding company that tested for it.

              •       Nurture (HappyBABY) sold finished baby food products containing as
                      much as 10 ppb mercury.

              •       Beech-Nut and Hain (Earth's Best Organic) do not even test for mercury
                      in baby food.

              •       Gerber rarely tests for mercury in its baby foods.

       These results are multiples higher than allowed under existing regulations for other
       products. For example, the Food and Drug Administration has set the maximum
       allowable levels in bottled water at 10 ppb inorganic arsenic, 5 ppb lead, and 5 ppb
       cadmium, and the Environmental Protection Agency has capped the allowable level of
       mercury in drinking water at 2 ppb. The test results of baby foods and their ingredients
       eclipse those levels: including results up to 91 times the arsenic level, up to 177 times the
       lead level, up to 69 times the cadmium level, and up to 5 times the mercury level.

 2.    Internal company standards permit dangerously high levels of toxic heavy metals, and
       documents revealed that the manufacturers have often sold foods that exceeded those
       levels.

                      Nurture (HappyBABY) sold all products tested, regardless of how much
                      toxic heavy metal the baby food contained. By company policy, Nurture's
                      toxic heavy metal testing is not intended for consumer safety. The Food
                      and Drug Administration (FDA) has only fmalized one standard-100 ppb
                      inorganic arsenic in infant rice cereal—and Nurture set its internal
                      standard for that product 15% higher than the FDA limit, at 115 ppb.

                      Beech-Nut set internal arsenic and cadmium standards at 3,000 ppb in
                      additives, such as vitamin mix, and 5,000 ppb lead for certain ingredients
                      like BAN 800. These standards are the highest of any responding
                      manufacturer.

               •      Hain (Earth's Best Organic) set an internal standard of 200 ppb for
                      arsenic, lead, and cadmium in some of its ingredients. But Hain exceeded
                      its internal policies, using ingredients containing 353 ppb lead and 309
                      ppb arsenic. Hain justified deviations above its ingredient testing




                                                 4
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 52 of 114 PageID: 62




                     standards based on "theoretical calculations," even after Hain admitted to
                     FDA that its testing underestimated fmal product toxic heavy metal levels.

 3.    The Subcommittee has grave concerns about baby food products manufactured by
       Walmart (Parent's Choice), Sprout Organic Foods, and Campbell (Plum Organics).
       These companies refused to cooperate with the Subcommittee's investigation. The
       Subcommittee is greatly concerned that their lack of cooperation might obscure the
       presence of even higher levels of toxic heavy metals in their baby food products,
       compared to their competitors' products.

              •      Walmart sells Parent's Choice and Parent's Choice Organic products for
                     babies as young as four months.

              •      Sprout Organic Foods sells organic products for babies as young as six
                     months. It is owned by North Castle Partners, a Greenwich, Connecticut
                     based private equity firm.

              •      Campbell sells Plum Organics products for babies as young as four
                     months.

              •      Independent testing of Walmart, Sprout Organic Foods, and Campbell
                     products has confirmed that their baby foods contain concerning levels of
                     toxic heavy metals.

 4.    The Trump administration ignored a secret industry presentation to federal regulators
       revealing increased risks of toxic heavy metals in baby foods. On August 1, 2019, FDA
       received a secret slide presentation from Hain (Earth's Best Organic), which revealed
       that:

              •      Corporate policies to test only ingredients, not fmal products,
                     underrepresent the levels of toxic heavy metals in baby foods. In 100% of
                     the Hain baby foods tested, inorganic arsenic levels were higher in the
                     finished baby food than the company estimated they would be based on
                     individual ingredient testing. Inorganic arsenic was between 28% and
                     93% higher in the finished products;

              •      Many of Hain's baby foods were tainted with high levels of inorganic
                     arsenic—half of its brown rice baby foods contained over 100 ppb
                     inorganic arsenic; its average brown rice baby food contained 97.62 ppb
                     inorganic arsenic; and

              •      Naturally occurring toxic heavy metals may not be the only problem
                     causing the unsafe levels of toxic heavy metals in baby foods; rather, baby
                     food producers like Hain may be adding ingredients that have high levels
                     of toxic heavy metals into their products, such as vitamin/mineral pre-mix.
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 53 of 114 PageID: 63




       This presentation made clear that ingredient testing is inadequate, and that only fmal
       product testing can measure the true danger posed by baby foods.

       The Trump FDA took no new action in response. To this day, baby foods containing
       toxic heavy metals bear no label or warning to parents. Manufacturers are free to test
       only ingredients, or, for the vast majority of baby foods, to conduct no testing at all.
       FDA has only finalized one metal standard for one narrow category of baby food, setting
       a 100 ppb inorganic arsenic standard for infant rice cereal. But this FDA standard is far
       too high to protect against the neurological effects on children.

 5.    The Subcommittee makes the following recommendations:

              •       Mandatory testing—Baby food manufacturers should be required by
                      FDA to test their fmished products for toxic heavy metals, not just their
                      ingredients;

              •       Labeling—Manufacturers should by required by FDA to report levels of
                      toxic heavy metals on food labels;

              •       Voluntary phase-out of toxic ingredients—Manufacturers should
                      voluntarily find substitutes for ingredients that are high in toxic heavy
                      metals, or phase out products that have high amounts of ingredients that
                      frequently test high in toxic heavy metals, such as rice;

              •       FDA standards—FDA should set maximum levels of toxic heavy metals
                      permitted in baby foods. One level for each metal should apply across all
                      baby foods. And the level should be set to protect babies against the
                      neurological effects of toxic heavy metals; and

              •       Parental vigilance—Parents should avoid baby foods that contain
                      ingredients testing high in toxic heavy metals, such as rice products.
                      Instituting recommendations one through four will give parents the
                      information they need to make informed decisions to protect their babies.

 6.    Baby food manufacturers hold a special position of public trust. Consumers believe that
       they would not sell products that are unsafe. Consumers also believe that the federal
       government would not knowingly permit the sale of unsafe baby food. As this staff
       report reveals, baby food manufacturers and the Trump administration's federal
       regulators have broken the faith.




                                                R
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 54 of 114 PageID: 64




                                            TABLE OF CONTENTS

 I.    THE DANGER OF TOXIC HEAVY METALS TO CHILDREN'S HEALTH......... 9
       A.     Inorganic Arsenic ................................................................................................10
       B.     Lead ......................................................................................................................11
       C.      Cadmium .............................................................................................................12
       D.     Mercury ...............................................................................................................12
 II.   TOP BABY FOODS ARE TAINTED WITH DANGEROUS LEVELS OF
       INORGANIC ARSENIC, LEAD, CADMIUM, AND MERCURY. ..........................13
       A.     Inorganic Arsenic................................................................................................13
       B.     Lead ......................................................................................................................21
       C.      Cadmium ............................................................................................................. 29
       D.     Mercury ............................................................................................................... 32
 HI.   INDUSTRY SELF-REGULATION FAILS TO PROTECT CONSUMERS:
       NURTURE, BEECH-NUT, HAIN, AND GERBER SET THEIR OWN
       DANGEROUSLY HIGH INTERNAL STANDARDS FOR TOXIC HEAVY
       METAL LEVELS AND ROUTINELY IGNORED THEM TO SELL PRODUCTS
       WITH HIGHER HEAVY METAL LEVELS.............................................................. 33
       A.     Nurture (HappyBABY) sets high internal standards and regularly ezceeds
              them. Nurture admits that its tozic heavy metal testing is not for safety—it
              sells all products tested, regardless of its togic heavy metal content. FDA has
              finalized only one standard-100 ppb inorganic arsenic in infant rice
              cereal—Nurture has ignored it, setting its internal standard for that product
              at115 ppb............................................................................................................. 33
       B.     Beech-Nut set internal arsenic and cadmium standards at 3,000 ppb in
              dangerous additives, such as vitamin mig, and 5,000 ppb lead for certain
              ingredients like BAN 800. These standards are the highest of any responding
              manufacturer....................................................................................................... 37
       C.     Hain (Earth's Best Organic) set an internal standard of 200 ppb for arsenic,
              lead, and cadmium in some of its ingredients. Hain justified deviations above
              its ingredient testing standards based on "theoretical calculations," even
              after Hain admitted to FDA that its testing underestimated final product
              togicheavy metal levels. ..................................................................................... 39
 IV.   WALMART, SPROUT ORGANIC FOODS, AND CAMPBELL REFUSED TO
       COOPERATE WITH THE SUBCOMMITTEE'S INVESTIGATION.................... 43




                                                                7
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 55 of 114 PageID: 65




        A.        Walmart (Parent's Choice Brand) .................................................................... 43
        B.        Campbell (Plum Organics Brand)..................................................................... 44
        C.        Sprout Organic Foods......................................................................................... 46
 V.     FDA HAS FAILED TO CONFRONT THE RISKS OF TOXIC HEAVY METALS
        IN BABY FOOD. THE TRUMP ADMINISTRATION IGNORED A SECRET
        INDUSTRY PRESENTATION ABOUT HIGHER AMOUNTS OF TOXIC HEAVY
        METALS IN FINISHED BABY FOODS..................................................................... 47
        A.        Mercury and Cadmium ...................................................................................... 48
        B.        Lead ......................................................................................................................49
        C.        Arsenic ................................................................................................................. 50
        D.        The Trump Administration Ignored A Secret Industry Presentation About
                  Higher Risks Of Tozic Heavy Metals In Baby Foods...................................... 53
        E.        Corporate Testing Policies Hide the Truth: In Addition to Hain, Beech-Nut
                  and Gerber Also Fail to Test Finished Product, Risking an Undercount of
                  Tozic Heavy Metals in Their Finished Baby Foods......................................... 56
 VI.    RECOMMENDATIONS AND CONSIDERATIONS FOR INDUSTRY, PARENTS,
        AND REGULATORS: DO HIGHLY TAINTED INGREDIENTS LIKE RICE
        BELONG IN BABY FOOD? ......................................................................................... 57
 VII.   CONCLUSION ............................................................................................................... 59
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 56 of 114 PageID: 66




 I.      THE DANGER OF TOXIC HEAVY METALS TO CHII.DREN'S HEALTH

         Children's exposure to toxic heavy metals causes permanent decreases in IQ, diminished
 future economic productivity, and increased risk of future criminal and antisocial behavior. l

        Babies' developing brains are "exceptionally sensitive to injury caused by toxic
 chemicals, and several developmental processes have been shown to be highly vulnerable to
 chemical toxicity."z The fact that babies are small, have other developing organ systems, and
 absorb more of the heavy metals than adults, exacerbates their risk from exposure to heavy
 metals.3

         Exposure to heavy metals at this developmental stage can lead to "untreatable and
 frequently permanent" brain damage, which may result in "reduced intelligence, as expressed in
 terms of lost IQ points, or disruption in behavior."4 For example, a recent study estimates that
 exposure to environmental chemicals, including lead, are associated with 40,131,518 total IQ
 points loss in 25.5 million children (or roughly 1.571ost IQ points per child)—more than the
 total IQ losses associated with preterm birth (34,031,025), brain tumors (37,288), and traumatic
 brain injury (5,827,300) combined.s For every one IQ point lost, it is estimated that a child's
 lifetime earning capacity will be decreased by $18,000.6

         Well-known vectors of child exposure to toxic heavy metals include lead paint in old
 housing and water pollution from landfills. Over the decades, a range of federal and state laws
 and regulations have been passed to protect child health through emissions standards, among
 other things.

         The Food and Drug Administration (FDA) has declared that inorganic arsenic, lead,
 cadmium, and mercury are dangerous, particularly to infants and children. They have "no
 established health benefit" and "lead to illness, impairment, and in high doses, death."
 According to FDA, "even low levels of harmful metals from individual food sources, can




          1 Miguel Rodriguez-Barranco et al., Assocfation ofArsenic, Cadmium and Manganese Exposure with
 Neurodevelopment and Behavioural Disorders in Children: A Systematic Review and Meta Analysis (Apr. 9, 2013)
 (online at www.sciencedirect.com/science/article/abs/pii/S0048969713003409?via%3Dihub).
         2 Philippe Grandjean and Philip J. Landrigan, Neurobehavioural Effects ofDevelopmental Toxfcity (Mar.
 13, 2014) (online at www.ncbi.nlm.nih.gov/pmc/articles/PMC44185020.
       3 Consumer Reports, Heavy Metals in Baby Food: What You Need to Know (Aug. 16, 2018) (online at
 www.consumerreports.org/food-safet3/heavy-metals-in-baby-f000.
         4 Philippe Grandjean and Philip J. Landrigan, Neurobehavioural Effects ofDevelopmental Toxicity (Mar.
 13, 2014) (online at www.ncbi.nlm.nih.gov/pmc/articles/P1VIC4418502n.
        5 David C. Bellinger, A Strategy for Comparing the Contributions of Environmental Chemicals and Other
 RiskFactors to Neurodevelopment of Children (Dec. 19, 2011) (online at
 www.ncbi.nlm.nih.gov/pmc/articles/PMC3339460~.
          6 Martine Bellanger et al., Economic Benefits of Methylmercury Exposure Control in Europe: Monetary
 Va1ue of Neurotoxicity Prevention (Jan. 17, 2013) (online at https://pubmed.ncbi.nlm.nih.gov/23289875/).




                                                       ~
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 57 of 114 PageID: 67




 sometimes add up to a level of concern." FDA cautions that infants and children are at the
 greatest risk of harm from toxic heavy metal exposure.7

        The Subcommittee on Economic and Consumer Policy's investigation has found another
 source of exposure: baby foods. According to documents obtained from baby food
 manufacturers, toxic heavy metals, such as arsenic, cadmium, lead, and mercury are present at
 substantial levels in both organic and conventional baby foods. Currently, there is no federal
 standard on, or warning to parents and caregivers about, these toxins.

         A.       Inor2anic Arsenic

         Arsenic is ranked number one among substances present in the environment that pose the
 most significant potential threat to human health, according to the Deparhnent of Health and
 Human Services' Agency for Toxic Substances and Disease Registry (ATSDR).8 The known
 health risks of arsenic exposure include "respiratory, gastrointestinal, haematological, hepatic,
 renal, skin, neurological and immunological effects, as well as damaging effects on the
 central nervous system and cognitive development in children.s9

        Studies have concluded that arsenic exposure has a"significant negative effect on
 neurodevelopment in children."10 This negative effect is most pronounced in Full Scale IQ, and
 more specifically, in verbal and performance domains as well as memory. For every 50%
 increase in arsenic levels, there is an approximately "0.4 decrease in the IQ of children."11

        A study of Maine schoolchildren exposed to arsenic in drinking water found that children
 exposed to water with an arsenic concentration level greater than 5 parts per billion (ppb)
 "showed significant reductions in Full Scale IQ, Working Memory, Perceptual Reasoning and
 Verbal Comprehension scores." The authors pegged 5 ppb as an important threshold.12

         Likewise, a study of children in Spain found that increasing arsenic exposure led to a
 decrease in the children's global motor, gross motor, and fine motor function scores. Boys in
 particular were more susceptible to arsenic's neurotoxicity.13

          ' Food and Drug Administration, Metals and Your Food (online at www.fda.gov/food/chemicals-metals-
 pesticides-food/metals-and-your-food) (accessed Jan. 26, 2021).
        8 Agency for Toxic Substances and Disease Registry, ATSDR's Substance Priority List (2019) (online at
 www.atsdr.cdc.gov/spl/index.html#2019sp1).
          9 Miguel Rodriguez-Barranco et al., Association ofArsenic, Cadmium and Manganese Exposure with
 Neurodevelopment and Behavioural Disorders in Children: A Systematic Review and Meta-Analysis (June 1, 2013)
 (online at https://pubmed.ncbi.nlm.nih.gov/23570911n (emphasis added).
          io Id.

         " Id.
         12 Gail A. Wasserman et al., A Cross-Sectional Study of Well Water Arsenic and Child IQ
                                                                                                  in Maine
 Schoolchildren (Apr. 1, 2014) (online at https://ehjoumal.biomedcentral.com/articles/10.1186/1476-069X-13-23).
         13Antonio J. Signes-Pastor et al., Inorganic Arsenic Exposure and Neuropsychological Development of
 Children of 4-S Years ofAge Livfng in Spain (Apr. 29, 2019) (online at
 www.ncbi.nlm.nih.gov/pmc/articles/PMC6541502n.
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 58 of 114 PageID: 68




         B.       Lead

        Lead is number two on ATSDR's list of substances present in the environment that pose
 the most significant potential threat to human health.14 Even small doses of lead exposure are
 hazardous, particularly to children. ls Lead is associated with a range of bad health outcomes,
 including behavioral problems, decreased cognitive performance, delayed puberly, and reduced
 postnatal growth. According to FDA, lead is especially dangerous to "infants" and "young
 children." FDA acknowledges that:

         High levels of lead exposure can seriously harm children's health and
         development, specifically the brain and nervous system. Neurological effects
         from high levels of lead exposure during early childhood include learning
         disabilities, behavior difficulties, and lowered IQ. Because lead can accumulate
         in the body, even low-level chronic exposure can be hazardous over time.16

         Lead exposure severely affects academic achievement in children. Even at low levels,
 early childhood lead exposure has a negative impact on school performance. Two separate
 studies of schoolchildren in Detroit and Chicago public schools found a strong inverse
 relationship between lead exposure and test scores. In the Detroit study, there was a"significant
 association" between early childhood lead exposure and decreased standardized test
 performance, with lead exposure strongly linked to an adverse effect on academic achievement.l7
 The Chicago study found that higher blood lead concentrations were associated with lower
 reading and math scores in 3rd grade children. Increased blood lead concentrations correlated
 with a 32% increase in the risk of failing reading and math.18

          The cognitive effects of early childhood lead exposure appear to be permanent. In one
 study, adults who previously had lead-associated developmental delays continued to show
 persisting cognitive deficits, demonstrating the long-lasting damage of lead exposure.19




           la Agency for Toxic Substances and Disease Registry, ATSDR's Substance Priority List (2019) (online at
 www.atsdr.cdc.gov/spl/index.html#2019spl).
           ls Philippe Grandjean, Even Low-Dose Lead Exposure Is Hazardous (Sept. 11, 2010) (online at
 https://pubmed.ncbi.nhn.nih.gov/20833288n.
          Food and Drug Administration, Lead fn Food, Foodwares, and Dietary Supplements (online at
         16

 www.fda.gov/food/metals-and-your-food/lead-food-foodwares-and-dietary-supplements) (accessed Jan. 26, 2021).
          17 Nanhua Zhang et al., Early Childhood Lead Exposure and Academic Achievement: Evidence From
 Detroit Public Schools (Mar. 2013) (online at
 http://mediad.publicbroadcasting.netlp/michigan/files/201302/AJPH.2012.pdf).
         18  Anne Evens et al., The Impact of Low-Level Lead Toxfcity on School Performance Among Children fn
 the Chicago Public Schools: A Population-Based Retrospective Cohort Study (Apr. 7, 2015) (online at
 https://ehjournal.biomedcentral.com/articles/10.1186/s12940-015-0008-9).
         19 Maitreyi Mazumdar et al., Low-Level Environmental Lead Exposure in Childhood and Adult Intellectual
 Function: A Follow-Up Study (Mar. 30, 2011) (online at www.ncbi.nlm.nih.gov/pmc/articles/PMC3072933n.



                                                        11
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 59 of 114 PageID: 69




         Studies have also established a significant association between lead exposure and
 Attention-Deficit/Hyperactivity Disorder (ADHD).20

         C.       Cadmium

         Cadmium is number seven on ATSDR's list of substances present in the environment that
 pose the most significant potential threat to human health.21 Cadmium is associated with
 decreases in IQ, as well as the development of ADHD.
         A 2018 study found that cadmium exposure negatively affected children's Full Scale IQ,
 particularly among boys. Boys exhibiting higher amounts of cadmium exposure had seven fewer
 IQ points than those exhibiting less cadmium exposure.22 A 2015 study similarly found a
 significant inverse relationship between early cadmium exposure and IQ.23

         A 2018 study linked cadmium exposure to ADHD, fmding that the disorder was more
 common among children with the highest levels of cadmium exposure as compared to a control
 gi.oup 24

         D.        Mercury

         Mercury is number three on ATSDR's list of substances present in the environment that
 pose the most significant potential threat to human health.25 Studies of inercury's effect on
 childhood development have primarily been conducted by considering the mother's exposure to
 mercury while pregnant. In these instances, "pre-natal mercury exposure has been consistently
 associated with adverse subsequent neuro-development."26 And pre-natal mercury exposure is
 also related to poorer estimated IQ.27 Beyond prenatal exposure, higher blood mercury levels at




         20 Gabriele Donzelli et al., The Associatfon Between Lead and Attention-Deficit/Hyperactivity Disorder:
 A Systematic Review (Jan. 29, 2019) (online at www.mdpi.com/1660-4601/16/3/382/htm).
         Zl
            Agency for Toxic Substances and Disease Registry, ATSDR's Substance Priority List (2019) (online at
 www.atsdr.cdc.gov/spl/index.html#2019sp1).
         ZZ
            Klara Gustin et al., Cadmium Exposure and Cognitive Abilities and Behavior at 10 Years OffAge: A
 Prospective Cohort Study (Apr. 2018) (online at www.sciencedirect.com/science/article/pii/S0160412017321025).
          23
            Alison P. Sanders et al., Perinatal and Childhood Exposure To Cadmium, Manganese, And Metal
 Mixtures And Effects On Cognition And Behavior: A Review Of Recent Literature (July 5, 2015) (online at
 www.ncbi.nhn.nih.gov/pmc/articles/PMC4531257n.
          21
            Min-Jing Lee et al., Heavy Metals' Effect on Susceptibility to Attention-Deficit/Hyperactivity Disorder:
 Implfcation ofLead, Cadmium, andAntimony (June 10, 2018) (online at
 www.ncbi.nhn.nih.gov/pmc/articles/PMC6025252n.
        25 Agency for Toxic Substances and Disease Registry, ATSDR's Substance Prfority Lfst (2019) (online at
 www.atsdr.cdc.gov/spi/index.html#2019spl).
          26
            Margaret R. Karagas et al., Evidence on the Human Health Effects of Low-Level Methylmercury
 Exposure (June 1, 2012) (online at https://ehp.niehs.nih.gov/doi/10.1289/ehp.1104494).
         27
            Joseph Jacobson et al., Relation of Prenatal Methylmercury Exposure from Environmental Sources to
 Childhood IQ (Aug. 1, 2015) (online at https://ehp.niehs.nih.gov/doi/10.1289/ehp.1408554).



                                                          12
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 60 of 114 PageID: 70




 "2 and 3 years of age were positively associated with autistic behaviors among preschool-age
 children."ZS

 II.      TOP BABY FOODS ARE TAIlVTED WPTH DANGEROUS LEVELS OF INORGANIC
          ARSENIC, LEAD, CADMIUIVI, AND MERCURY.

        Internal company test results obtained by the Subcommittee confirm that all responding
 baby food manufacturers sold baby foods tainted by high levels of toxic heavy metals.


          A.      Inorganic Arsenic

         There is no established safe level of inorganic arsenic consumption for babies.
 Organizations such as Healthy Babies Bright Futures have called for a goal of no measurable
 amount of inorganic arsenic in baby food.29 Consumer Reports suggests setting inorganic
 arsenic levels as low as 3 parts per billion (ppb).30 FDA has already set maximum inorganic
 arsenic levels at 10 ppb for bottled water.31 The Environmental Protection Agency (EPA) has
 similarly set a 10 ppb inorganic arsenic cap on drinking water, as have the European Union (EU)
 and the World Health Organization (WHO).32

          1.      Nurture (HappyBABY) sold finished baby foods after testing showed they
                  contained as much as 180 ppb inorganic arsenic; over 25% of the tested baby
                  food sold by Nurture egceeded 100 ppb inorganic arsenic; on average,
                  Nurture baby food on store shelves has nearly 60 ppb inorganic arsenic.

        Nurture is the only baby food manufacturer that appears to regularly tests its finished
 baby food products for inorganic arsenic content (the others only test ingredients).


         21
            Jia Ryu et al., Associations of Prenatal and Early Childhood Mercury Exposure with Autistic Behaviors
 at S Years ofAge: The Mothers and Children's Environmental Health (MOCEH) Study (Dec. 15, 2017) (online at
 www.sciencedirect.com/science/article/Pii/SO048969717316479).
         29 Healthy Babies Bright
                                  Futares, What's in My Baby s Food? A National Investigation Finds 95 Percent
 of Baby Foods Tested Contain Toxic Chemicals That Lower Babies' IQ, Including Arsenic and Lead (Oct. 2019)
 (online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
 10/BabyFoodReport_FULLREPORT ENGLISH R5b.pdf).
           11 Consumer Reports, Arsenic in Some Bottled Water Brands at Unsafe Levels, Consumer Reports Says
 (June 28, 2019) (online at www.consumerreports.org/water-quality/arsenic-in-some-bottled-water-brands-at-unsafe-
 levels/); Consumer Reports, Arsenic and Lead Are in Your Fruit Juice: What You Need to Know (Jan. 30, 2019)
 (online at www.consumerreports.org/food-safety/arsenic-and-lead-are-in-your-fruit juice-what-you-need-to-know/).
        31 Food and Drug Administration, Arsenic in Food and Dietary Supplements (online at

 www.fda.gov/food/metals-and-your-food/arsenic-food-and-dietary-supplements) (accessed Jan. 26, 2021).
         32
             Environmental Protection Agency, Drinking Water Requirements for States and Public Water Systems
 (online at www.epa.gov/dwreginfo/chemical-contaminant-rules) (accessed Jan. 26, 2021); The European Food
 Information Council, Arsenic (Q&A) (online at www.eufic.org/en/food-safety/article/arsenic-qa) (accessed Jan. 26,
 2021); World Health Organization, Arsenic (Feb. 15, 2018) (online at www.who.int/news-room/fact-
 sheets/detail/arsenic).



                                                        13
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 61 of 114 PageID: 71




         According to internal company documents, Nurture sells products even after testing
 confirms that they are dangerously high in inorganic arsenic. Nurture sold one such product,
 Apple and Broccoli Puffs, despite tests results showing it contained 180 ppb inorganic arsenic.33
 An arsenic level of 180 ppb is high by all standards, but it is 80% higher than Nurture's own
 internal goal threshold of 100 ppb.

 Nurture's Heavy Metal Test Resultsfor Baby Food Products (Excerpted Entries)34
                        (                aest                   Gaal                             Date o
                                        13efore                 thresh         i                 iTest
  raductName            ,Categary        Date         Parameter.ald     Result !         UnIY     Rep®rt;Dispasitfan
  pple&BroGtoilFulrS     8afay7*FZanihs i9AR418      Incrcanfc      1001$D     itBO      ppb       71tr71f1r":Sell•7'9slinjt`crhldnitorin4lP.
                                                    ;Arsenlc                      1                         YuPBb' Cl7aln Irnprwermac,l
                            _                       I                                                       Purpases QntY
                                       1--         —I-
  anar~a~.PumpY~nPuIF~ '9aqy'1•lxcnlhs '10~11f2010 —   ---nlc
                                                   Inor~a         !     1001$4    160    ppG      10f31h71Sa11-YostlngFothlonilaring6
                                                   :+rsenlC        j                                      iS4pplrChalnlmprCreEmenq
                                                                                                            PurposesCnly      — -
                                                                                                    ----~ -- — - —
            ®egiPulfs   ;®ahy7.hcen7hs 7124t2d16      Inorganlc         1001160   160    pph     1 14131f17 fiell - Teshngxarmonitoring&.
                        i                            ;vsenlc                                                Sopptr Chaln lrnprar.mmenII
                                                                                                             PurRpses Qnfy


         Nurture routinely sold products that exceeded its internal standards. Twenty-nine other
 products that Nurture tested and sold registered over 100 ppb inorganic arsenic. In total, over
 25% of the products that Nurture tested for inorganic arsenic, and sold, had inorganic arsenic
 levels above 100 ppb.3s

 Nurture's Heavy Metal Test Results for Baby Food Products (Excerpted Entries)36

  Produet Name                               Goal                       Result        Date of Test Report Disposition
                                             Threshold
  Apple & Broccoli Puffs                     100                         `j80         11/01/17                         Sell'
  Banana & Pum kin Puffs                     100                        ;160          10/31/17                         Sell
  Strawberry & Beet Puffs                    100                        160           10/31/17                         Sell
  Kale & Spinach Puffs                       100                         ~15d         10/31/17                         Sell
  Kale & S inach Puffs                       100                         i150         10/31/17                         Sell;
  Purple Carrot & Blueberry                  100                        ,~150,        11/17/17                         Se11
  Puffs
  Sweet Potato & Carrot Puffs                 100                        ;150;        10/31/17                         Sell
  Sweet Potato & Carrot Puffs                 100                        ;150,        10/31/17                         Sell
  Apple Rice Cakes                            100                        I'130        02/08/17                         Sell;
  Apple Rice Cakes                            100                       ',13Q         02/08/17                         Sell
  Sweet Potato & Carrot Puffs                 100                        ;1-22        09/13/18                         Sell
  Apple Rice Cakes                            100                        C120;        02/08/17                         Sell

          33 Nurture, Heavy Metal Test Resultsfor Baby Food Products (Dec. 18, 2019) (online at
 http://oversight.house.gov/sites/democrats.oversight.house.gov/files/l .xlsx).
           34 Id

           3s Id.

           36
                Id.




                                                                       14
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 62 of 114 PageID: 72




  Blueberry Beet Rice Cakes     100              ;120        02/08/17               Sell
  Purple Carrot & Blueberry     100              120         10/31/17               Sell
  Puffs                                                                              ~
  Apple & Broccoli Puffs        100              115;        10/15/18               Sell
  Strawberry & Beet Puffs       100              114         03/21/19               Sell
  Purple Carrot & Blueberry     100              412         06/05/18               Sell
  Puffs                                          `
  Apple Rice Cakes              100              ;110        07/28/17               Sell
  Blueberry Beet Rice Cakes     100              410         02/08/17               Sell
  Blueberry Beet Rice Cakes     100              110         02/08/17               Sell
  Strawberry & Beet Puffs       100              108         12/10/18               Sell
  Strawberry & Beet Puffs       100              !108,       09/21/18               Sell
  Apple & Broccoli Puffs        100              !107        05/30/19               Sell
  Strawberry & Beet Puffs       100              107!        05/22/19               Sell
  Strawberry & Beet Puffs       100              ~105        09/21/18               Sell
  Strawberry & Beet Puffs       100               j04        08/22/18               Sell
  Banana & Pum kin Puffs        100              ;105        04/24/19               Sell
  Sweet Potato & Carrot Puffs   100              10          04/24/19               Sell
  Banana & Pum kin Puffs        100              101         09/21/18               Sell

        The average amount of inorganic arsenic in the baby foods that Nurture tested and sold
 was 59.54 ppb. That towers over existing and recommended standards, including FDA's and
 EPA's water limits of 10 ppb.

        At least 89 of Nurture's fmal products—over 78% of those products tested—tested at
 9 ppb inorganic arsenic or above.

        For results under 9.54 ppb, Nurture did not differentiate—it marked them all as "<9.54."
 Because of this "less than" reporting format, there is no way to know if any of Nurlure's
 products were free of inorganic arsenic.

 Summary of Nurture's Inorganic Arsenic Results




        2.     Hain (Earth's Best Organic) produced finished baby foods that contained as
               much as 129 ppb inorganic arsenic; Hain used ingredients in its baby foods
               with as much at 309 ppb total arsenic.



                                               15
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 63 of 114 PageID: 73




         Hain does not regularly test finished baby food products for inorganic arsenic content. It
 typically only tests ingredients. However, when Hain did test a small sample of finished product,
 it found 129 ppb inorganic arsenic.37

 Hain Celestial, FDA Testing Result Investigation, August 1, 2019 (Excerpted Entries)38
                                                                          ~~,~t~~
               _
                             FDA Deta _ .                 .                A   F~   ___ .      _            - .- Trac.k 8r Trace Data -           --                       _
                                          -- FBAw             - -- -- -   r~reue       -- -
                                                                                    p~~~       -  -   - -- - -     -        - ------ - -- -    RawMat2rlat        Av -
  FDASampfe        BeatBy                                      Ar;                        ng               RiceFiour                                                8
                              Lotoumber    Inor anic                                           WIPBatch                         eafArsendeTest   Results          Raw
   Humher           Date                          ~   b       rt,g~ak tromAue         Date                       Lotlts     ~
                                          ~   n                                                                                                        b          Result
                                                                                                               B1600053D5       TotalArseri;c   ~69~
                                                                                                              B160005306        TotalArsemc            7"6~
   1024309         C/27/19    BN 11216                        129.0        43%      1113/17        204245                                                         07.p
                                                                                                               B160005512       Total Arsenic       6I~
                                                                                                              B1C0005152        TotalArseNc     `61~

         The Subcommittee's review of the ingredient test results reveals that Hain routinely used
 ingredients with high levels of arsenic. Hain used brown rice flour that had tested at 309 ppb
 arsenic.39 Hain likewise used a vitamin pre-mix containing 223 ppb arsenic, and raisin and
 wheat flour containing 200 ppb arsenic.40 The testing data shows that Hain used at least 24
 ingredients after testing found that they contained more than 100 ppb arsenic, its already-
 dangerously-high internal standard for most ingredients.41

 Hain, Raw Material PreShipment Test Data History (Excerpted Entries) 42
                                                                                                                                _
  Lab Results                 Product De,scription                                      Status;            Arsenic    :                                Arsenic
  Date                                                                                                     Spec Limit                                  Result
                                                                                                           (ppb)                                              b

  Jun/19/2019                 Org Brown Rice Flour                                      beviationAppr6ved 100                                          309;
  Nov/26/2019                 Vitamin Pre-Mix                                           Deviation Approved 100                                         22J,
  Jul/10/2018                 Org Whole Raisins                                         Acce ted           100                                         200;
  Se /29/2017                 Org Soft White Wheat Flour                                Accepte4           200                                         206;
  Dec/14/2017                 Org Spelt Flour                                           Accepted           100                                         :19.0;
  Jan/8/2018                  Or anic Barley Malt Extract                               Acce ted           100                                         1180,
  Dec/5/2017                  Org Yellow S lit Pea Powder                               Acce ted           100                                         16Q'
  Jul/13/2017                 Medium Grain Whole Rice                                   Acce ted           200                                         '150;
  Oct/3/2017                  Org Brown Rice Flour                                      Acce ted           100                                         :140;
  Se /4/2019                  Org Brown Rice Flour                                      Deviation A, roved 100                                           j134,
  Dec/5/2017                  Org Butternut S uash Puree                                Acce ted           100                                         ;130,
                                                                                                                                                       .
  Oct/31/2017                 Org Brown Rice Flour                                      Acce ted           100                                         130,'

           37 Hain, PowerPoint Presentation to FDA: FDA Testing Result Investigation (Aug. 1, 2019) (online at
 https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2.pdfl.
             ss Id.

           39 Hain, Raw Materfal Pre-Shipment Test Data History (Dec. 11, 2019) (online at
 https://oversight.house.gov/sites/democrats.oversight.house.gov/files/3_O.pdfl.
           ao Id.
             ai Id.
             42 Id.
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 64 of 114 PageID: 74




  Oct/31/2017         Org Brown Rice Flour                       Acce    ted                   100         130
  Oct/31/2017         Org Brown Rice Flour                       Acce    ted                   100         129,'
  Oct/31/2017         Org Brown Rice Flour                       Acce    ted                   100         129,
  Oct/31/2017         Org Brown Rice Flour                       Acce    ted                   100         ;129;
  Oct/31/2017         Org Brown Rice Flour                       Acce    ted                   100         '127
  Oct/31/2017         Org Brown Rice Flour                       Acce    ted                   100         426
  Dec/13/2017         Org Blueberry Puree                        Acce    ted                   100         ~120,
  Dec/27/2017         Org B ey Flour                             Acce    ted                   100         120,
  Oct/31/2017         Org Brown Rice Flour                       Acce    ted                   100         119,
  Nov/29/2017         Org Blueberry Puree                        Acce    ted                   100         ,1'10;
  Nov/3/2017          Org Cinnamon Powder                        Acce    ted,                  100         '110,
  JuUl 1/2019         Org Brown Rice Flour                       Acce    ted                   100         ;101;

          3.       Beech-Nut used ingredients in its baby foods with as much at 913.4 ppb
                   arsenic; Beech-Nut routinely used ingredients that ezceeded 300 ppb total
                   arsenic; Beech-Nut unnecessarily uses high-arsenic additives to address
                   issues like "crumb softness."

         Beech-Nut only tested arsenic content in its ingredients, not its final product. The
 Subcommittee has determined that Beech-Nut used ingredients containing as much as 913.4 ppb
 arsenic.43 Test results show that Beech-Nut used at least fourteen other ingredients containing
 over 300 ppb arsenic.44 And it used at least 45 ingredients containing over 100 ppb arsenic.

 Beech Nut, Raw Material Heavy Metal Testing (Excerpted Entries) 4s

  Date                     Commodity `                 Arsenic                  Spec.                Acceptance
                                                       ~Result                                       (Y/N).
                                                            b
  9/19/2018                Amylase                     9,13.40,~                N/A                  Y
  4/26/2018                Amylase                     741.10                   N/A                  Y
  10/7/2017                BAN 800                     7_10.90                  <3000                Y
  11/29/2017               Alpha Amylase               ~679.00
                                                       L_.....~_..   1          N/A                  Y
  10/12/2017               Amylase                     645.10                   N/A                  Y
  8/20/2019                Sebamy1100                  583:60                   N/A                  Y
  3/6/2018                 Org. Rice Flour             570.00                   <_100(inorg)         Y
  6/7/2019                 Enzyme                      499.30                   N/A                  Y
  12/20/2017               BAN 800                     465_20                   <3000                Y
  1/14/2019                Enzyme                      442.30                   N/A                  Y
  10/23/2017               BAN 800                     401.40                   <3000                Y

          43 Beech-Nut, Raw Material Heavy Metal Testing (Dec. 6, 2019) (online at
 http://oversight.house.gov/sites/democrats.oversight.house.gov/files/4.xlsx).
          4
          `' Id.
          as Id.




                                                           17
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 65 of 114 PageID: 75




  2/19/2018             BAN 800                   382.00'          <3000                Y
  6/12/2018             Ban 800                   353.80           <3000                Y
  5/21/2018             Org. Cumin               322.70           ≤1000                Y
  4/13/2018             Org. Rice                237.4_0          ≤100(inorg)          Y
  4/12/2018             Rice Flour               170.00           <100(inorg)          Y
  4/6/2018              Rice Flour               17.0:00          ≤100(inorg)          I;
  7/14/2017             Org. Cumin               '168.50          ≤1000                y
  7/31/2018             rice flour               ~162.00          ≤100(inorg)          Y
  2/28/2018             Rice Flour               161:00           <_100(inorg)         ~j
  3/30/2017             Cumin                    J60.50           <1000                Y
  3/27/2018             Rice Flour               460.06           ≤100(inorg)          Y
  5/30/2018             Rice Flour               '160.00~
                                                 ~_~~             ≤100(inorg)          Y
  6/12/2018             Rice Flour               ~160.00
                                                 ~~.~__~._~       _<100(inorg)         Y
  7/20/2018             Rice Flour               `1.60:0
                                                 ~~.~. _~0        <_100(inorg)         Y
  10/11/2016            Oregano                  ,158.10,i        <1000                Y
  1/15/2018             Rice Flour               i15Q.00          ≤100(inorg)          Y
  1/15/2018             Rice Flour               1150:00,'        <_100(inorg)         I'
  2/15/2018             Rice Flour               ~150.00`         <_100(inorg)         Y
  5/31/2018             Rice Flour               ~150.00          <100(inorg)          Y
  2/22/2018             Rice Flour               140:0_0          <_100(inorg)         Y
  1/6/2018              Rice Flour               140.00,̀         <100(inorg)          Y
  4/6/2018              Rice Flour               140A0            <100(inorg)          Y
  9/4/2019              Org. rice                 13_2.30:        <200                 Y
  11/3/2017             Org.Cumin                 130.20          <1000                Y
  2/15/2018             Rice Flour                430.00'         ≤100(inorg)          I'
  2/5/2018              Rice Flour               "130.00          ≤100(inorg)          Y
  2/8/2018              Rice Flour               !130:00          <_100(inorg)         Y
  1/5/2018              Rice Flour                i122.30         <_100(inorg)         Y
  1/5/2018              Rice Flour               '120.80          <_100(inorg)         Y
  2/8/2018              Rice Flour                j120.00         <100(inorg)          Y
  1/18/2017             Org.Rice                 1.10:00          <_200                m'
  5/8/2018              Rice Flour               '110.00          <100(inorg)          Y
  5/17/2017             Rice                     ;1_10_00         ≤200                 Y
  2/6/2017              Vitamin Mix               106:90,'        <3000                Y

         The six Beech-Nut ingredients with the highest arsenic levels—Amylase, BAN 800,
 Alpha Amylase, and Sebamyl 100—are all enzymes that Beech-Nut adds to its products. BAN
 800 is an enzyme that reportedly "[i]ncreases crumb softness" in baked goods.46 Amylase is an


          46 Novozymes, Meet Consumer Demands with Enzymes that Support Organic Labeling (May 2018) (online
 at www.novozymes.com/-/m  edia/Project/Novozymes/Website/website/document-library/Advance-your-
 business/BakingBaking-Product-Range-for-Organic-Production.pdf).
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 66 of 114 PageID: 76




 enzyme that is "used in bread-making as an additive to improve the conversion of complex
 sugars into simple sugars that yeast are then able to feed on and produce alcohol and CO2."a7

          4.         Gerber used 67 batches of rice flour that had more than 90 ppb inorganic
                     arsenic.

         Gerber did not provide inorganic arsenic results for all of its ingredients. However, test
 results for conventional rice flour revealed that Gerber routinely used flour with over 90 ppb
 inorganic arsenic.48 Gerber used five batches of rice flour that had 98 ppb inorganic arsenic, and
 67 batches that contained more than 90 ppb.

 Gerber Products Company Test Results (Excerpted Entries)a9

  Year          Ingredient                                             Total Arsenic         Inorganic
                                                                       (ppb)                Arsenic (ppb)
  2018          Flour Rice Long Grain Tote NGM InfG Kshr               105                  '98'
  2018          Flour Rice Long Grain Tote NGM InfG Kshr               105                  98;
  2018          Flour Rice Long Grain Tote NGM InfG Kshr               105                  98"
  2018          Flour Rice Long Grain Tote NGM InfG Kshr               105                   98
  2018          Flour Rice Long Grain Tote NGM InfG Kshr               105                  98
  2018          Flour Rice Long Grain Tote NGM InfG Kshr               107                  97
  2018          Flour Rice Long Grain Tote NGM InfG Kshr               107                  97~
  2018          Flour Rice Long Grain Tote NGM InfG Kshr               107                  9'7G
  2018          Flour Rice Long Grain Tote NGM InfG Kshr               107                  97
  2018          Flour Rice Long Grain Tote NGM InfG Kshr               107                  97
  2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96'
  2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
  2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                   96
  2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96'
  2019          Flour Rice Long Grain Tote NGM InflG Kshr              105                  96
  2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
  2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
  2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
  2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  ;96
  2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  :96'


         47    ChefSteps, Amylase (online at www.chefsteps.com/ingredients/amylase) (accessed Jan. 26, 2021).
           48 Gerber, Gerber Products Company Test Results (Dec. 9, 2019) (online at
 https://oversight.house.gov/sites/democrats.oversight.house.gov/files/5_0.pdf).
           49 Id




                                                          19
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 67 of 114 PageID: 77




  2019    Flour Rice Long Grain Tote NGM InfG Kshr    105    96'
  2018    Flour Rice Long Grain Tote NGM Inf G Kshr   123    95'
  2018    Flour Rice Long Grain Tote NGM InfG Kshr    123    95;
  2018    Flour Rice Long Grain Tote NGM InfG Kshr    95     95,
  2018    Flour Rice Long Grain Tote NGM InfG Kshr    123    .95
  2018    Flour Rice Long Grain Tote NGM InfG Kshr    123    95'
  2018    Flour Rice Long Grain Tote NGM InfG Kshr    124    95
  2018    Flour Rice Long Grain Tote NGM InfG Kshr    124    95'
  2018    Flour Rice Long Grain Tote NGM InfG Kshr    124    95
  2018    Flour Rice Long Grain Tote NGM InfG Kshr    124    95;
  2017    Flour Rice Long Grain Tote NGM InfG Kshr    118    94
  2017    Flour Rice Long Grain Tote NGM InfG Kshr    118    94
  2017    Flour Rice Long Grain Tote NGM InfG Kshr    94     94
  2017    Flour Rice Long Grain Tote NGM InfG Kshr    118    94
  2017    Flour Rice Long Grain Tote NGM InfG Kshr    118    94
  2018    Flour Rice Long Grain Tote NGM InfG Kshr    111    94
  2018    Flour Rice Long Grain Tote NGM InfG Kshr    111    94
  2018    Flour Rice Long Grain Tote NGM InfG Kshr    111    94
  2018    Flour Rice Long Grain Tote NGM InfG Kshr    111     94
  2018    Flour Rice Long Grain Tote NGM InfG Kshr    111    '94
  2018    Flour Rice Long Grain Tote NGM InfG Kshr    111    94.
  2018    Flour Rice Long Grain Tote NGM InfG Kshr    111     94
  2018    Flour Rice Long Grain Tote NGM InfG Kshr    111     94
  2018    Flour Rice Long Grain Tote NGM InfG Kshr    111     94
  2018    Flour Rice Long Grain Tote NGM InfG Kshr    111     94
  2018    Flour Rice Long Grain Tote NGM InfG Kshr    111     94
  2018    Flour Rice Long Grain Tote NGM InfG Kshr    121     93
  2017    Flour Rice Long Grain Tote NGM InfG Kshr    123    .92
  2017    Flour Rice Long Grain Tote NGM InfG Kshr    123     92~
  2017    Flour Rice Long Grain Tote NGM InfG Kshr    123     92
  2017    Flour Rice Long Grain Tote NGM InfG Kshr    123     92
  2017    Flour Rice Long Grain Tote NGM InfG Kshr    108     92~
  2017    Flour Rice Long Grain Tote NGM InfG Kshr    92      92
  2017    Flour Rice Long Grain Tote NGM InfG Kshr    108     `92'
  2017    Flour Rice Long Grain Tote NGM InfG Kshr    108     92
  2017    Flour Rice Long Grain Tote NGM InfG Kshr    108    .92
  2018    Flour Rice Long Grain Tote NGM InfG Kshr    120     92'



                                          20
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 68 of 114 PageID: 78




  2018        Flour Rice Long Grain Tote NGM InfG Kshr                120                   92
  2018        Flour Rice Long Grain Tote NGM InfG Kshr                120                    91
  2018        Flour Rice Long Grain Tote NGM InfG Kshr                120                    92'
  2018        Flour Rice Long Grain Tote NGM InfG Kshr                120                   :92
  2018        Flour Rice Long Grain Tote NGM InfG Kshr                120                   :92'
  2019        Flour Rice Long Grain Tote NGM InfG Kshr                138                   91
  2019        Flour Rice Long Grain Tote NGM InfG Kshr                138                   91
  2019        Flour Rice Long Grain Tote NGM InfG Kshr                138                   91~
  2019        Flour Rice Long Grain Tote NGM InfG Kshr                138                   91;
  2019        Flour Rice Long Grain Tote NGM InfG Kshr                138                   :91~

         B.       Lead

        There is a growing consensus among health experts that lead levels in baby foods should
 not exceed 1 ppb. The American Academy for Pediatrics, the Environmental Defense Fund, and
 Consumer Reports have all, in some form, called for a 1 ppb level in food and drinks that babies
 and children consume.50 Healthy Babies Bright Futures has called for a goal of no measurable
 amount of lead in baby food.51

         There is no federal standard for lead in baby food. However, FDA has set a 5 ppb lead
 standard for bottled water, WHO has set 10 ppb lead as a provisional guideline for drinking
 water, and EPA has set an action level of 15 ppb for lead in drinking water. FDA has also set
 standards for lead in juice (50 ppb) and candy (100 ppb). The European Union has set the
 maximum lead level in infant formula to 20 ppb.52




         so American Academy of Pediatrics, Prevention of Childhood Lead Toxfcity (May 5, 2016) (online at
 https://pediatrics.aappublications.org/content/pediatrics/early/2016/06/16/peds.2016-1493.full.pdf); Environmental
 Defense Fund, Lead in Food: A Hidden Health Threat (June 15, 2017) (online at
 www.edf.org/sites/default/files/edf lead- f0od report_fmal.pdf); Consumer Reports, Consumer Reports Letter to
 FDA on Reducing Heavy Elements Like Arsenic, Lead, and Cadmium in Fruft Juices (Jan. 30, 2019) (online at
 https://advocacy.consumerreports.org/research/consumer-reports-letter-to-fda-on-reducing-heavy-elements-like-
 arsenic-lead-and-cadmium-in-fruit juicesn.
           51 Healthy Babies Bright Futures, What's in My Baby s Food? A National Investigation Finds 95 Percent
 of Baby Foods Tested Contain Toxic Chemicals That Lower Babies' IQ, Includfng Arsenic and Lead (Oct. 2019)
 (online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
 10/BabyFoodReport_FULLREPORT ENGLISH R5b.pdf).
           52 World Health Organization, Lead in Drinking-Water (2011) (online at
 www.who.int/water_sanitation_health/dwq/chemicals/lead.pdf); Environmental Protection Agency, Drinking Water
 Requirements for States and Public Water Systems (online at www.epa.gov/dwreginfo/lead-and-copper-rule)
 (accessed Jan. 26, 2021); European Union, Settfng Maximum Levels for Certain Contaminants in Foodstuffs (Dec.
 19, 2006) (online at https://eur-lex.europa.eu/legal-content/EN/TXT/?uri=CELEX:02006R1881-20150521).




                                                        21
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 69 of 114 PageID: 79




 Proposed and Existing Lead Standards

  Group..or Agency              Standard

  Environmental                 1~ppb, especially           foi~babyf food
                                .
                                 ~  ,   I
                                        ~~-  ~ • ~~_`  ~~,~,
                                                          lk „
                                                                     ~ ' .? .   f        'acf~
                                                                                            .      '• • t    -      ~::" ~ s ~~'~
                                                                                                                 ~'~,,..
  Defense Fund                 3. e~,  *'~:; ~x -
                                                  ;~.;
                                                       ,a         ~ n .~.~x         Ui~`~;$"•.~i ,t~h:~.̀~
  Consumer Re orts              1 - b in fruit 'uices
  American Academy of           1 ppb for water fountains in schools
  Pediatrics AAP
  FDA                           5_ b for.bottled water
  World Health                  1U ppb provisio ~al guidel~in
  Or anization
  EPA                           15 MR , or ~ nking wa er action level)
  European Union (EU)           20 ppb for "' ant o          ulae and folilow-onsfor-~~ ulae'

  FDA


         The Subcommittee's investigation has found that baby food manufacturers are selling
 baby food with higher levels of lead than what is allowed by existing standards for water, juice,
 and candy. Internal testing data from Gerber, Nurture, Beech-Nut, and Hain demonstrate that all
 four companies sold products or used ingredients with significant amounts of lead. Only Nurture
 routinely tested its finished product for lead. Hain, Beech-Nut, and Gerber did not test their
 fmished products, only their ingredients. All companies, whether they test their final products or
 merely their ingredients, sold baby foods even when they or their ingredients contained unsafe
 levels of lead.

         1.       Nurture (HappyBABY) sold finished baby food products after testing
                  confirmed they contained as much as 641 ppb lead, over siz times its already-
                  dangerously-high internal standard.

        Nurture sold products that tested as high as 641 ppb lead—over six times higher than its
 intemal limit of 100 ppb lead.53 Nurture also sold five other products after they tested over 50
 ppb lead.54




          53 Nurture, Heavy Metal Test Results for Baby Food Products (Dec. 18, 2019) (online at
 http://oversight.house.gov/sites/democrats.oversight.house.gov/files/ l .xlsx).
          sa Id.




                                                         22
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 70 of 114 PageID: 80




 Nurture's Heavy Metal Test Results for Baby Food Products (Excerpted Entries) ss
                                         6est          ~         `Goal                       aeo
                        ~               ~Before          Param ,Thresh                      Test Dlspos
 ProductName, ~Category ;aate                           ~eter     old        Resutt Unit    Report ,itiort                                                     ;
 Bla:berrp Pwp13 4aRat;Beby 7+ tAonthsI10f15F2D17                                               01C27l17 Se11- Testing Far t.tanitodn3 2.8uFply Chsi Impro.meee ..
  -------                        -----                 '
                                                         iead
                                                           ----. ~--  -
                                                                        [CCI 661      ppb                                                                              _ . Onty
                                                                                                                                                                     Pespases
 Flsuhi.Caain Cereal    `Boby E+ Months' i1f1Hl~71B      Luad           9U] 5B0-
                                                                         —            ppb       03..37J17 Sell • Tasting Far blon,tmnr,g &Supplg Cha.-i Imprvrurncrd PLuposus On:Y ~
 Canister
 •-------------•—                            —      -       -- -  -- ---            -_ _             -         -           - - --
                                                                                                          -- • Tosiinq Fnr 6lunitarin3 S-Supply ChtE.i Imprtr.ernCn1
                                                                                                                                                                 -----Pu:pOsas Onf
                                                                                                                                                                               -- f
 Appla SpinSch IGa~i 41e BSby 7+ Manth9,9(STA18          t,esd          So0 FF        ppb       07l7.3f17 Sell
 --   — — R+ce Ca ---
 Blunbenryr Baet---
                                 ----- - ...                 -            -                               -      -
                                       ,
                         Baby 7+ Months'SR11d019
                                              ---
                                                         lead
                                                      ,----------
                                                                        10] fi1
                                                                                 — -
                                                                                      ppb
                                                                                       -
                                                                                                07r22117,5e11- Testing For tdonitoriry7 & 8uFplg Cha:n Impru:arnern ?tcposes Only .:
                                                                                                  -- ---------- ---- ----...----- -- ---                                     - --
 Pea Spinacb Teelker _;Baby 7+                           lead           100 M         ppb       12112118 Sell • 7esting For t.7an tmring "upply Cl ;w Imprawrreni AWpases Only
 Pea Spirtach Tas7lrfr ~6ab~• 7+ Mpnthai05A7l~is    iRaad            Sp0 50           ppb       13~1711~Z,Safl = 7a.ting Fpr Monitmr n31± Su~ly Ch~ Impra~nrnant S~~posa: OnIY +



         Of the 206 finished products that Nurture tested for lead, 16 products registered over
 20 ppb lead—exceeding the lenient EU standard. And 39 products, or 18.9%, tested over 10 ppb
 lead.56 It is not clear that even one of Nurture's baby food products registered at or below 1 ppb
 lead, which should be the upper limit for lead content according to the health experts at
 Consumer Reports, the Environmental Defense Fund, and the American Academy of Pediatrics.

             2.            Beech-Nut used ingredients containing as much as 886.9 ppb lead; Beech-Nut
                           routinely used ingredients with high lead content, including 483 ingredients
                           that contained over 5 ppb lead, 89 ingredients that contained over 15 ppb
                           lead, and 57 ingredients that contained over 20 ppb lead.

        Beech-Nut used ingredients in its baby foods that contained high lead levels. For
 instance, Beech-Nut used cinnamon that contained 886.9 ppb lead."

 BeechNut's Raw Materials Heavy Metal Testing (Excerpted Entry)58


                                                                      Arseni c                    Cadm iaa                      ~.ead
                                                Presh~ipmeet           result                     rn result                    resul                          ceeptance
       Date              Commodity                     t Lot            (ppb)          SPec,        (ppb)          Spec. (ppb) SPec,                      r        Y/N)
 10/19/20161
    _.
                          drlraamqn                     s62.             18,8          S].000
                                                                                      ._-           344.5
                                                                                                    _ _   . !~1000 98~.9       : _ --.r.__.. Y
                                                                                                                     ~-_ ._~]IOQQ
                                                               =                  -


        Beech-Nut tested and used 57 ingredients that contained over 20 ppb lead, the EU's lax
 standard for lead in infant formula. Beech-Nut accepted 89 ingredients that tested at or over 15
 ppb lead, EPA's action level for drinking water, and 483 ingredients that tested at or over 5 ppb
 lead, FDA's standard for lead in bottled water.s9




             ss Id.
             56 Id

          57 Beech-Nut, Raw Material Heavy Metal Testing (Dec. 6, 2019) (online at
 http://oversight.house.gov/sites/democrats.oversight.house.gov/files/4.xlsx).
             ss Id.
             59 Id.




                                                                                      23
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 71 of 114 PageID: 81




 Beech Nut's Raw Materials Heavy Metal Testing (Excerpted Entries) 6o

  Date             Commodity            Lead result (ppb)   Spec.       Acceptance

  10/19/2016       Cinnamon             886.9;              ≤1000       Y

  5/21/2018        Org. Cumin           644:9;              ≤1000       Y

  8/11/2017        Org. Coriander       '603:5,             <1000       Y

  10/11/2016       Oregano              S704                <1000       Y

  7/14/2017        Org. Cumin           231.1               <1000       y

  5/31/2017        Cinnamon             203.9;              ≤1000       Y

  3/30/2017        Cumin                177:7~              <1000       Y

  11/3/2017        Org. Cumin           167.7               <1000       Y.
  12/5/2017        Org. Cinnamon        126_ 2              <1000       Y

  11/29/2017       Alpha Amylase        114.5               <300        I'

  9/19/2018        Amylase              408.9~              <300        Y.

  7/11/2017        Org. Lemon           ;102                <160        Y

  7/8/2019         Org. Cinnamon                            <1000       Y

  7/12/2019        Org. Cinnamon        100,                <1000       Y

  10/12/2017       Amylase              95.8;               <300        Y

  4/26/2018        Amylase                                  <300        Y

  4/12/2017        Turmeric             7.6.3?              <1000       I'

  8/27/2018        Sunflower Lecithin   i71:6               <100        Y

  8/3/2017         Org. Lemon           ;63.7               <160        Y




         60   Id




                                               24
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 72 of 114 PageID: 82




  4/11/2018     Org. Cinnamon        59             <1000   Y

  11/2/2018     S. Potato            55.3!          <15     Y

  4/21/2017     Sunflower Lecithin   54.9;          <100    Y

  8/15/2018     Quinoa Flour         51.6;          <75     Y

  11/2/2018     S. Potato            50.1;          <15     Y

  10/25/2016    Lemon                47_.5          <160    Y

  1/14/2019     Enzyme               47~3t          <300    Y

  5/31/2018     Prune Puree          41.5;         ≤40      Y_ =ER

  11/6/2018     S. Potato            40.3!
                                     ~_             <15
                                                    —       ._Y

  9/29/2017     Org. Turmeric        39.3          <1000    Y

  9/13/2019     Org. Cinnamon        37:8          <1000    Y

  8/11/2017     Org. Cinnamon        ;36.7         <1000    y

  11/6/2018     S. Potato                          <15      Y

  11/2/2018     S. Potato            34:9          <15      Y

  10/10/2018    Dehydrated Potato    32.4          <75      Y- ER

  8/2/2018      Mango                              <20      I'

  11/2/2018     S. Potato            31.8;         <15      I'

  6/11/2018     Sunflower Lecithin   31~7          <100     ;Y

  8/6/2018      Prune                31.1j         <40

  8/20/2019     Sebamy1100           30.6          <300     Y

  3/19/2018     Org. Prune           30            <40      Y

  9/20/2016     Apricot              28~           <20      I' -_ER

  2/13/2019     Org. Prune           27.9,         <40      Y- ER



                                           25
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 73 of 114 PageID: 83




  6/7/2019             Enzyme                      26.3;                    <300             I'

  6/19/2018            Org. Quinoa Flour           25.3'                    <75          Y ! ER

  2/6/2017             Vitamin Mix                 24.6.                    <10              Y

  9/28/2017            Org. Quinoa Seeds           24.2'                    <75              Y

  9/28/2017            Org. Quinoa Seeds           24.2                     <75              I'

  2/1/2019             Blueberry                   22.7                     <25              Y

  11/6/2018            S. Potato                   22                       <15              Y

  3/18/2019            Org. Pears                  21.7~                     <10

  6/14/2019            Sunflower Lecithin          '2f                       ≤100            Y

  3/20/2018            Carrots                     20                        <25

  3/20/2018            Carrots                     20                        <25             Y- ER

  3/19/2018            Carrots                     20                        <25             Y= ER

  3/19/2018            Carrots                     2Q;                       <25             Y`- ER

  3/16/2017            Sunflower Lecithin          20                        <100            Y

  3/1/2019             Org. Cinnamon               20                        ≤1000           I'


         3.       Hain (Earth's Best Organic) used ingredients containing as much as 352 ppb
                  lead; Hain consistently used baby food ingredients with high lead content,
                  including 88 ingredients that tested over 20 ppb lead and sig ingredients that
                  tested over 200 ppb lead.

       Hain used an ingredient called vitamin pre-mix in its baby food that contained as much as
 352 ppb lead. 61




           61 Hain, Raw Material Pre-Shipment Test Data History (Dec. 11, 2019) (online at
 https://oversight.house.gov/sites/democrats.oversight.house.gov/files/3_O.pdfl.



                                                           26
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 74 of 114 PageID: 84




 Hain's Raw Material Pre-Shipment Test Data History (Excerpted Entry) 62



 Novfl6(Z019 WsiplAEntichment
 i




         Hain used six ingredients that tested above 200 ppb lead. Hain used 88 ingredients with
 lead levels at or over 20 ppb—the EU's standard for lead in infant formula. Hain accepted 115
 ingredients that registered at or over 15 ppb—EPA's action level for drinking water. And at
 least 27% of Hain ingredients tested at or over 5 ppb lead, FDA's standard for lead in bottled
 water. None of the test results showed an ingredient below 1 ppb lead, which should be the
 upper limit for lead content according to the health experts at Consumer Reports, the
 Environmental Defense Fund, and the American Academy of Pediatrics.

 Hain's Raw Material Pre-Shipment Test Data History (Excepted Entries for Ingredients
 Above 200 ppb Lead) 63
                                                                                                                       .
 D.
                                                                                                                                                                                             .1
 Nm12672019 pq~Fr:al~..owt            5316067 9'ila~PreMa         Deviation • Acceptedondeviation EmoSxidC A"sPoicSesed 100       223               100   i
                                                                                                                                                          605          '' 100    •    352
 ~                                                                Appmved     20190236            ovance   '                                                  ~V
 Janl19l2018    Millea                471138   O:gWlw]eWSeatFine 'Accepted    CalcalatedLevelson iDestel   Asconsnmed 100                                 160              300        250
                                               FIo1v               f             ~conumed                                         ~•.~~`:~.~+.. .
                                                                   ~             b~                                        I      ,    .i}'.                           .
                                                                                                                                    ~.
 OeN28120ROranhdillea                ~471011   O:gQuickOets       'Amepted       Calco]xtedLeve§on -De~bel   Ascomvwed ']00       <1LO~~i~' 100           <1..00           100        230
                                                                   q             'cd
                                                                                   onsume
                                                                                 'b~
 Oec12712017'G:ainM&a                155300    OgBuleyflmss        'Accepted     CalcaktedLevekon :Delel     Asconnnned 100       120               300       <1_G~', 100             230
                                                                                 eonsumed
                                                                                 basu                                                                           _
 Nov17l200 StazvrestHotameals        '40500    ~OgCi---- .—N..4ez ! Accepted     Ca]culatedLevebon ~Delel    ~As con,,nned i100   110               100       7.00 ^       100       230

                                                                                 basss
 'Jan12212018 Jewel Date             14300     O:gDate Paste           Aaepted   CalculatedLevels on Debel   A-a           100    <100 3 - 100            190              lOD       . 220
 ~                                                                               cont®ed                                          '           -
 ~                                                                               basis




                  4.            Gerber used ingredients that tested as high as 48 ppb lead; and routinely
                                accepted ingredients containing over 20 ppb lead.

        Gerber produced limited lead testing results. The results for its sweet potatoes and juices
 demonstrated its willingness to use ingredients that'contained dangerous lead levels. Gerber
 used an ingredient, conventional sweet potatoes, with 48 ppb lead. Gerber also used twelve other
 batches of sweet potato that tested over 20 ppb for lead, the EU's lenient upper standard. 6a




                  62 I     d
                  63   Id


           ' Gerber, Gerber Products Company Test Results (Dec. 9, 2019) (online at
 https://oversight.house.gov/sites/democrats.oversight.house.gov/files/5_0.pdfl.



                                                                                         27
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 75 of 114 PageID: 85




 Gerber Products Company Test Results (Excerpted Entries) 6s
                                                                                            _
  Year                           Ingredient                                           ;Lead Level
  2017                           Conventional                                         48;
  2017                           Organic                                              35;
  2017                           Organic                                              34;
  2017                           Organic                                              34;
  2018                           Conventional                                         34!
  2019                           Conventional                                         34
  2019                           Conventional                                         34
  2018                           Organic                                              25;
  2019                           Organic                                              25;
  2018                           Organic                                              22:
  2018                           Organic                                              22
  2018                           Organic                                              21
  2019                           Conventional                                         21r
         The average amount of lead in Gerber's tested juice concentrates was 11.2 ppb—more
 than FDA's limit for lead in bottled water. Over 83% of the juice concentrates tested showed
 greater than 1 ppb lead, which is Consumer Reports' recommended limit for fiuit juices.

 Gerber Products Company Test Results (Excerpted Entries)66


                                                                  13-Dec-19
 'luice Cortcentrate Ingrec1ients (Lead Resu[ts )
                                                                                                Lead
    Year                           Ingredient
    2€li8           GrapeJuireWhite 68 Bx Psp Tote AR InfG               Snpp[ier 1                 29
    2018            Cra eJuice Wfti₹e 58 Bx Asp Tote AR InfG             Supplier 1                 2E
    2018            Grape luice W1fhite 68 Bx Asp Tote .4R InfG          Supp[ier 1                 25




         e5
              Id.
         66
              Id.




                                                          28
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 76 of 114 PageID: 86




         C.       Cadmium

        Outside the context of baby food, some regulation has taken action against cadmium. For
 example, EPA has a limit of 5 ppb in drinking water, and FDA has set a limit of 5 ppb in bottled
 water.67 These standards approach WHO's 3 ppb limit for cadmium in drinking water.68

         Groups like Healthy Babies Bright Futures have set a goal of no measurable amount of
 cadmium in baby food.69 Consumer Reports has called for a limit of 1 ppb cadmium in fruit
 juices.70 And the EU has set a limit ranging from 5-20 ppb cadmium for infant formula.

        The Subcommittee found that baby food manufacturers sold many products with much
 higher cadmium content.

 Proposed and Existing Cadmium Standards

  Grou or A enc ~                 Standard
  Consumer Re orts                115b inall~fnut~ uice`s""IM         ~~~~       w,`~
  World Health                    3 ppb for.driiiking water
  Or anization
  EPA                         _
                                  5 b. for
                                       .   drinkin
                                           ...  .   water            -
  FDA                             5 pb for.drinking water" -
  Euro ean Union EU               5-20 6ifor infant formulal~'

         1.       Beech-Nut used ingredients in its baby food containing up to 344.55 ppb
                  cadmium; 105 Beech-Nut ingredients tested over 20 ppb cadmium.

       Beech-Nut used twenty ingredients registering over 100 ppb cadmium, including
 cinnamon containing 344.5 ppb cadmium.7l That is more than 17 times higher than the EU's lax



          67 Environmental Protection Agency, Ground Water and Drinkfng Water (online at www.epa.gov/ground-
 water-and-drinking-water/national-primary-drinking-water-regulations) (accessed Jan. 26, 2021); 21 C.F.R. § 165
 (2019) (online at www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfcfr/cfrsearch.cfm?fi=165.110).
          68 World Health Organization, Cadmium in Drinking-Water (2011) (online at
 www.who.int/water sanitation health/water-quality/guidelines/chemicals/cadmium.pdf?ua=1).
          69 Healthy Babies Bright Futures, What's in My Baby's Food? A National Investigation Finds 95 Percent
 of Baby Foods Tested Contain Toxic Chemicals That Lower Babies' IQ, Including Arsenic and Lead (Oct. 2019)
 (online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
 lOBabyFoodReport_FULLREPORT ENGLISH R5b.pdf).
        70 Consumer Reports, Consumer Reports Letter To FDA On Reducing Heavy Elements Like Arsenic, Lead,
 and Cadmium in Fruit Juices (Jan. 30, 2019) (online at https://advocacy.consumerreports.org/research/consumer-
 reports-letter-to-fda-on-reducing-heavy-elements-like-arsenic-lead-and-cadmium-in-ffruit juices/); European Union,
 Setting Maximum Levels for Certain Contaminants in Foodstuffs (Dec. 19, 2006) (online at https://eur-
 lex.europa.eu/legal-content/EN/TXT/?uri=CELEX:02006R1881-20150521).
           71 Beech-Nut, Raw Material Heavy Metal Testing (Dec. 6, 2019) (online at
 http://oversight.house.gov/sites/democrats.oversight.house.gov/files/4.xlsx).



                                                        29
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 77 of 114 PageID: 87




 upper limit on cadmium in baby food. At least 105 ingredients that Beech-Nut tested and used in
 baby foods registered at or over 20 ppb cadmium—the EU's lax infant formula upper limit.72

 Beech Nut's Raw Materials Heavy Metal Testing (Excerpted Entries)73

  Date                     Commodity                    'Cadmium             Spec.           Acceptance
                                                        Result        b
  10/19/2016               Cinnamon                     344.50
                                                        ~^-         e
                                                                             <_1000          Y
  4/11/2018                Or . Cinnamon                225.10               ≤1000           Y
  5/31/2017                Cinnamon                     14.30                ≤1000           I'
  6/8/2018                 Or . Garlic                  186.00;              ≤1000           Y
  8/11/2017                Or .Cinnamon                 ;178.20.             <_1000           '
  10/11/2016               Ore ano                      ;176.50,             <1000           Y
                                                        ~-----~
  12/5/2017                Or . Cinnamon                ~163.40,             <1000           Y
                                                        r------
  11/29/2017               Deh drated Potato             148.40              <90
                                                        ~ ----
  10/10/2018               Deh drated Potato            ;146.00              <90             Y
  10/10/2018               Deh drated Potato            143.50
                                                        F--
                                                                             <90             Y- ER
  7/10/2019                S inach Puree                   -
                                                         143.00_ -,          <180            Y
                                                        r ----    ,
  7/2/2018                 Fresh S inach                ;142.30;             <180            Y
                                                        r --~
  7/8/2019                 Or . Cinnamon                 ~140- .00.          ≤1000           Y
                                                        r --    ---,
  7/12/2019                Or . Cinnamon                140--.00             <1000           Y
  3/1/2019                 Or . Cinnamon                ;120.00              ≤1000           Y
                                                        ,------
  11/29/2017               Deh drated Potato             119.60,             <90             Y- ER
  9/13/2019                Or . Cinnamon                117.30               <1000           Y
  7/15/2019                S inach                       117.00              <180            I'
                                                        r ---    ---
  7/15/2019                S inach                      ;lO1:-OQ             <180            ,Y,
  7/15/2019                S inach                       101.0Q              <180            Y

         2.         Hain (Earth's Best Organic) used ingredients in its baby food containing up
                    to 260 ppb cadmium; 102 Hain ingredients tested over 20 ppb cadmium.

         Hain used 14 ingredients that contained more than 100 ppb cadmium, including barley
 flour that registered at 260 ppb cadmium.74 That is thirteen times the EU's lax upper limit on
 cadmium in baby food. Hain tested and used 102 ingredients that registered at or above 20 ppb
 cadmium—the EU's lax upper limit.




         n Id.
         73   Id.
           74 Hain, Raw Material Pre-Shfpment Test Data History (Dec. 11, 2019) (online at
 https://oversight.house.gov/sites/democrats.oversight.house.gov/files/3_0.pdfl.



                                                        30
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 78 of 114 PageID: 88




 Hain's Raw Material PreShipment Test Data History (Excerpted Entries)75

  Lab Results                         Products Description                                Status                      Cadmium                           'Cadmium
  Date                                                                                                                Spec. limit                        Result (ppb)
                                                                                                                             b
  Jan/19/2018                         Org Barley Flour                                    Acce ted                    100                                 260
  Jan/22/2018                         I F Org Chopped Broccoli                            Acce ted                    100                                 250
  Jan/23/2018                         Org Date Paste                                      Acce ted,                   100                                 220,
  Nov/3/2017                          Org Cinnamon Powder                                 Acce ted                    100                                 200,
  Au 21/2017                          Org Brown Flax Milled                               Acce ted                    100                                 19Q
  Jan/22/2018                         Org Date Paste                                      Acce ted                    100                                1190

  Jan/18/2018                         Org Yellow Pa a a Puree                             Acce ted                    100                                ;170
  Jan/19/2018                         Org Whole Wheat Fine                                Accepted                    100
                                      Flour
  Au 17/2017                          Org Red Lentils                                     Acce ted                    100                                !130
  Jan/15/2018                         Org Oat Flakes                                      Acce ted                    100                                430,
  Jun/13/2018                         Org Brown Flax Milled                               Acce ted                    100                                '12111
  Jan/12/2018                         Org Barley Flour                                    Acce ted                    100                                1'1Q
  Jun/25/2018                         Org Oat Flour                                       Acce ted                    100                                ,T02
  Feb/19/2019                         Org Cinnamon Powder                                 Deviation
                                                                                             ~               4
                                                                                                                      100                                ;102~
                                                                                             Approved

              3.              Sigty-five percent of Nurture (HappyBABY) finished baby food products
                              contained more than 5 ppb cadmium, the EPA's limit for drinking water.

         Nurture sold multi-grain cereal with 49 ppb cadmium. Nurture sold another 125 products
 that tested over 5 ppb, which is the EPA's limit for drinking water. 76

 Nurture's Heavy Metal Test Results for Baby Food Products (Excerpted Entries)77
                                                              ==                                        :6
                         ~               Best                      6oel'                         Date
                                         Before                    Tltresh                       Test
  Product{Vame Category                  oate         Parameter old           f2esult . Untt     Report ®Isposition:
  Wt}Grain Coroal         ®ab}r 6+ldont3ty 11I16a13 Cadrritm                a S5       ppb       MW17 S~¢• Fostir.3 For lr:rati-,pnrrg Z Supply Cinain Impr~,m9:q PurFasos Onl1 ;
  Car+aEaf               ~
                         I



   $IfaM }efr] ~8ep6~r58by 7* 1.1onn4    1/7&~~19     Cadttti sn   ~-   - 3"
                                                                           o           ppb.      1 utMl17 Ses -IBs11rg Fef ldcr z~cotired & S~~qly aain Impt~;rrae:d PurprosesQnl1 ,
   iCale &Spfnach R~sf~Baby 7* Idontbe   121~         CadrcJw.m           35           ppb       1QS}?11S SiI - 795t1ng FDr A<{~6orIR~ c$UUply L aIn Ii:~plt~Ycnl?CO P UI}7DBe5 rJnl~
   Straatefry RaepbESljBaby 7+f~lonthe   11 f102019   CndfeiuYn           3t           ppb       1D1'.~,'18 Sai - T=sbrr~ F0f 1/,antionr~ t, Supply C aln lrnplcr_, roe:e PUrosea OnI),
 ' S1ra+~4arnJ RaepbF:ryBabp 7+hlontha   11f1M0e 19   Cadmit~n          130            Ppb       1G3111B -5_3- 7a~iig_For tRanEonr ~ Z St; ;y Chain Irrpp bmErt PutrDaea Ony ,




             75    ICL
          76 Nurlure, Heavy Metal Test Results for Baby Food Products (Dec. 18, 2019) (online at
 http://oversight.house.gov/sites/democrats.oversight.house.gov/files/1.xlsx).
             '7 Id.




                                                                                      31
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 79 of 114 PageID: 89




          4.         Gerber used carrots containing as much as 87 ppb cadmium; 75% of
                     Gerber's carrots contain cadmium in ezcess of 5 ppb.

        Gerber does not test all its ingredients for cadmium. Of those it does test, it accepts
 ingredients with high levels of cadmium. Gerber used multiple batches of carrots containing as
 much as 87 ppb cadmium, and 75% of the carrots Gerber used had more than 5 ppb cadmium—
 the EPA's drinking water standard.7g

 Gerber PYoducts Company Test Results (Excerpted Entries)79

                    Year     Ingredient       Supplier           Arsonic .    admium   fNe     Lco
                                                                 {Ppb)         Fb}     fPPbZ   (PPb)
                    2016     Canventianal     Suppller 1                      7
                     OLB     Conventianal     Suppller4                      53
                     019     Canventlonal     SuApller4                      42
                    2017 _   Canventianal     Sl!ppller 1        IQ   _      4D.       <1      4


         D.          Mercury

         Outside the context of baby food, some regulation has taken action against mercury.
 EPA, for example, has capped mercury in drinking water at 2 ppb.80 Consumer advocates urge
 even stricter standards for baby food. For example, Health Babies Bright Futures has called for a
 goal of no measurable amount of inercury in baby food.gl

         1.          Nurture (HappyBABI) sold finished baby food products containing as much
                     as 10 ppb mercury.

         Nurture sold a fmished baby food product that contained 10 ppb mercury, and two others
 that contained 9.8 and 7.3 ppb. A level of 10 ppb is five times more than the EPA's 2 ppb
 standard for drinking water. In total, Nurture sold 56 products that contained over 2 ppb
 mercury. gZ




         18  Gerber, Gerber Products Company Test Results (Dec. 9, 2019) (online at
 https://oversight.house.gov/sites/democrats.oversight.house.gov/files/5_O.pdfl.
         79
              Id.
         80 Environmental Protection Agency, Ground Water and Drinking Water (online at www.epa.gov/ground-
 water-and-drinking-water/national-primary-drinking-water-regulations) (accessed Jan. 26, 2021).
          gl Healthy Babies Bright Futures, What's in My Baby s Food? A National Investigation Finds 95 Percent
 of Baby Foods Tested Contain Toxic Chemicals That Lower Babies' IQ, Including Arsenic and Lead (Oct. 2019)
 (online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
 lOBabyFoodReport_FULLREPORT ENGLISH R5b.pdf).
           82 Nurture, Heavy Metal Test Results for Baby Food Products (Dec. 18, 2019) (online at
 http://oversight.house.gov/sites/democrats.oversight.house.gov/files/ l .xlsx).




                                                            32
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 80 of 114 PageID: 90




 Nurture's Heavy Metal Test ResultsfoY Baby Food Products (Excerpted Entries) 83
    --       -    -          -   .                _ -..   --- --              - ---    --                                           -
                                                              Goaf                      uate ®           :
                       i                   GeEora     Pam Thrrsh                       'ictt   Gispos '
  ProductName            Ca.tegmry         Qge        e6er    old    Resutt 4Jnit      Repart ik9an
  BrahnRkeCereal         Bahy6+tt,ornhs am6ImIg       tderm-y     1a16      p~~          MM'BfiSel-Tesliagr"arNani:ori~g                             Pu:F1ti ,:5L1:tp
 Car~ster
   --_• __             I                 '
 ~Ban~                                                                                  OdJ1EJ+8 Set - Tesling iorbSmGoir, &&Jppty+CF?intirqreeme., 4 PuTa-:es U41l
      a SAiet Potato TeeBahX7+tfomhe Y31d118          Mercury        40 38       ppD
 —                       —           --- --                                             - - -                         - - -                  - - -
 ®raFn RRa Caroal       9atrr6+tf9Mhs   ~.:r17l3Utg   Mac~ `         t4 ' 9      p;a    1 011SE Sr~ . Taslin~ rar b-qnCaTg ~ a pptr CF?in 1rFm4m~~ Pu pas4: 9~y



             2.           Beech-Nut and Hain (Earth's Best Organic) did not even test for mercury in
                          baby food; Gerber barely tests for it.

        From the documents produced to this Subcommittee, it appears that neither Beech-Nut
 nor Hain tests their ingredients or their fmished products for mercury.

       Gerber only tests certain ingredients for mercury. Of the test results they presented to the
 Subcommittee, they only tested carrots, sweet potatoes, and lemon juice concentrate.

 III.        INDUSTRY SELF-REGULATION FAILS TO PROTECT CONSUMERS: NURTURE,
             BEECH-NUT, HAIN, AND GERBER SET THEIR OWN DANGEROUSLY HIGH
             INTERNAL STANDARDS FOR TOXIC HEAVY METAL LEVELS AND ROUTINELY
             IGNORED THEM TO SELL PRODUCTS WITH HIGHER HEAVY METAL LEVELS.

         Baby food manufacturers are free to set their own internal standards for toxic heavy metal
 content of their products. They have set those standards at dangerously high levels and have
 often sold foods that exceed even those levels.

             A.           Nurture (HappyBABY) sets high internal standards and, regularly egceeds
                          them. Nurture admits that its tozic heavy metal testing is not for safety—it
                          sells all products tested, regardless of its tozic heavy metal content. FDA has
                          finalized only one standard-100 ppb inorganic arsenic in infant rice
                          cereal—Nurture has ignored it, setting its internal standard for that product
                          at 115 pub.

         Nurture created internal standards but did not follow them. Nurture describes these
 standards as "goal thresholds" that "are not used to make product disposition decisions and are
 not a pre-condition to product release."84 Instead, its testing regime is limited to monitoring the
 supply chain. Nurture's thresholds are not actually used to prevent products that contain high
 levels of toxic heavy metals from being sold. gs




           84 Letter from Nurture, Inc. to Chairman Raja Krishnamoorthi, Subcommittee on Economic and Consumer
 Policy, Committee on Oversight and Reform (Dec. 18, 2019) (online at
 https://oversight.house.gov/sites/democrats.oversight.house.gov/files/10.pdf).
             ss
                  Id.



                                                                                 33
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 81 of 114 PageID: 91




         Nurture does not even claim to be testing for safety—it made clear in its letter response to
 this Subcommittee that all products will be sold regardless of testing result: "our heavy metal
 testing is performed as part of our monitoring program and not as a condition of product
 release, all of the products that were tested were sold into commerce.s86

        Nurture sells the products it tests, regardless of their toxic heavy metal content. In total,
 Nurture tested 113 final products and sold every product tested, regardless of how much
 inorganic arsenic or lead the product contained, and regardless of whether those metals exceeded
 its own internal standards.

       As a result of this policy of not testing for safety, Nurture released products containing as
 much as 641 ppb lead and 180 ppb inorganic arsenic.S7

        Nurlure sold 29 products that were above its intemal arsenic limit of 100 ppb, including
 Apple & Broccoli Puffs that contained 180 ppb inorganic arsenic. Nurture's standards "are not
 used to make product disposition decisions and are not a pre-condition to product release."
 Instead, their testing regime is limited to monitoring the supply chain. gg

 Nurture's Heavy Metal Test Results for Baby Food Products (Excerpted Entries)89
                                                                                                                          I
                                                                                   Goal                        iDate
                                                                         !'Tltresh         i                   iTiest   j
       ctNartte                CateSlorV        ;oate          Parameter lo-lct     Resuft iUnit               :Reisott ;aisposition
                                                               InarganiC        1o¢,18p      ppb                11A31l17;$ell-T2stingFor41onitbring
                                                               l4rsenlc    j                                              SupplyCPealrr lmpraremerrt
                                                                               i -                   ~----;     --        Purposes Onty
      a& PumpWn Puffs          Baby 7+ tdonths i9 []19112D18   inar_ganic      {~     1G416o         tppb       10f31l17jSell-TestingForlktonitoring
                                                               Arsenic         ~                     ~                        SuppfyOhainintpnoy2ment
                                                                                                                        ,Purposes 4nty      -
                     --`-- - -- -- - --' ----
      emj&Beea Pu?fs    ;®aby 7+ t,tanths M4t2018              lnarganic       i      100160          ppb       14f31l171Sefl-TesUngForMonitoring
                                                               Arsenic         ;                     ~                   SupplyCFeainlrnprarernent
                                                                                                                          !Purtaoses 4~rt~{
     &Spinich Puffs        Baby 74 tdonths                     lnar(~anic      (          t U4:154   ~ ppb      10131l17 iSall - Tesling Far tlloiiitoring
                                                               Frsenic                               4                  1 Supply Gkeain lrnprowmeM
                                                                                                                       _!PurteosesOstitt
                           `Baby7iR(onths I11d98l2c18          lnarganic.---t------
                                                                             I    10015Q             Ippb      ; 1[1r31J17!Sell-TestingForlltanitoring
                                                               Rrsenlc         ~                     ~                SupplYOhairilrrtprovemern
                                                ~                                                                    'Purpa$eS Ontv
                                                                                                     ~_--~_:_ _ _----~------~_._.-.-----
                               Baby 7* i.conths ,2ry
                                                ~f2914         _lnargar
                                                                    _ alc -         00 _ ^
                                                                               ~J— 91bQ              fppb    11117i17'Setl-TesiingForltlanitaring
                           ;                                    Arsenic        ;                     ~                 ;SupplyCftairtla><rprnr2ment
                                                                                                     i                 :PurAoses Onhf
               &canotPutGs.®abyi+tdonths I1119I2019            hlatttartic            100.150            ppb    1031l17jSetl-Testingt ortalonitotinpP
                                                               Arsenic                               i                 ; 3up ply Ctuain lenpra•rement
                                                                               ~                                          1purposes On6




          86   Id.
          $7 Nurture, Heavy Metal Test Results for Baby Food Products (Dec. 18, 2019) (online at
 http://oversight.house.gov/sites/democrats.oversight.house.gov/files/1.xlsx).
           $g Letter from Nurture, Inc. to Chairman Raja Krishnamoorthi, Subcommittee on Economic and Consumer
 Policy, Committee on Oversight and Reform (Dec. 18, 2019) (online at
 https://oversight.house.gov/sites/democrats.oversight.house.gov/files/l 0.pdf).
          89 Nurture, Heavy Metal Test Results for Baby Food Products (Dec. 18, 2019) (online at
 http://oversight.house.gov/sites/democrats.oversight.house.gov/files/l .xlsx).




                                                                              34
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 82 of 114 PageID: 92




         Further, Nurture appears to have misled the Subcommittee about its testing standards. As
 seen from Nurture's goal thresholds pictured below, Nurture conveyed to the Subcommittee that
 after January of 2019, it had a goal threshold of 50 ppb for lead in all of its baby food products—
 infant formula, cereals, and wet foods.90 However, in the test results that Nurture provided to
 this Subcommittee, it was still using 100 ppb as an internal guideline after January 2019.

         This image is from Nurture's December 18, 2019, response to the Subcommittee, stating
 that after January of 2019, its lead threshold was 50 ppb in all baby food products:91

                     fAllof our specific~oal~hresholdsfoi the
                                                            referencedontaiuinants8are seffortli
              chu-f belo~v.

              Product T~-ne         Contaminant        Anal~•tical _l~Iatria   Goal           idnit
                                                                               Threshold
              Iufant Foruiula     Caduui~              As Sold                 10             ppb
          ;   Infant Formula      Iuorgauic            As Sold                 75             ppb
                                  Arsenic
              tTnfa`nfFormul~       ea                 tAs—Sold1               (501          '~
                                                                                             1pp~
               Cereals            Cadnuum               As Consumed             50            ppb
               Cereals ~vith <75% Iuorganie             As Sold                 100           ppb
              R1Ce                  At52nIC
              Cereals with >75% Inor~anic              As Sold                 115            ppb
              Rice              Arsenic
              `Cereals            ead                  (Ason~d9
          i
              Cereals           Mercury                As Consuiued            10             ppb
              Wet Foods         Cadnui~                As Consuured            50             ppb
              wet Foods         Inor~anic              As Sold                 100            ppb
                                Arsenic
                TefFo~s}          za 1                 (r1sConsumed)         m               ~ b]
              Wet Foods         Mercury                 As Consuwed          10              ppU      i
                                                    i'TTiieshoTd7m~from100ppbto50ppTi in`Tamt ?079_   "


        However, the chart below appears to show that after the date Nurture claims to have
 moved to a 50 ppb lead standard—January 2019—Nurture was still using a"Goal Threshold" of
 100 ppb for 53 baby food products. The fact that Nurture appears to have continued using a
 higher standard up to nine months after it claimed to the Subcommittee to have lowered the
 threshold casts serious doubt on Nurture's candor in this matter.

 Nurture's Heavy Metal Test Results for Baby Food Products (Excerpted Entries) 92



           90 Letter from Nurlure, Inc. to Chairman Raja Krishnamoorthi, Subcommittee on Economic and Consumer
 Policy, Committee on Oversight and Refonm (Dec. 18, 2019) (online at
 https://oversight.house.gov/sites/democrats.oversight.house.gov/files/l 0.pdf).
           9' Id.

          11 Nurture, Heavy Metal Test Results for Baby Food Products (Dec. 18, 2019) (online at
 http://oversight.house.gov/sites/democrats.oversight.house.gov/files/l .xlsx).



                                                        35
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 83 of 114 PageID: 93




  Product Name                           Parameter
                                              _  .
                                                   Goal               Result    Unit Date of
                                                   Threshold:                        Test
                                                                                     Report
  Blueberry Beet Rice Cakes               Lead           ;100         <4.0       ppb   10/14/19
  Sta e 3 Root Ve etable and Turkqy       Lead          1100'         <4.0       ppb   10/11/19
  Apple & Broccoli Puffs                  Lea.d,            i100;     5.8        ppb   10/10/19
  Apple Cinnamon Oat Jar                  Lead               100;     <4.0       ppb   10/09/19
  Apple S inach Jar                       Lead          1100'         <4.0       ppb   10/09/19
  Kale & S inach Puffs                    Lead           ;100"        9.7        ppb   10/09/19
  Apple Man o Beet                        Lead           ;'10.0       <4.0       ppb   08/22/19
  Pear Prune Jar                          Lead          ;100          <4.0       ppb   08/22/19
  Apple S inach Pea & Kiwi                Lead            ';100;      43         ppb   08/22/19
  Pea S inach Teether                     Lead          1100;         18         ppb   08/16/19
  Strawberry Yogis                        Lead          !1_00;        <4.0       ppb   08/13/19
  Sweet Potato & Carrot Puffs             Lead          1100,         7.7        ppb   07/25/19
  Banana & Pum kin Puffs                  Lead           ;100;        6.2        ppb   07/25/19
  Apples Blueberries & Oats               Lead           ;100`        <4.0       ppb   07/24/19
  CC Oats & Quinoa Cereal                 Lead          ;100          <4.0       ppb   07/24/19
  Green Beans Jar                         Lead           '100         <4.0       ppb   07/24/19
  Pears Man oes & S inach                 Lead            '100;       <4.0       ppb   07/24/19
  Carrots                                 Lead          1100'         <4.0       ppb   07/20/19
  Pea S inach Teether                     Lead               100      23         ppb   07/11/19
  Apple & Broccoli Puffs                  Lead               100.     11         ppb   07/11/19
  Kale & S inach Puffs                    Lead          ;100,         11         ppb   07/11/19
  Man oes                                 Lead          ;1"00;        <4.0       ppb   07/03/19
  Sweet Potatoes Jar                      Lead             `i,100;    <4.0       ppb   07/03/19
  CC Oats & Quinoa Cereal                 Lead            i100;       <4.0       ppb   07/02/19
  Harvest Ve etables & Chicken            L-ead            406,       <4.0       ppb   07/02/19
  Apple Rice Cakes                        Lead            il100;      7.2        ppb   07/02/19
  Blueberry Purple Carrot Greek Yo is     Lead          10Q           4.3        ppb   07/02/19
  Apple & Broccoli Puffs                  Lead          ;100;         9.9      1 ppb   05/30/19
  Strawbe & Beet Puffs                    Lead             ~100;      10         ppb   05/22/19
  Apples & S inach                        Lead              il 100;   <4.0       ppb   05/15/19
  Clearly Crafted Apple Guava Beet        Lead               10.0;    <4.0       ppb   05/10/19
  Sweet Potato Jar                        Lead              #100;     <4.0       ppb   05/10/19
  Banana & Pum kin Puffs                  Lead          100,`         13         ppb   04/24/19
  Sweet Potato & Carrot Puffs             Lead            i100;       7.7        ppb   04/24/19
  A le Pum kin Carrots                    Lead          ;100,4        <4.0       ppb   04/12/19
  Pea S inach Teether                     Lead            +1.00;      23         ppb   04/12/19
  Multi-Grain Cereal Canister             Lead             4OQ        5.2        ppb   04/12/19
  Carrots                                 Lead          ;100;         <4.0       ppb   04/11/19
  Sweet Potato Jar                        Lead          ;100          <4.0       ppb   04/11/19
  A le S inach Pea & Kiwi                 Lead               j100;    34         ppb   03/29/19
  Strawberry& Beet Puffs                I Lead          a100          7.8        ppb   03/21/19



                                                   36
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 84 of 114 PageID: 94




  Banana & Pum kin Puffs                              Lead                 ;10.0       5.5        ppb     03/21/19
  CC Oatmeal Cereal                                   Lead                       ;     <4.0         b     03/18/19
  Carrots & Peas                                      Lead                 I100;       <4.0       ppb     03/13/19
  CC Prunes                                           Lead                 i100;       <4.0       ppb     03/13/19
  Pears & Kale Jar                                    Lead                 C1U0        <4.0       ppb     03/13/19
  Ve etable & Beef Medley                             Lead                  j10.0,`    <4.0       ppb     03/07/19
  Banana Sweet Potato Teether                         Lead                  j100       12         ppb     02/19/19
  Banana & Pum kin Puffs                              Lead                 1100;       11         ppb     02/19/19
  Blueberry Purple Carrot Teether                     Lead                 ;100        10         ppb     02/19/19
  Man oes                                             Lead                 ;1_00;      <4.0       ppb     02/13/19
  Apple Man o Beet                                    Lead                 IlOQ'       <4.0       ppb     02/12/19
  Strawberry Banana Greek Yo is                       Lead,                !100;       <4.0       ppb     02/12/19

        Nurture has also ignored the only final standard that FDA has set. FDA set a 100 ppb
 inorganic arsenic limit for infant rice cereal. Rather than comply with that limit, Nurture set its
 intemal standards 15% higher, at 115 ppb inorganic arsenic.93

 Excerpt of December 18, 2019, Letter from Nurture, Inc. to Chairman Raja %rishnamoorthi94

           'Prodact 1~-ae              Contamtow:t            'Anah-tical liatrix     Gial         Unit
                                                                                      Threshold
              Iufant: FonYaiala        Cadmiunx               As Sold                 10           ppb
              Infant Famiula           Inorgaflic             ?,s Sold                75           pgab
                                       Arsenic
              Infaat Fonmsla           Lead                   As Sold                 50           pgb
              Cereals                  Cadmiutu               As Consumed             50           ppb
              Cereals with <75°fo      Inoag-anic             As So1d                 100          ppb
              Rice                     Arsenic
              LCerea1 ,ifitb.l e75°~   g~§                    Gais~Sold~              I~
           gAL CE
                J                      0   AW   Aid




         B.          Beech-Nut set internal arsenic and cadmium standards at 3,000 npb in
                     dangerous additives, such as vitamin miz, and 5,000 pnb lead for certain
                     ingredients like BAN 800. These standards are the hi2hest of any resuonding
                     manufacturer.

        Beech-Nut has set an internal specification limit (listed in the chart below as "spec.") of
 3,000 ppb inorganic arsenic for certain ingredients, including vitamin mix.95 As a result of

           93 Letter from Nurture, Inc. to Chairman Raja Krishnamoorthi, Subcommittee on Economic and Consumer
 Policy, Committee on Oversight and Reform (Dec. 18, 2019) (online at
 https://oversight.house.gov/sites/democrats.oversight.house.gov/files/l 0.pdf).
         94
              Id
          95 Beech-Nut, Raw Material Heavy Metal Testing (Dec. 6, 2019) (online at
 http://oversight.house.gov/sites/democrats.oversight.house.gov/files/4.xlsx).




                                                               37
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 85 of 114 PageID: 95




 adopting this high internal standard, Beech-Nut has used ingredients containing 710.9, 465.2,
 and 401.4 ppb arsenic.96 Beech-Nut also set internal guidelines of 3,000 ppb for cadmium and
 5,000 ppb for lead for certain ingredients.97 These far surpass any existing regulatory standard in
 existence and toxic heavy metal levels for any other baby food manufacturer that responded to
 the Subcommittee's inquiry.

 BeechNut's Raw Materials Heavy Metal Testing (Excerpted Entries)98
                                                  p~6riic- 1            _a mtum                '"a
                                                   result                result                result              ,~,cceptan`.
      E7ace        C¢mmodity       Pres~tipment    (ppEa)      Spec,     (ppb)        5~aec-   (ppb)                ce (~'/!+1) ?
 ;,1~d~/ZOX7
 _                  B,~~1800           786        465,20       <3000     6.90         <;0i)     <58                      Y
                                                     -
   1/23{2019       ascorbic aeid       80            <5        <3ID00     <1          e3000     ¢5                       Y
 F 10{7~t1J.7        $,~.9V 800        ~573        710.90      <3800     8.30         <50D       <5                      Y
  10{23{201,7        BA~+J 800         712         401.00      <3D00     6.10         <50U~      <5                      Y
  2{19{2f218         Br►91800          120         382.00      <3000      <5          C50~       <5     i l",            'Y
   6/12/2018         Bare 800          292         353,80      <3000      c5          <500       <5       <5000         Y
 ; 3{12,1'2018      BA~U 800           154         29.70       <3ID00     ~5          <50~       ~5       {500CE        Y
 :• 2{6{201i       Vitarnin Mlx        76          106.90      <3000     60.30    1   <300U     2:3.6       c10         Y
    1/31{2017      Ytamin I+allx        72         89.40       <3D00     48.20        <8000      18         52D         Y
 ;10{S~{~019         BA9w1 &00         6B0         91.10       <3000     28.40        <500      7,5       <50rJ0        Y
 1 i2f5{2D18       ascorb6c acid      1084          {5         <3000      c5          <3000      6        <3000         V
   9{A/2019          OA9W'&00          442         59.70                              <500      5,8       ~5000         Y


        Beech-Nut sold eleven products that surpassed its own internal cadmium limits. By
 doing so, Beech-Nut accepted dehydrated potato containing 119.6, 143.5, and 148.4 ppb
 cadmium, far surpassing its own internal limit of 90 ppb for that ingredient.99




          96
             Id.
          9' Id.
          9s Id.

          99 Id.
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 86 of 114 PageID: 96




 BeechNut's Raw Materials Heavy Metal Testing (Excerpted Entries) loo

                                                    Arsertie
                                                     result                                                    raswlfi           ,a.ceaptan
      Dat~            Cmmrno~it~       P~sh~pment    (Ppb)           Spec,      7 r, ,̀` P:iIt)tM     Spe~,    (pPb)     Spea.   ca (YfN)
   V13/2048            c?at Fleur          38        47.00           540            21.00              ~-'20    145      520         Y
   1/16/209.8 -- Coarsa Dat Flour          d5        45.60           540
                                                                      _ .__ _       ~0.70           _-- ≤20
                                                                                                        _        a5 _
                                                                                                               ---_      ~0          ~'
   6122/2018         Qrg, Oat Flour       299        24.00           540            20.00.              ≤20
                                                                                                                —
                                                                                                                 6       {20         Y
                                                             -            - -       -
    7/5/2018           aat fiour          299        24.00           f-40           20-8Q              ,_~20    €5       s-20
   3/13/2018        Coarse Oat Flour      166        23.40           se70       1   20.i0              ≤20       €5      !M          Y
   10/1}20fl9          aat Flr,uP         6+s5       20.90           ≤AO            20.90              _~ZO      €5      _<20        y
   9,(13/2019          Oat Flaur          554        18,20           ~__40          i3 30              520       €5      ≤70         Y
   10/10/2018       ehydrated Potat       816        11.30           <75            143,50             <90     32,A      <75       Y- ER
   11/29/2017       ehydrated Potat       760        9.30            <75            148.40             c90     10.1      <75       Y- ER
   i/3QI20fl8        Drg. Oat Flinur       73        8.50            -_54Q          21.70             !920       <5      520       Y - ER
   lIl/291'2017 Pehydrated Patat          749        7.60        -   €75            113,6Q             <90       e5      €75       Y- ER



          Beech-Nut's explanation of why it accepted products over its own internal limits was that
 it did so "rarely" and the ingredients were "generally restricted to a 20% variance of BNN's
 allowable limits...."lol However, as the cadmium examples show, Beech-Nut accepted certain
 ingredients in spite of their own testing results which showed that they contained over 20% more
 cadmium than their already-high internal limit. Beech-Nut's internal limit for cadmium in
 dehydrated potato appears to be 90 ppb. A 20% variance would permit Beech-Nut to accept
 dehydrated potato containing up to 108 ppb cadmium. Nevertheless, Beech-Nut accepted three
 shipments of dehydrated potato containing cadmium in excess of its 20% variance allowance.102
 Beech-Nut did not offer any explanation.

          C.           Hain (Earth's Best Orizanic) set an internal standard of 200 nnb for arsenic
                       lead, and cadmium in some of its ingredients. Hain iustified deviations above
                       its ingredient testinE standards based on "theoretical calculations," even
                       after Hain admitted to FDA that its testing underestimated final nroduct
                       tozic heaw metal levels.

   -     Hain set an internal standard of 200 ppb arsenic for 12 ingredients, most of which were
 different kinds of flours. By setting this high internal standard, Hain justified accepting wheat
 flour and rice that contained 200 and 150 ppb arsenic.103



          ioo Id.

           lol Letter from the President and Chief Executive Officer of Beech-Nut Nutrition Company to Chairman
 Raja Krishnamoorthi, Subcommittee on Economic and Consumer Policy, Committee on Oversight and Reform
 (Dec. 6, 2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/6_O.pdf). ~
          102 geech-Nut, Raw Material Heavy Metal Testing (Dec. 6, 2019) (online at
 http://oversight.house.gov/sites/democrats.oversight.house.gov/files/4.xlsx).
           101 Hain, Raw Material Pre-Shipment Test Data History (Dec. 11, 2019) (online at
 https://oversight.house.gov/sites/democrats.oversight.house.gov/files/3_0.pdf).
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 87 of 114 PageID: 97




 Hain's Raw Material Pre-Shipment Test Data History (Excerpted Entries) 104
                    _._     .    ..     -              -       -
  Lab.Results       Product'Description      Status         Arsenic Spec Arsenic
  Date                                                      Limit     b     Result                                                                  b
  Aug/3/2017        Org Kamut Flour          Accepted       200~            <100
  Au /3/2017                        Or S elt Flour                                Acce ted                20Q                               <100
  Jul/6/2017                        Org Yellow Split Pea                          Accepted                M00                               <100
                                    Powder
  Jul/5/2017                        Org Quinoa Flour                              Acce ted                20Q                               <100
  May/26/2017                       Org Soft White Wheat                          Accepted                200,                              <100
                                    Flour
  Aug/1/2017                        Org Fiber Oat                                 Accepted                200,                              <100

  Sep/25/2017                       Org Quinoa Flour                              Accepted                200                               <100
  Sep/12/2017                       Org Spelt Flour                               Accepted                200                               <100

  Aug/4/2017                        Org Spelt Flour                               Accepted                200                               <100

  JuU19/2017                        Org Green Lentil Flour                        Accepted                200                               <100

  Sep/29/2017                       Org Soft White Wheat                          Accepted                200,                              200
                                    Flour
  Jul/13/2017                       Medium Grain Whole                            Accepted                206                               150
                                    Rice

         Similarly, Hain set an internal limit of 200 ppb for lead in five ingredients—forry times
 higher than FDA's guidance for bottled water. By doing so, Hain justified accepting lentil flour
 with 110 ppb lead and quinoa flour with 120 ppb lead. These surpass every existing regulatory
 standard for lead. los

 Hain's Raw Material PreShipment Test Data History (Excerpted Entries) 106


  ~
 `a.gh.,tzatr Nhnran2 Ffwr& G4et,   ' I53Q3053 I prg Kamuificw             ~oP ~ F                                ' ~Q+o-I).il   As censumqd

 ~"Mt0o {FiratUdAtGsmMac              57270     dtgL7aenLar141Ffa.0       'AcaaPtad . "C~ulai ulLavalson mtu
                                                                                                          rsnad          UZbal   ~Asomruumad       +117~.
                                               I                                       baeis
 +adnnmiGahih7ors                    ( 5303U29 I QfigE7raunRzeMiad        .pcecplad    Ca'culmsdLeuakmcansumod       tQatol      ~As ca~su-red     tiCU
          j                                                                           `6BOS                          ~
 ,Wt4t7 FtokdidfeGsanM:k              IS303G72IQrg4timaFlota                                                         i[.Atxbol   A:cansu=d         cSLd
 s.Nst3a" Fictiadd+itk5nMEk            53Q35*2 671`gatEnoaFlwe        -   AcSoPiad    sp~efarbadt+as2fAppb.        - Qtix6ai     Aseatssuinpd




              104 Id.

              ios
                    Id
              106
                    Id




                                                                              40
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 88 of 114 PageID: 98




         Hain used four products that surpassed its internal toxic heavy metal limits. For example,
 it accepted cinnamon that contained 102 ppb cadmium, vitamin pre-mix that had 223 ppb arsenic
 and 353 ppb lead, and two rice flours that had 134 and 309 ppb arsenic. lo7

 Hain's Raw Material Pre-Shipment Test Data History (Excerpted Entries) los




        Hain justified these variations by claiming that the "theoretical" final goods will not
 surpass its internal limits. For example, Hain became aware that the vitamin pre-mix contained
 223 ppb arsenic and 352 ppb lead. lo9

 Hain Deviation Report, Vitamin Premix (Nov. 26, 2019) ll0

     Zn,t ~os31'erit Exp:~ E3AL-
                              ,
                                                                                                    i.

                                   ~'~~~~yQ                                                          ~


                                                                                           ,A~~




    Higbest_ Rercentage'.in




           Despite having dangerously high levels of toxic heavy metals, Hain approved the use of
 this vitamin pre-mix based on a"theoretical" calculation of toxic heavy metals in the final
 good. l l l


         107 Id.
         ios Id.

           109 Hain, Deviation Report, Vitamin Premix (Nov. 26, 2019) (online at
 https://oversight.house.gov/sites/democrats.oversight.house.gov/files/11 Redacted.pdfl.
         iio Id
         1" Id




                                                         41
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 89 of 114 PageID: 99




 Hain Deviation Report, Vitamin Premix (Nov. 26, 2019) 112



                       Rsv~i~e€~s~ito+
     ,
                                                                                                                                             ~
                                                                                                                      .                      •

                            Ravra~na~
                            ... .._. _ 8
                                       ..,~   .    .---- -
                                                                             ~                                                                         ~
                                                                                                                                                           -              -
                                                                                                                          ~         •                          _      -             .

                              --Cs~aumecst~;       V~~~
                                                  .._ _._.._. _ r~~~~u~ ~.~_ i~~
                                                                              -.~~,..C~  ~~s..•a~~ s~~
                                                                                      _- -_-.                               J._ i~~
                                                                                                                      y~r_ ...  _ ~ _..s~~
                                                                                                                                        .. ._ ~~~"
                                                                                                                                                 ~ - ~Rp~~ _
                                          _            ^ _ii_~~ .~ rFZ13YiLJ`~`s₹il.l,.'"'aS~i~' ue~- iiE'~,. ~ 4~Yi:rSi 1~5_~ $i~~.*'i'~ ~~3 ~£~~ .'{'~v-~~3' ;a'fi_ ' I!
                                                  )L:'.~C•:
                                                  : T..°~:"..r:sF•=,~.~.CC'^-°7~•_'_..~~;`~::u5~`~~:    - =•ai?.:~.~CT'e~.'-~'~' -                as_~r[G. :-..
                                      ,
             .                         .- -                              •                     •                                -       <.                        ,   _                          ~F
                   -   . .             •                          .                                                           • .                                             . _       .




        To calculate the estimated quantity of lead and arsenic in the fmished good, Hain
 considered the percentage of rice flour and vitamin pre-mix in the finished goods, and their
 projected amounts of arsenic and lead. Ultimately, Hain predicted that the finished good would
 have roughly 85 ppb arsenic and 25 ppb lead.113

 Hain Deviation Report, Vitamin Premix (Nov. 26, 2019) 114

 ,~                                                                              TestValue         ~             _HYGofhetical,level infin~herl product                                     ~~
              te
             Im                   LotCode           HeavyMefal                                     %irtformufa
                                                                                                                                                  (PP4)
                                                  InorganieArsenic                 81.9                97.8                                      80.0982                                     I
           Rice Flour            B1640D7680              Lead                      17.6                97.8                                      17 2128
                                                      Cadmium                      18.6                97_S                                      18.1908
                                                  InarganlcArsenlc                  m                  2.03                                      4.6384                       _
         Vitamin Premix          19090122P               Lead                       352                2.0B                                      7.3216
                                                      cadrnmm                      6o.s                2.03                                      1.2594
                                                                                                                                                                              (
 t                                                                                                                                                                            !—
                                                                                                                                                                              ~
                                                                       Th2aretical Arsenic                                                       54.736G                      ! 93.21026
                                                                       ~ TFiearefiralLead                                                        245344                       i 26.48784
                                                                      Theoretical f- 1mium                                                       19.4492                          21.3941?
                                                                                                                                                                              ~




        However, it is not clear that Hain ever tested the finished good. Hain appears to have
 used this vitamin pre-mix with dangerously high levels of toxic heavy metals without ever
 confirming the fmished good was actually safe to consume.

        Hain made this decision four months a er it had made a secret presentation to FDA
 admitting that heavily tainted vitamin premix caused dangerous levels of arsenic in its fmished


                 112   Id.
                 113
                       Id
                 tia ld




                                                                                          42
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 90 of 114 PageID: 100




  products, which initially went undetected because Hain did not test its fmished products.11s Hain
  made no effort to correct the problem. Note: Full discussion of Hain's secret presentation to
  FDA appears in Section V., Parts D. and E., below.

  IV.     WALMART, SPROUT ORGANIC FOODS, AND CAMPBELL REFUSED TO
          COOPERATE WITH THE SUBCOMNIIII'EE'S INVESTIGATION

          Nurture, Beech-Nut, Hain, and Gerber cooperated with the Subcommittee's investigation,
  despite the fact that doing so exposed their reckless disregard for the health of babies. With that
  in mind, the Subcommittee questions why Walmart (Parent's Choice), Sprout Organic Foods,
  and Campbell (Plum Organics) would refuse to comply with the investigation. None of them
  produced testing results or specific testing standards and Sprout never even responded to the
  Subcommittee's repeated inquiries. The Subcommittee is greatly concerned that these
  companies might be obscuring the presence of even higher levels of toxic heavy metals in their
  baby food products than their competitors' products.

          A.       Walmart (Parent's Choice Brand)

          Walmart refused to produce any documents showing its internal testing policies, its
  testing results, or how Walmart treats ingredients and/or products that surpass any internal
  standards.

         Walmart's evasion is concerning, as even limited independent testing has revealed the
  presence of toxic heavy metals in its baby food.

  Data from Healthy Babies Bright Futures Report: What's in My Baby's Food?116




           115 Hain, PowerPoint Presentation to Food and Drug Administration: FDA Testing Result Investigation
  (Aug. 1, 2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2.pdf).
          116 Healthy Babies Bright Futures, What's in My Baby s Food? A National Investigation Finds 95 Percent
  of Baby Foods Tested Contain Toxfc Chemicals That Lower Babies' IQ, Including Arsenic and Lead (Oct. 2019)
  (online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
  10/BabyFoodReport FULLREPORT ENGLISH R5b.pdf).




                                                        43
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 91 of 114 PageID: 101




  Walmart (Parent's Choice) Baby Food that Tested High in Toxic Heavy Metals ll7

                                                                                                                         stage. ;     N_utritio_n Facts
                                                                                                                                      fi6ervingsp,er_cdntainei               ----y~

                                      r      .                                                                          ~, ~_         Scrving stza,                 4 rusks j8g)


                                                                                                                                      .Galories _                             30
                                                                                                   r                                                                       . a~..~.
                                      ~ ~                                                     •~           ;~           rUSDA         ralniFaioj         •.. .. -     _.            o!i




                                  organic                                                                                             chnlosrc.cf~., `-'"'-
                                                                                                                                      Tota1 CarbehYdrale 7p
                                                                                                                                                                      -.• ~....-. .

                                                                                                                                                                            ^       -T!:
                                  strawberrJ~                                                                                         . U:oSrt.FidfrPo
                                                                                                                                        TqemSv7as<iq
                                                                                                                                                            ~~
                                  R=Ge RUSKS
                                  haturallB Ftavored
                                                                                                                                      Prnrein4y
                                                                                                                                                       16
                                                                                                                                                       noiaaiC!+:ncanlsaoKene
                                                                                                                                                                        prclan


                                  GlL1C2h-Free BaKed Rice stlacK                                                                      fl3n Drt~fJ                                 ~~ 6:.
                                 .• Gi'catTastC      .   .    _   .      . `                                                                                                     ........
                                                                                                                    r                 Pmas•.a,m7r..p,                                 0'.:
                                  • Easlry,Dissol4ci in f3aby's Moulh"                                                                CnimiEsougan,
                                  • tao artiriIai coiaR                                                         `                     .F879   •    G ru         Ura             p:e:ri4
                                  • 121.       ualtjtw,raPPed 2-Pecks
                                                                                                                                     asli[sasu/m et:wm~m~smcmo.
                                                                                                                                     &rtmviad,A4TlIt6~-
                                                                                                                                     ~y~          LC7i7GIFt10+";u.`1~C 6Y
                                                                                                                                     t(~jJ fCDCEFlI54



                                                                                                                                         "..'..~~~~
                                                                                                                                       I...-Rasr::~.sa1R1Gs~ACT.~t{.rl,St<'a




                B.              Campbell (Plum Organics Brand)

        Campbell refused to produce its testing standards and specific testing results to the
 Subcommittee. Campbell has hidden its policies and the actual level of toxic heavy metals in its
 products.

         Instead of producing any substantive information, Campbell provided a spreadsheet self-
 declaring that every one of its products "meets criteria."118 Campbell declined to state what
 those criteria are.

 Campbell's Product Heavy Metal Test Results (Excerpted Entries) 119

   ~r"hc-.-,lX•airk-JFSit:a2r.7PkLC~.'raL'A~" .                       .                                .          ~ll,~7j3f7ET;" kS~CnY~i.T             ~tttxtiGti~a     .4r'r~zQ:xrts       Fsr~'s~~lfi~i~
                                                                                                                                                                                                             ~
   iF5eai3rC•.rEc!Strd`-=~'Sa-.7&Psmdin.ta:                                                        _                71f1.(2g27~ ' t.'+asar'`W            !J₹eaCrttcv... "t±=G    , r_vw;e    v-eL^tr2L-.~9
  .~1~ri~ - mveM{;"rpSbCx~~si+7h~Wdf~+~.Y~'f}rY~ ICUs-Q                _ ~i_~Fxa~itlr,~   _                       - a1li(`017_ hYataGr#rr                t+~C~rU"        +~3!•.^ECrtri       lY.ra^s_Ge~' =-
   l fiu,~LrStr[ti'M~~~td
              y                  .'y~•.SiSaaa+ite}r
                                   _y               1>L'~e~~
                                                          F~k~d~
                                                            y                                                   _ 1q{f]ia7 ,    t~.h3tlGTo-rtf           t.tt^,
                                                                                                                                                             t sfr~rru _~v'ca.z trt+tF.t          ` ~ytei.~_ 1
                                                                                                                                                                                             6lrxtt
  k;         ~.. vi$`E ,.,.. T>•=tF.cirflir~t3:+s>~&.crt ad~i"a."+...                         '    ~                  q           htri~Grsu            .'tl.irtiCrt~ii~Akres&eitie           k:t,e:.%U:aRY: ,




           11I Wahnart, Parent's Choice Organic Strawberry Rfce Rusks (online at www.walmart.com/ip/Parent-s-
 Choice-Organic-Baby-Rusks-Strawberry-Flavored/171533478) (accessed on Jan. 26, 2021).
           11g Campbell, Product Heavy Metal Test Results (Dec. 11, 2019) (online at
 https://oversight.house.gov/sites/democrats.oversight.house.gov/files/12.pdfl.
                119   Id.
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 92 of 114 PageID: 102




         Campbell's testing summary hides more than it reveals, since it does not show the levels
  of heavy metals that the testing found or the levels of heavy metals that would "meet criteria."

          The Subcommittee was disturbed that, for mercury, which is a powerful neurotoxin,
  Campbell notes with asterisks that it has no criterion whatsoever, stating: "No specific threshold
  established because no high-risk ingredients are used."120 However, despite Campbell having no
  mercury threshold, Campbell still'marked every food as "meets criteria" for mercury. lZl This
  misleading framing—of ineeting criteria that do not exist raises questions about what
  Campbell's other thresholds actually are, and whether they exist.

         Campbell's evasion is concerning, as even limited independent testing has revealed the
  presence of toxic heavy metals in its baby food.

 Data from Healthy Babies Bright Futures Report: What's in My Baby's Food?122




  I PlumOremic   I LiaieTeethen0~   ic6Eu~rmu~TeethineSY~- I Snnd~-xetun_   I d99    I—   I SA•   I 69   I 0.726   I Colum6ie,5C   I Pub!'a   I
                  BanmewdhPum kin-Be      CnnMer            tieai~&r"ce




             120 Id.

             121 Id.

          122 Healthy Babies Bright Futures, What's fn My Baby s Food? A National Investigation Finds 95 Percent
 of Baby Foods Tested Contain Toxic Chemicals That Lower Babies' IQ, Including Arsenic and Lead (Oct. 2019)
 (online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
 lOBabyFoodReport_FULLREPORT ENGLISH R5b.pdfl.




                                                                                CN
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 93 of 114 PageID: 103




  Plum Organics' Foods That Tested High in Toxic Heavy Metals lz3
                                                              r           •.                _-             -                              _            ---   -- -   -




                                                                                                               orgonics                       a~

                                                                      }                 ~~       ~~
                                                                     ~,_              ~                e sa              . °'
                                                                                                                                l
                                                                                                                                     +6   ••' ► r.
                                                                      \               o• "       Q     's`~~ 5- ~r                  ~.         `'•~,
                                                                                                                                                ~                       •
                                                                                                                         yJ                      `t                     ~1
                                                                               an~`    ,.    .                    Ya~ •
                                                                                                                     ,
                                                                     ~'                              .i ~~i;~i~~'

                                                                                       •
                                                                                                                 f   •
                                                                                        o              A                                                                a.




                                                                     ~.         • IISDA
                                                                                                                          01lanJi




                                                                  INGREDIENTS


                                                              ` Orgaruc Rolled Oats, Organic Whule Oat Flour, Organic Tapioca Syrup, Organic Cane Indert Syrup,
                                                              .--, OrganicVthole'Nheal:Flour,OrganicSunflowerO6,OrganicAppleJuiceCencentrate,Organic
                                                                  Sunflo"wer Seed Butter, Organic Quinoa Crisps (Organic Quinoa), Glycedn, Organic Dded Blue6arties,
                                                              ~ Organic Malasses, Organic Ground Chia 9eeds, Organic Blueberry Juice Cancentrate, Organic
                                                              ' Natural Flawr, OrgaNc Ground Flar_seed, Organic Vanlla 5dract, Sea Salt, Baldng Soda, Mrced
                                                              ~!'.Tocropherok (Ear FresMess), Organic Lemon O~l                               _ .
                                                                  _



          C.       Sprout Organic Foods

          Sprout Organic Foods did not respond to the Subcommittee at all. Despite numerous
  emails to executives and its general information email address, as well as numerous attempts to
  reach the Sprout central office by telephone, Sprout never responded or made contact with the
  Subcommittee.

          Sprout Organic Foods was acquired by North Castle Partners, a Greenwich, Connecticut
  private equity firm, in 2015. North Castle Partners also owns such well-known brands as Curves
  International/Jenny Craig, Palladio Beauty Group, Mineral Fusion, Red Door Spas, Performance
  Bicycles, Octane Fitness, Ibex Outdoor Clothing, and Doctor's Best.124

         Whether due to evasion or negligence, Sprout's failure to respond raises serious concerns
  about the presence of toxic heavy metals in its baby foods, as even limited independent testing
  has revealed the presence of toxic heavy metals in its products.



         123 Plum Organics, Little Teethers, Banana with Pumpkin (online at
  www.plumorganics.com/products/banana-with-pumpkin-wafersn (accessed Jan. 26, 2021); Plum Organics, Mfghty
  Morning Bar, Blueberry Lemon (online at www.plumorganics.com/products/blueberry-lemon-bar~ (accessed Jan.
  26, 2021).
           Iz4 North Castle Partners, Press Release: North Castle Partners Invests in Sprout Organic Foods, Inc.
  (June 29, 2015) (online at www.northcastlepartners.com/wp-content/uploads/2016/O1/North-Castle_Sprout-Press-
  Release.pdf).




                                                        .no
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 94 of 114 PageID: 104




 Data fYom Healthy Babies Bright Futures Report: What's in My Baby's Food?12s




 Sprout Organic Food That Tested High in Toxic Heavy Metals lz6



                                                               ~._
                                                       toU'r-




  V.      FDA HAS FAILED TO CONFRONT THE RI3KS OF TOXIC HEAVY METALS IN
          BABY FOOD. THE TRUMP ADNIINISTRATION IGNORED A SECRET INDUSTRY
          PRESENTATION ABOUT HIGHER AMOUNTS OF TOXIC HEAVY METALS IN
          FINISI3ED BABY FOODS.

          Despite the well-known risks of harm to babies from toxic heavy metals, FDA has not
  taken adequate steps to decrease their presence in baby foods. FDA has not issued thresholds for
  the vast majority of toxic heavy metals in baby foods and does not require warning labels on any
  baby food products. In the summer of 2019, FDA received a secret presentation from a baby

           121 Healthy Babies Bright Futures, What's in My Baby's Food? A National Investigation Finds 95 Percent
  of Baby Foods Tested Contafn Toxic Chemicals That Lower Babies' IQ, Including Arsenic and Lead (Oct. 2019)
  (online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
  10lBabyFoodReport FULLREPORT ENGLISH R5b.pdf).
           121 Sprout Organic Foods, Quinoa Puffs, Apple Kale (online at www.sproutorganicfoods.com/babies/6-
  months-and-up/plant-power-puffs/apple-kale-plant-power-puffs) (accessed Jan. 26, 2021).




                                                        47
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 95 of 114 PageID: 105




  food manufacturer that revealed that the commercial process of preparing finished baby foods
  increases their levels of toxic heavy metals. For that manufacturer, Hain (HappyBABY), the
  process increased inorganic arsenic levels between 28% and 93%. Yet, FDA took no apparent
  action.

          In May 2017, FDA established the Toxic Elements Working Group with the goal of
  reducing exposure to toxic elements in food, cosmetics, and dietary supplements. FDA claims
  that the Toxic Elements Working Group is focusing on metals "because high levels of exposure
  to those metals are likely to have the most significant impact on public health," and "can be
  especially harmful to children because of concerns about effects on their neurological
  development." 127 But the working group has not resulted in new or stronger regulations to
  protect babies from toxic heavy metals in their food.

          A.          Mercury and Cadmium

          FDA has acknowledged the dangers of inercury. Mercury has "no established health
  benefit" and has been "shown to lead to illness, impairment, and in high doses, death."128 FDA
  has acknowledged the added risk to babies and children, noting that it is: "paying special
  attention to children because their smaller body sizes and metabolism may make them more
  susceptible to the harmful effects of these metals," including mercury.129

          Despite these statements, FDA has taken no action to limit mercury in baby food.
  Instead, FDA has only set mercury standards for wheat, and fish, shellfish, and crustaceans, and
  they are high-1,000 ppb.130 There are no FDA protections for mercury in baby food.

          The lack of FDA action on mercury standards stands in contrast to other regulators. The
  EPA, for example, set a limit of 2 ppb mercury in drinking water, even after taking into account
  the cost of attainment for industry.131




           ' Z1 Food and Drug Administration, Metals and Your Food (online at www.fda.gov/food/chemicals-metals-
  pesticides-food/metals-and-your-food) (accessed Jan. 26, 2021); Food and Drug Administration, What FDA Is
  Dotng to Protect Consumers from Toxic Metals in Foods (Apr. 20, 2018) (online at
  www.fda.gov/food/conversations-experts-food-topics/what-fda-doing-protect-consumers-toxic-metals-foods).
          118 Food and Drug Administration,  Metals and Your Food (online at www.fda.gov/food/chemicals-metals-
  pesticides-food/metals-and-your-food) (accessed Jan. 26, 2021).
          129   Id.
          13o
            Food and Drug Administration, Guidance for Industry: Action Levels for Poisonous or Deleterious
 Substances in Human Food and Animal Feed (Aug. 2000) (online at www.fda.gov/regulatory-information/search-
 fda-guidance-documents/guidance-industry-action-levels-poisonous-or-deleterious-substances-human-food-and-
 animal-feed).
          131
            Environmental Protection Agency, Ground Water and Drinking Water (online at www.epa.gov/ground-
 water-and-drinking-water/national-primary-drinking-water-regulations) (accessed Jan. 26, 2021).
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 96 of 114 PageID: 106




         Similarly, FDA has taken no action on cadmium in baby food. FDA has issued only one
 guideline for cadmium, and that is a limit of 5 ppb for bottled water.132 The EU has instituted a
 limit of 10-15 ppb for infant formula.133

         B.         Lead

        FDA acknowledges that there is "no identified safe blood lead level" and that lead is
 especially dangerous to children:

         Lead is especially harmful to vulnerable populations, including infants, young
         children, pregnant women and their fetuses, and others with chronic health
         conditions. High levels of lead exposure can seriously harm children's health and
         development, specifically the brain and nervous system. Neurological effects
         from high levels of lead exposure during early childhood include learning
         disabilities, behavior difficulties, and lowered IQ. Because lead can accumulate
         in the body, even low-level chronic exposure can be hazardous over time. l3a

         FDA has taken action on bottled water, limiting lead to 5 ppb.135 FDA has also taken
 steps toward regulating lead content in products for older children. FDA has released guidance
 recommending a maximum lead level of 100 ppb in candy likely to be consumed by children,
 and 50 ppb in some juices.136 It is not sound logic to say that water is unsafe to drink if it
 contains over 5 ppb lead, but candy and fruit juice can be ten and twenty times higher than that
 limit.

         Unfortunately, it appears that FDA designed these limits to be protective of industry. In
 its "Supporting Document for Recommended Maximum Level for Lead in Candy," FDA
 repeatedly emphasizes achievability by industry, as opposed to safety for children:

         •          "FDA believes that sugar-based candy products can be made with lead levels
                    below" [100 ppb]."
         •          "We believe that if milk chocolate manufacturers source their raw materials
                    appropriately, lead levels in their finished products will not exceed [100 ppb]
                    lead."
         •          "We believe that, if dark chocolate manufacturers source their raw materials
                    appropriately, lead levels in their finished products will not exceed [100 ppb]."



        132
            21 C.F.R. § 165 (2019) (online at
 www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfcfr/cfrsearch.cfm?fr=165.110).
         133
              European Union, Setting Maximum Levels for Certain Contaminants in Foodstuffs (Dec. 19, 2006)
 (online at https://eur-lex.europa.eu/legal-content/BN/TXT/?uri=CELEX:02006R1881-20150521).
         131
           Food and Drug Administration, Lead in Food, Foodwares, and Dietary Supplements (online at
 www.fda.gov/food/metals-and-your-food/lead-food-foodwares-and-dietary-supplements) (accessed Jan. 26, 2021).
         13s   Id
         136
               Id




                                                       m
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 97 of 114 PageID: 107




          •          "[E]ven for high-chili-content candy and powdered snack mix products, we
                     believe that candy with appropriately sourced ingredients will not exceed [100
                     ppb] lead."
          •          "We believe that if manufacturers source salt to minimize lead levels, ftnished,
                     high-salt- content powdered snack mix products will not exceed [ 100 ppb]
                     lead."137

          But FDA has failed to regulate lead levels in baby foods. Manufacturers are free to set
  their own limits. Hain, for example, used internal soft limits of 100 and 200 ppb lead for the
  majority of its ingredients.

          FDA has created what it calls an Interim Reference Level (IRL) for lead, but this
  standard does not apply to manufacturers and is unhelpful for parents purchasing baby food. An
  Interim Reference Level is what FDA calls a calculation of "the maximum daily intake for lead
  from food."138 Above this limit, a person or baby's blood level would reach a"point of
  concern." FDA's current IRL is 3 µg per day for children. This standard, though perhaps
  helpful to FDA in researching and evaluating how lead affects our nation's children, is
  unworkable for parents. For this standard to be useful to a parent, they would need to know:

          •          what a µg is (it stands for a microgram);
          •          how much lead is in each product they are serving their baby;
          •          how much lead their child is exposed to through tap water; and
          •          how much lead is in their local environment, such as through lead-based paints.

          Obtaining this information is currently impossible for parents because baby food
  manufacturers do not publicly provide information on the amount of lead in their products.
  Given the information gaps parents face, it would be most appropriate for FDA to promulgate
  clear rules for baby food manufacturers that limit the amount of lead in baby food.

          C.         Arsenic

          In the context of arsenic in baby food, there are only two FDA regulations for specific
  products—an unenforceable draft guidance issued in July 2013, but never finalized,
  recommending an action level of 10 ppb for inorganic arsenic in single-strength (ready to drink)
  apple juice, and an August 2020 final guidance, setting an action level for inorganic arsenic in
  infant rice cereals at 100 ppb.139


          131 Food and Drug Administration, Supporting Document for Recommended Maximum Level for Lead in
  Candy Likely to Be Consumed Frequently by Small Children (Nov. 2006) (online at www.fda.gov/food/metals-and-
  your-food/supporting-document-recommended-maximum-level-lead-candy-likely-be-consumed-frequently-small)
  (emphasis added).
          138
            Food and Drug Administration, Lead in Food, Foodwares, and Dietary Supplements (online at
  www.fda.gov/food/metals-and-your-food/lead-food-foodwares-and-dietary-supplements) (accessed Jan. 26, 2021).
           139 Food and Drug Administration, Draft Guidance for Industry:
                                                                           Action Level for Arsenic in Apple Juice
  (July 2013) (online at www.fda.gov/regulatory-information/search-fda-guidance-documents/draft-guidance-
  industry-action-level-arsenic-apple juice); Food and Drug Administration, Guidance for Industry: Action Level for



                                                         ki1]
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 98 of 114 PageID: 108




         The first problem with these standards is that they cover only a small sliver of the foods
  babies eat.

          The second problem is that they are far too lax to be protective of babies. There is no
  established safe level of inorganic arsenic consumption for babies. Arsenic exposure has a
  "significant negative effect on neurodevelopment."l4o FDA acknowledged that "Low-to-
  moderate levels of inorganic arsenic appear to be associated with adverse health effects during
  childhood." l41 Children exposed to water with an arsenic concentration of just 5 ppb "showed
  significant reductions in Full Scale, Working Memory, Perceptual Reasoning and Verbal
  Comprehension scores."142 This suggests that 5 ppb may be an importa.nt threshold, or that the
  threshold of safety may fall far below that.

          Healthy Babies Bright Futures has called for a goal of no measurable amount of inorganic
  arsenic in baby food.143 Consumer Reports suggests that the level of inorganic arsenic should be
  set as low as 3 ppb for water and fruit juices.144

          FDA has already set inorganic arsenic levels at 10 ppb for bottled water. l4s EPA has
  similarly set a 10 ppb inorganic arsenic cap on water, as have the European Union and the World
  Health Organization.146




  Inorganic Arsenic in Rice Cereals for Infants (Aug. 2020) (online at www.fda.gov/regulatory-information/search-
  fda-guidance-documents/gaidance-industry-action-level-inorganic-arsenic-rice-cereals-infants).
           140 Miguel Rodriguez-Barranco et al., Assocfation of Arsenic, Cadmium and Manganese Exposure with
  Neurodevelopment and Behavioural Disorders in Children: A Systematic Review and Meta-Analysfs (Apr. 9, 2013)
  (online at www.sciencedirect.com/science/article/abs/pii/S0048969713003409?via%3Dihub).
           lal Food and Drug Administration, Arsenic in Rice and Rice Products RiskAssessment Report (Mar. 2016)
  (online at www.fda.gov/files/food/published/Arsenic-in-Rice-and-Rice-Products-Risk-Assessment-Report-
  PDF.pdf).
           141 Gail A. Wasserman et al., A Cross-Sectional Study of Well WaterArsenic and Child IQ in Maine
  Schoolchildren (Apr. 1, 2014) (online at https://ehjoumal.biomedcentral.com/articles/10.1186/1476-069X-13-23).
          11 Healthy Babies Bright Futares, What's in My Baby's Food? A National Investigation Finds 95 Percent
  of Baby Foods Tested Contain Toxic Chemicals That Lower Babies' IQ, Including Arsenic and Lead (Oct. 2019)
  (online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
  10/BabyFoodReport_FULLREPORT ENGLISH R5b.pdf).
           11 Consumer Reports, Arsenic in Some Bottled Water Brands at Unsafe Levels, Consumer Reports Says
  (June 28, 2019) (online at www.consumerreports.org/water-quality/arsenic-in-some-bottled-water-brands-at-unsafe-
  levels~; Consumer Reports, Arsenic and Lead Are in Your Fruit Juice: What You Need to Know (Jan. 30, 2019)
  (online at www.consumerreports.org/food-safety/arsenic-and-lead-are-in-your-fruit juice-what-you-need-to-known.
           145 Food and Drug Administration, Arsenic in Food and Dietary Supplements (online at
  www.fda.gov/food/metals-and-your-food/arsenic-food-and-dietary-supplements) (accessed Jan. 26, 2021).
           141 Environmental Protection Agency, Drinking Water Requirements for States and Public Water Systems
  (online at www.epa.gov/dwreginfo/chemical-contaminant-rales) (accessed Jan. 26, 2021); The European Food
  Information Council, Arsenic (Q&A) (online at www.eufic.org/en/food-safety/article/arsenic-qa) (accessed Jan. 26,
  2021); World Health Organization, Arsenfc (Feb. 15, 2018) (online at www.who.int/news-room/fact-
  sheets/detail/arsenic).



                                                         51
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 99 of 114 PageID: 109




         FDA is fully aware of the dangers that inorganic arsenic presents to young children,
 stating that:

         There is growing evidence ... that exposure to inorganic arsenic
         during...infancy...may increase the risk of adverse health effects, including
         impaired development during... childhood and neurodevelopmental toxicity in
         infants and young children, and that these adverse effects may persist later in life
         .... [C]hildren may likewise be particularly susceptible to neurotoxic effects of
         inorganic arsenic, e.g., as manifested in intelligence test results in children ....
         Also, children three years and younger have the highest exposure to inorganic
         arsenic because they have 2-3-fold higher intakes of food on a per body mass
         basis as compared to adults. Therefore, a child's daily exposure to contaminants
         in food, such as inorganic arsenic in rice, could potentially be much higher than
         that of adults.147

         Yet, in the one category of baby food for which FDA has finalized a standard—infant
 rice cereal—it set the maximum inorganic arsenic content at the dangerous level of 100 ppb.

         Why did FDA set its level so high? Because in developing the limit, FDA was focused
 on the level of inorganic arsenic that would cause cancer. FDA disregarded the risk of
 neurological damage, which happens at a much lower level. In its 2016 Risk Assessment Report,
 FDA was able to quantify the risk of lung and bladder cancer that inorganic arsenic presents. It
 was not able to quantify the risks of neurological development for infants.148 As a result, the 100
 ppb limit is too high to adequately protect infants and children from the effects of inorganic
 arsenic.

        The third problem is that FDA's piecemeal approach of setting different inorganic arsenic
 standards for different products is logically unsound. There can be only one safe level for
 inorganic arsenic in the foods that babies consume. All finished baby food products should
 accord with this safe level.

        Aside from these guidance documents for infant rice cereal and apple juice, FDA does
 not regulate toxic heavy metals in other baby food products.

         One example of how this approach is failing is with FDA's decision to release draft
 guidance for apple juice, but not any other fruits juices. Based on the testing results the
 Subcommittee reviewed, baby food companies routinely exceed this draft limit of 10 ppb in
 other types of commonly consumed juices. Gerber, for example, used grape juice concentrate
 registering at 39 ppb inorganic arsenic. But because it was grape juice, as opposed to apple


          laI Food and Drug Administration, Supporting Document For Action Level For Inorganic Arsenic In Rice
 Cereals For Infants (Aug. 2020) (online at www.fda.gov/food/chemical-metals-natural-toxins-pesticides-guidance-
 documents-regulations/supporting-document-action-level-inorganic-arsenic-rice-cereals-infants#introduction).
          ias Food and Drug Administration, Arsenic in Rice and Rice Products RiskAssessment Report (Mar. 2016)
 (online at www.fda.gov/files/food/published/Arsenic-in-Rice-and-Rice-Products-Risk-Assessment-Report-
 PDF.pdf).



                                                       52
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 100 of 114 PageID: 110




  juice—which, from a safety perspective, is a distinction without a difference—Gerber
  incorporated in its products juice concentrate with high arsenic levels.

          The fourth problem with FDA's piecemeal approach is that it appears designed to be
  protective of baby food manufacturers. In developing the infant rice cereal limit of 100 ppb,
  FDA considered an "achievability assessment." The achievability assessment considered
  "manufacturers' ability to achieve hypothetical maximum limits for inorganic arsenic in infant
  rice cereals...,"149 FDA considered samples taken from three time periods: 2011-2013, 2014,
  and 2018. As shown below, over time, the number of samples that tested under 100 ppb
  inorganic arsenic increased from 36% to 76% of the total number of samples. FDA noted that
  this increase meant "alternate sources of rice are available to enable infant rice cereal
  manufacturers to supply the market and meet the" 100 ppb level. lso In short, FDA's standard
  reflects manufacturers' ease of compliance, rather than babies' safety.

          If it is not possible, or it is exceedingly costly, to source ingredients like rice that achieve
  a safe level, then baby food manufacturers should find substitutes for those ingredients. Our
  nation's children should not bear lifelong health burdens because of a manufacturer's preference
  for tainted ingredients.

          D.       The Trumn Administration Ignored A Secret Industry Presentation About
                   Higher Risks Of Tozic Heaw Metals In Baby Foods.

         On August 1, 2019, the Trump administration received a secret industry presentation that
  disclosed higher risks of toxic heavy metals in finished baby food products. Hain (Earth's Best
  Organic) revealed the fmding in a presentation to FDA entitled "FDA Testing Result
  Investigation."151




           la9 Food and Drug Administration, Supporting Document for Action Level for Inorganic Arsenic in Rice

  Cereals for Infants (Aug. 2020) (online at www.fda.gov/food/chemical-metals-natural-toxins-pesticides-guidance-
  documents-regulations/supporting-document-action-level-inorganic-arsenic-rice-cereals-infants#introduction).
           iso Id
           lsl Hain, PowerPoint Presentation to Food and Drug Admfnistratfon: FDA Testing Result Investigation
  (Aug. 1, 2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2.pdf).



                                                         53
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 101 of 114 PageID: 111




                                                                                -48
                                                                                1
                                                                                         ~~
                                                                                                        ~               ay,a
                                                                                                                          -               n
                                                                                                                                          :~
                                                                                    ,7                        z.        T•;                   ~
                                                                              •~,°       =a-~;g.            ~r7~7J'.}~~~~ . ~',.
                                                               w;.                                                                                         ~, w,.
                                                                       ", _)                                 ~~                                             ~~
                                                                     B-
                                                          ~     ~~: r ~r'     ~ cry~~.J ~~}x~                ~~s.y.+v       R~.~ • ,~             ~~.4~~..~!'S




                                                                                             Ar
                                                                FDATesling Resuftlrrovesfiigalibn
                                                                       A.ugusl l, 2019



         ..                                  - Tt         ~~          .rv•       „                      -.          . ..                                     .~ -              - '                      ~C~I
                     ~.~
       ~~                                                             _.~~~•~-~~_~~~.~ ~                                                                ~ ~~                         ~_                 --
          CaFificlea~ 91l~.~ Siid~raf.ia:~
           ConfidenWBusineg [nfotmation                                                                                                                                                            fBau~Ull445d


         Hain revealed that half (10 of 21) of the fmished rice products that Hain tested contained
  100 ppb or more of inorganic arsenic—exceeding FDA's standard for infant rice cereal. One
  product contained almost 30% more, registering at 129 ppb inorganic arsenic.
                                     ----~ ~ - ----. -.   ~-                 ° . - . Ystmd.e9b ~ . ~                                                                   . ._.         _              .
                      ~.     _ ._
                                     f~A flata                                               n+re"rs~        . .            _. i ... ..
                                                                                                                                                          Tra~k.4~ Trar~ Data.
                                     .     - •                                                                                                                                                   2rnr"Mke,rJ ; avg .
                                                                                                                        ,
       Ffr~Sa~pF~ ,                                        ~~                  Iro«e~ce
         ~~~~              ~~            LaRntm~be          wgantc                                          ~~~                1INIPBalafu                       s~~    TypeoflaseaicTest           Resul4s  i~w
                                                                      EG~.it • ~vma~
                                                          ~~
                                                                                         -                                                             t5Il6[~3D5               rotalArs~lc      ~69~
                           d,27t]3       WW I?Zi6                        LT-U                                1U3117               T44346
                                                                                                                                                       B~bC6C~30~ 6            sotal4rsanic      ~76~               67:D '
        1Lti2d3~'s
   .                                                                                                                                                   nt60Q7u512 I            Tat3llUs,~ic      ~~~~
                                                                                                                                                                                                                           ,,
                                                                                                                                                       @I<5LQCt~I52            TDlAI.PJiCniC .                            i
                                                                                                                                                                                                 . _;-~.,, _.. .. . •~.. .°.



          Hain's average level of inorganic arsenic in its finished rice foods was 97.62 ppb, which
  nearly matches FDA's dangerously high 100 ppb level for inorganic arsenic for infant rice
  cereal.

          Hain claims that it "revised its internal policies and testing standards to conform to
  FDA's non-binding recommendations."152 In 2016, FDA instituted draft guidance (which is now
  final) for inorganic arsenic in infant rice cereal at the dangerously high level of 100 ppb.
  However, Hain has not consistently abided by those limits.

          FDA also learned that Hain's policy to test ingredients underrepresented the levels of
  toxic heavy metals in its finished baby foods. Hain's finished products contained between 28%
  and 93% more inorganic arsenic than Hain estimated they would based on Hain's ingredient

          isz Letter from Kelly B. Kramer, Counsel for The Hain Celestial Group, Inc. to Chairman Raja
  Krishnamoorthi, Subcommittee on Economic and Consumer Policy, Committee on Oversight and Reform (Dec. 11,
  2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/9 Redacted.pdf).




                                                                                                              54
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 102 of 114 PageID: 112




  testing method. ls3 Hain found higher levels of arsenic in all finished foods tested for this FDA
  presentation than were reflected in tests of individual raw ingredients. This revelation means
  that every single finished good containing brown rice had more arsenic than the company's
  estimates, which were based on testing the raw ingredients.

          After seeing these results, FDA was put on notice that finished baby foods pose an even
  higher risk to babies than reflected in company tests of the raw ingredients that go into those
  finished products.

  Final Product Data Compared to Raw Ingredient Data, From Hain's Presentation to FDA 15a
                                                               ESLmate sr
                                  FDA Daza                         A   ~~                                       Track & Traca Dara
                                                           morease ' Pac9~ging'.                                                                            "B
   rDASampte         Bestt~r
                             '~t®umher [~A~c
                                                   Avg
                                                                                 ~PBatcir                    ~~ our         ~ ,peatarserdcSeat'Rrsults~    Ha9a
     Nlsmhe[          Rate            ~   ~ (pphr FGResul[        ~    Daie                                   ~t~
                                         n                 ~~ w                                                                                  pbl      eesult
                                                                                                             8164004661       Total Arsenic      54M
    bQ3781a                        $N A 4536     94
                                                                                                  199987     816tS004870      Total Arspnfc      58~
                                                                                                             816L'004759      Tvta[Arsenir       57
    11138929         3/2/14        BN C 1139     83    80.3            43S5p,: •        918/17                                                             5fi_3
                                                                                                             B16fl00:659      Total Arsenic      SS
                                                                                                  197545     816000:870       Total Ar~nic       58~
    3fl3%33                        BCI F 16 :8   64
                                                                                                             8164t104759      Totaf ArspNo       57
                                                                                                             81fx6004871       TotalArAanfc      6Q~
    10.19750         2/ 8/29         9N E         4    74.0            25 b            41114/17   2COdilO    t316C00:876       Total Arsen[C     58        57_B
                                                                                                             B16000:661        Totet drrenic     5A
    1041752
                      P-O ~                                                            aJ26n7                B1660a5149        Total ArseNc      65
    1037933          3    ~        BN E 1536 ~bl
    1041751                        BN BM2              96.0                                       200651     '8164000873       Tatal ArsenFc     56~       61.3
    143&577          3t'2IJ19      ON B 0932                                           9J27/17               R164U05157        Totat Arsenfe     6
    1426931                        8N 012A3      47                                                          $16p00:871        Total Arsentc     6D
                                                                                                             B16C605148        TMaI ArSenlc      61
    1W438D           4I11119         BH C        100   100.0                           10/18117   201873     3169004572       TotaiArsenic       55~      53.0
                                                               n                   i                         Hi6fl0a5i52       Total Arsenic     61_
                                                                                                             B16SA05W5         Total Ar9anlc     64
                                                                                                                               Total Arsenlc     76
    1024365          4127113       BN 12216            i29.0             3             11f3f17    2it,:346   B16WO5306                                     67.4
                                                                                                             1316040.5312      Total ArSenlc     02
                                                                                                             316cU05452        T4tal Arsenic     61'
    3N2S21O           5+,~1        BN12211 S44
                              9                                                        32J13J17              01605515
                                                                                                                00             To:alA[scnlc      63
     547103                        BN1~339
    1013927                        EIN E1541)                                          SIJSCJI7
                     a7J19                       gZ    10i.0                                      c~6sr697   8160005513        To:alAasanlc      60       62.7
    1026515                        8N H 2123
    1074286           6,"8(19      BNE14C5                                             12/5117
                                                                                                             mwnu0             TfltalA[senic     65
    1O'35736         6J39J19       BN10000       96                                    12J20j17
                                                                                                             "6390           9nor eNcArsenlo
    1047521          6{27J19       66V C nS2     190   i00.0   5®                       iJ3JL3    ZD3zz6
                                                                                                             g16{100,5581      TataEAraenla      55
                                                                                                             R1613il06189    7nnrganlcArseniC    SI
    1063061          7/39J19          BNl              115.0       '43%                IJ25/18    208553                                                   S~J5
                                                                                                             B160006391      9nuraenlc Arsenic   a0
                                                                                                             B160006265      Onur~anlcArsenlc    ,7
    1027437          8J18J19       BNA0703       97    97.0            286u.           2J24J18    210374     8161D0062fi3    lnnrganicArsenic              75.7
                                                                   '      -                                  $i6CUa62EA      1nor.anlcArsel~ic   7,$'

                                                                                                             ~~rz 35         ]nar eNCArsenlc     66
    784393           11f23J19      BN K~@305           3D8.0           3L9, _           5J1Ji8    Z15365                                                   82.5
                                                                                                             316fl006755     Ino-rgaNOArseNc     99



         Hain admitted to FDA in its presentation that "Brown Rice Flour testing results do not
  appear to be correlated to finished good results data."lss They are not correlated because the
  finished goods can contain as much as double the amount of arsenic as the raw ingredients.

           lss Hain, PowerPoint Presentation to Food and Drug Administration: FDA Testing Result Investigation
  (Aug. 1, 2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2.pdfl.
               154
                     Id
               155 Id




                                                                                        55
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 103 of 114 PageID: 113




          What can account for this increase in inorganic arsenic from the time the ingredients are
  tested to the time the products are fmished? Hain conveyed to FDA that the cause of the increase
  was Hain's use of a dangerous additive, stating: "Preliminary investigation indicates
  Vitamin/Mineral Pre-Mix may be a major contributing factor." Although this additive may only
  make up roughly 2% of the final good, Hain suggested it was still responsible for the spike in the
  levels of inorganic arsenic in the finished baby food. ls6

         Hain's finding accords with the Subcommittee's own. In the test results we reviewed,
  Hain used vitamin pre-mix that contained 223 ppb arsenic.ls' This ingredient also contained 352
  ppb lead, a matter not even addressed in the FDA presentation.

  Hain's Raw Material Pre-Shipment Test Data History (Excerpted Entry) lss




         Therefore, naturally occurring toxic heavy metals may not be the only problem causing
  dangerous levels of toxic heavy metals in baby foods; rather, baby food producers like Hain are
  adding ingredients that have high levels of toxic heavy metals into their products, such as
  vitamin/mineral pre-mix.

           FDA did not appear to take any unplanned actions on behalf of babies' safety after it
  received Hain's presentation. FDA did finalize a previously planned guidance, setting a limit of
  100 ppb inorganic arsenic in infant rice cereal. But it did not initiate regulation of additives like
  Hain's vitamin/mineral pre-mix. Moreover, it has not mandated that baby food manufacturers
  test finished goods.

          E.          Corporate Testing Policies Hide the Truth: In Addition to Hain, Beech-Nut
                      and Gerber Also Fail to Test Finished Product, Riskin2 an Undercount of
                      Tozic Heaw Metals in Their Finished Baby Foods.

         Hain (Earth's Best Organic) revealed to FDA that its policy to test only its ingredients,
  and not its final product, is underrepresenting the levels of toxic heavy metals in its baby foods.
  Unfortunately, Hain is not alone. The majority of baby food manufactarers, including Beech-
  Nut and Gerber, employ the same policy of testing only ingredients. ls9 That policy recklessly

           156
                 Id
            157 Hain, Raw Material Pre-Shipment Test Data History (Dec. 11, 2019) (online at
  https://oversight.house.gov/sites/democrats.oversight.house.gov/files/3_O.pdf).
            iss Id.
           's9Letter from the President and CEO of Beech-Nut Nutrition Company to Chairman Raja
  Krishnamoorthi, Subcommittee on Economic and Consumer Policy, Committee on Oversight and Reform (Dec. 6,
  2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/6_O.pdf) ("we do not test
  finished goods"); Letter from the Chief Executive Officer of Gerber Products Company to Chairman Raja
  Krishnamoorthi, Subcommittee on Economic and Consumer Policy, Committee on Oversight and Reform (Dec. 19,



                                                          56
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 104 of 114 PageID: 114




  endangers babies and children and prevents the companies from even knowing the full extent of
  the danger presented by their products.

          As the Hain presentation lays bare, ingredient testing does not work. Hain's finished
  baby foods had more arsenic than their ingredients 100% of the time-28-93% more inorganic
  arsenic.16o That means that only testing ingredients gives the false appearance of lower-than-
  actual toxic heavy metal levels.

  VI.      RECOMIVVIENDATIONS AND CONSIDERATIONS FOR INDUSTRY, PARENTS, AND
           REGULATORS: DO HIGHLY TAINTED INGREDIENTS LIIKE RICE BELONG IN
           BABY FOOD?

         Baby food manufacturers hold a special position of public trust. Consumers believe that
  they would not sell unsafe products. Consumers also believe that the federal government would
  not knowingly permit the sale of unsafe baby food. As this staff report reveals, baby food
  manufacturers and federal regulators have broken the faith.

          Step one to restoring that trust is for manufacturers to voluntarily and immediately reduce
  the levels of toxic heavy metals in their baby foods to as close to zero as possible. If that is
  impossible for foods containing certain ingredients, then those ingredients should not be included
  in baby foods.

        One example of an ingredient that might not be suitable for baby foods is rice.
  Throughout this report, rice appeared at or near the top of every list of dangerous baby foods.

                    For Hain (Earth's Best Organic), organic brown rice was the ingredient that tested
                    highest in inorganic arsenic-309 ppb. Indeed, the majority of Hain ingredients
                    that exceeded 100 ppb inorganic arsenic in testing (13 of 24) were organic brown
                    rice flour.161
           •        For Beech-Nut, the majority of its ingredients that tested over 100 ppb inorganic
                    arsenic (27 of 45) were rice-based (either rice, rice flour, or organic rice).16z




  2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/7 Redacted.pdf) (Gerber's
  policy is to "regularly test our ingredients, and periodically test... finished goods"); Hain, Testing And Release
  Procedure For Baby Food Ingredients (Dec. 11, 2019) (online at
  https://oversight.house.gov/sites/democrats.oversight.house.gov/files/8_Redacted.pdf) (Hain only tests raw
  ingredients; their testing policy applies only to ingredients and the vast majority of the testing information they
  provided to the Subcommittee was raw ingredient testing.).
           161 Hain, PowerPoint Presentation to Food and Drug Administration: FDA Testing Result Investigation
  (Aug. 1, 2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2.pdf).
           161 Id

           '6z Beech-Nut, Raw Material Heavy Metal Testing (Dec. 6, 2019) (online at
  http://oversight.house.gov/sites/democrats.oversight.house.gov/files/4.xlsx).



                                                           57
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 105 of 114 PageID: 115




           •       A significant number of the Nurture products that exceeded 100 ppb inorganic
                   arsenic were rice products.163
           •       Gerber used 67 batches of rice flour with over 90 ppb inorganic arsenic. l6a

          Further, rice and rice flour constitute a large proportion by volume of the baby foods that
  contain them. Therefore, increased toxic heavy metal levels in rice and rice flour could have a
  significant impact on the safety of the finished product.

         If certain ingredients, like rice, are highly tainted, the answer is not to simply lower toxic
  heavy metal levels as much as possible for those ingredients, the answer is to stop including
  them in baby foods. The Subcommittee urges manufacturers to make this change voluntarily.

          Similar considerations must be made for other ingredients that consistently contain higher
  levels of toxic heavy metals—ingredients like cinnamon, amylase, BAN 800, and vitamin
  premix. Manufacturers suggest that these additives, though high in toxic heavy metals, are not a
  concern because they make up a low percentage of the fmal food product. However, those
  manufacturers do not test their final food products, which is the only way to determine safety.
  Manufacturers should voluntarily commit to testing all of their finished baby food products, as
  opposed to just the ingredients. If they refuse, FDA should require them to do so.

          The Subcommittee recommends the following:

          •        Mandatory Testing: Only one of the companies reviewed by the Subcommittee
                   routinely tests its finished baby foods, even though the industry is aware that toxic
                   heavy metals levels are higher after food processing. Baby food manufacturers
                   should be required by FDA to test their finished products for toxic heavy metals,
                   not just their ingredients.
          •        Labeling: Manufacturers should by required by FDA to report levels of toxic
                   heavy metals on food labels.
          •        Voluntary Phase-Out of Tozic Ingredients: Manufacturers should voluntarily
                   find substitutes for ingredients that are high in toxic heavy metals, or phase out
                   products that have high amounts of ingredients that frequently test high in toxic
                   heavy metals, such as rice.
          •        FDA Standards: FDA should set maximum levels of inorganic arsenic, lead,
                   cadmium, and mercury permitted in baby foods. One level for each metal should
                   apply across all baby foods. The level should be set to protect babies against the
                   neurological effects of toxic heavy metals.
          •        Parental Vigilance: Parents should avoid baby food products that contain
                   ingredients testing high in heavy metals, such as rice products. The
                   implementation of recommendations one through four will give parents the
                   information they need to make informed decisions to protect their babies.

           163
               Nurture, Heavy Metal Test Results For Baby Food Products (Dec. 18, 2019) (online at
  http://oversight.house.gov/sites/democrats.oversight.house.gov/files/ l .xlsx).
            11 Gerber, Raw Material Heavy Metal Testing (Dec. 9, 2019) (online at
  https://oversight.house.gov/sites/democrats.oversight.house.gov/files/5_O.pdfl.



                                                         W.
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 106 of 114 PageID: 116




  VII.   CONCLUSION

          The Subcommittee's investigation proves that commercial baby foods contain dangerous
  levels of arsenic, lead, mercury, and cadmium. These toxic heavy metals pose serious health
  risks to babies and toddlers. Manufacturers knowingly sell these products to unsuspecting
  parents, in spite of internal company standards and test results, and without any warning labeling
  whatsoever.

          Last year, the Trump administration ignored new information contained in a secret
  industry presentation to federal regulators about toxic heavy metals in baby foods. On August 1,
  2019, FDA received a secret slide presentation from Hain, the maker of Earth's Best Organic
  baby food, which revealed that finished baby food products contain even higher levels of toxic
  heavy metals than estimates based on individual ingredient test results. One heavy metal in
  particular, inorganic arsenic, was repeatedly found to be present at 28-93% higher levels than
  estimated.

          The time is now for FDA to determine whether there is any safe exposure level for babies
  to inorganic arsenic, lead, cadmium, and mercury, to require manufacturers to meet those levels,
  and to inform consumers through labels.




                                                 wi
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 107 of 114 PageID: 117




                            EXHIBIT 2
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 108 of 114 PageID: 118
                              Gerber Product List

      Cereal                          Rice
                                      Oatmeal
                                      MultiGrain Cereal
                                      Oatmeal & Barley Cereal- Apple Cinnamon
                                      Oatmeal & Barley Cereal- Peach, Bananas & Cream
                                      Oatmeal & Barley Cereal- Bananas & Cream
                                      Fruit and Probiotic Infant Cereal- Oatmeal Banana
                                      Fruit and Probiotic Infant Cereal- Oatmeal Peach Apple
                                      Fruit and Probiotic Infant Cereal- Rice Banana Apple
                                      Hearty Bits MultiGrain Cereal- Banana Apple Strawberry
                                      Lil' Bits Cereal- Oatmeal Apple Cinnamon;
                                      Lil' Bits Cereal- Whole Wheat Apple Blueberry
                                      DHA & Probiotic Cereal- Rice
                                      Whole Grain Cereal- Whole Wheat.
                  Organic             Rice
                                      Oatmeal Banana
                                      Oatmeal Millet Quinoa
                                      Oatmeal
IBaby Food        lst Foods           Banana
                                      Apple
                                      Sweet Potato
                                      Prune
                                      Pear
                                      Carrot
                                      Buttemut Squash
                                      Peach
                                      Green Bean
                                      Pea
                  2nd Foods           Banana
                                      Sweet Potato
                                      Apple Strawberry Banana
                                      Apple
                                      Banana Blackberry Blueberry
                                      Pear
                                      Apple Banana with Oatmeal
                                      Banana Apple Pear
                                      Butternut Squash
                                      Banana Orange Medley
                                      Green Beans
                                      Carrots
                                      Apple Blueberry
                                      Peach
                                      Sweet Potato Turkey with Whole Grains Dinner
                                      Peas
                                      Pear Pineapple

     Prepared from the Gerber website: https://www.gerber.com/ (last accessed February 7, 2021)
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 109 of 114 PageID: 119
                              Gerber Product List

Baby Food        2nd Foods         Carrot Sweat Potato Pea
                                   Sweet Potato Corn
                                   Banana Carrot Mango
                                   Mango
                                   Apricot Mixed Fruit
                                   Chicken and Gravy
                                   Turkey and Gravy
                                   Beef and Gravy
                                   Prune Apple
                                   Ham and Gravy
                                   Banana Plum Grape
                                   Pear Zucchini Com
                                   Apple Cherry
                                   Apple Avocado
                                   Apple Peach Squash
                                   Sweet Potato Apple Pumpkin
                                   Sweet Potato Mango Kale
                                   Pumpkin
                                   Apple Strawberry Rhubarb
                                   Pear Parsnip Blueberry
                                   Carrot Mango Pineapple
                                   Squash Apple Corn
                                   Pumpkin Banana
                                   Mango Apple Twist
                                   Apple Chicken Dinner
                                   Apple Mango with Rice Cereal
                                   Apple Strawberry Blueberry with Mixed Cereal
                                   Chicken Noodle Dinner
                                   Chicken Rice Dinner
                                   Hawaiian Delight
                                   Mac & Cheese with Vegetables Dinner
                                   Pea Carrot Spinach
                                   Turkey Rice Dinner
                                   Vanilla Custard Pudding with Banana
                                   Vegetable Beef Dinner
                                   Vegetable Chicken Dinner
                 2nd Foods Cereals Pear Cinnamon with Oatmeal
                                   Apple Banana with Mixed Cereal
                 2nd Foods Pouches Apple Blueberry
                                   Apple Strawberry Banana
                 Toddler Pouches   Banana Pear Zucchini
                                   Fruit & Yogurt- Strawberry & Banana
                                   Fruit & Yogurt- Very Berry
                                   Fruit & Yogurt- Peaches & Cream;
                                   Banana Blueberry

    Prepared from the Gerber website: https://www.gerber.com/ (last accessed February 7, 2021)
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 110 of 114 PageID: 120
                              Gerber Product List

Baby Food         Toddler Pouches   Apple Mango Strawberry
                                    Apple Pear Peach
                                    Apple Sweet Potato with Cinnamon
                                    Banana Blueberry Purple Carrot Greek Yogurt Mixed
                                    Grains
                                    Pear Sweet Potato Greek Yogurt Oats Cinnamon
                                    Broccoli Carrot Banana Pineapple
                                    Sweet Potato Mango Pear Kale
                  3rd Foods         Pasta Marinara
                                    Pasta Primavera
                                    Garden Veggies & Rice
                                    Banana Blueberry Rice Pudding
                  Lil' Mixers       Vegetable Chicken with Mixed Grains & Carrots
                                    Sweet Potato Turkey with Mixed Grain & Carrot
                                    Apple Avocado with Quinoa Crisp
                                    Carrot Sweet Potato Pea with Quinoa Crisp
                  Natural 1st Foods Banana
                                    Carrot
                                    Apple
                                    Pear
                  Natural2nd Foods Banana Blueberry
                                    Apple Strawberry Banana
                                    Apple Zucchini Peach
                                    Apple Spinach Kale
                                    Apple Prune
                                    Pear Carrot Pea
                                    Sweet Potato Banana Orange
                                    Pear Guava
                                    Squash Pear Pineapple
                                    Pear Zucchini
                  Organic           Banana Mango
                  Incredipouch
                  Organic 2nd Foods Pear Peach Strawberry
                  Pouches
                                    Apple Blueberry Spinach
                                    Purple Carrot Banana Acai with Cardamom
                                    Squash Pear Peach with Basil
                                    Squash Apple Sweet Potato
                                    Apple Zucchini Spinach Strawberry
                                    Carrot Apple Mango
                                    Apple Carrot Squash
                                    Pear Mango Avocado
                                    Banana Acai Berry Mixed Grain
                                    Apple Kale Fig



     Prepared from the Gerber website: https://www.gerber.coxn/ (last accessed February 7, 2021)
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 111 of 114 PageID: 121
                              Gerber Product List

                  Organic 2nd Foods Apple Peach
Baby Food
                  Pouches
                                    Apple Raspberry Acai Berry
                                    Banana Blueberry Blackberry Oatmeal
                                    Banana Mango
                                    Banana Squash
                                    Mango Apple Carrot Kale
                                    Pear Blueberry Apple Avocado
                                    Pear Spinach
                                    Pear Zucchini Mango
                                    Pumpkin Banana Carrot
                  Organic Toddler   Banana Raspberry & Yogurt with Vanilla
                  Pouches
                                    Mango Peach Carrot Sweet Potato Oatmeal
                                    Banana Strawberry Beet Oatmeal
                                    Banana Mango Avocado Quino Vanilla
                                    Apple Mango Raspberry Avocado Oatmeal
                                    Pear Peach Oatmeal
                                    Apple Purple Carrot Blueberry with Yogurt
                                    Apple Mango Brown Rice with Vanilla
                                    Banana Strawberry Raspberry Mixed Grain
                  Organic 1st Foods Banana
                                    Carrot
                                    Apple
                                    Pear
                  Organic 2nd Foods Sweet Potato Apple Carrot & Cinnamon
                                    Apple Spinach Kale
                                    Mango Apple Banana
                                    Banana Apple Strawberry with Millet Quinoa & Cinnamon

                                      Pear Purple Carrot Raspberry
                                      Apple Wild Blueberry
                                      Apple Strawberry Beet
                                      Carrot Banana Mango with Millet & Quinoa
                                      Carrot Apple Pear
Snacks            Lil' Crunchies      Mild Cheddar
                                      Veggie Dip
                                      Garden Tomato
                                      Apple Sweet Potato
                                      Ranch
                                      Vanilla Maple
                  Puffs               Strawberry Apple
                                      Banana
                                      Blueberry
                                      Banana and Strawberry Apple

     Prepared from the Gerber website: https://www.gerber.com/ (last accessed February 7, 2021)
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 112 of 114 PageID: 122
                              Gerber Product List

Snacks           Puffs                Sweet Potato
                 Yogurt Melts         Strawberry
                                      Mixed Berries
                                      Banana Vanilla
                                      Peach
                                      Apple Cinnamon
                                      Vanilla
                 Fruit & Veggie       Very Berry Blend
                 Melts
                                      Truly Tropical Blend
                 Crawler Snacks       Arrowroot Cookies
                 Soft Baked Grain     Strawberry Banana
                 Bars
                                   Apple Cinnamon
                 Teethers          Strawberry Apple Spinach
                                   Banana Peach
                 Toddler Snacks    Banana Cookies
                                   Lil' Biscuits
                 Teether Wheels    Apple Harvest
                                   Banana Cream
                 Animal Crackers   Cinnamon Graham
                 Yogurt Blends     Strawberry
                                   Strawberry Banana
                                   Blueberry with Whole Grains
                                   Banana
                                   Mixed Berry
                                   Peach
                 Soothe'n' Chew    Banana
                 Organic Baby Pops Banana Raspberry
                                   Peanut
                                   Tomato
                 Organic Teethers Blueberry Apple Beet
                                   Mango Banana Carrot
                 Organic Lil'      White Cheddar Broccoli
                 Crunchies
                                   White Bean Hummus
                 Organic Yogurt    Banana Strawberry
                 Melts
                                   Red Berries
                 Organic Puffs     Cranberry Orange
                                   Fig Berry
                                   Apple
                 Organic Fruit &   Date & Carrot
                 Veggie Bars
                 Organic Biscuits  Hone

    Prepared from the Gerber website: https://www.gerber.com/ (last accessed February 7, 2021)
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 113 of 114 PageID: 123
                              Gerber Product List

Snacks             Organic Biscuits    Apple
Meals              Toddler Meals       Mashed Potatoes & Meatloaf in Gravy
                                       Mashed Potatoes & Gravy with Roasted Chicken
                                       Macaroni & Cheese
                                       Spaghetti Rings
                                       Pasta Stars in Meat Sauce
                                       Yellow Rice & Chicken with Vegetables in Sauce
                                       Spiral Pasta in Turkey Meat Sauce
                                       Mac & Cheese
                                       Creamy Chicken Stew with Vegetables
                                       Pasta Shells & Cheese
                                       Pasta Stars
                  Pick-Ups             Chicken & Carrot Ravioli
                                       Turkey & Vegetable Ravioli
                                       Cheese & Spinach Ravioli
                                       Chicken & Parmesan Cheese Ravioli
                                       Beef & Tomato Ravioli
                                       Diced Apple
                  Oatmeal & Barley     Apple Cinnamon
                  Cereal
                                       Peach
                                       Bananas & Cream
                  Mealtime Harvest     Garden Tomato
                  Bowl
                                    Spanish-Style Sofrito
                                    Pesto
                  Lil' Sticks       Chicken Sticks
                                    Turkey Sticks
                  Freshful Start    Veggie Bites Broccoli, Lentil, Cheddar
                                    Veggie Bites Yellow Carrot, Kale, Lentil & Quinoa
                                    Veggie & Grain Bowl- Mac & Cheese
                                    Veggie & Grain Bowl- Tomato Basil
                                    Veggie & Grain Bowl- Southwest Style
                  Organic Grain and Oats, Red Quinoa & Farro with Tropical Fruits
                  Grow Morning
                  Bowl
                                    Oats, Barley and Red Quinoa with Banana & Summer
                                    Berries
                  Organic Freshful  Veggie Bites Broccoli, Lentil, Cheddar
                  Start
                                    Veggie Bites Yellow Carrot, Kale, Lentil & Quinoa
                                    Veggie & Grain Bowl- Mac & Cheese
                                    Veggie & Grain Bowl- Tomato Basil
                                    Veggie & Grain Bowl- Southwest Style
Bevera es         100% Juice        Apple

     Prepared from the Gerber website: https://www.gerber.com/ (last accessed February 7, 2021)
Case 2:21-cv-09064-CCC-MF Document 1-1 Filed 03/08/21 Page 114 of 114 PageID: 124
                              Gerber Product List

Beverages         100% Juice           Pear
                                       Apple Prune
                                       White Grape
                  Water and Juice      Strawberry Kiwi Flavor
                  Blend
                  Organic Oat Milk     Banana Squash Mango Pineapple
                  Smoothie
                                       Mixed Berry Banana Beet
                                       Strawberry
                                       Cherry- Naturally Flavored with Other Natural Flavors
                  Organic Fruit        Strawberry-Naturally Flavored with Other Natural Flavors
                  Infused Water
                  Organic Coconut      Mango Peach Carrot
                  Water Splashers
                                       Banana Mango Squash
                                       Cherry Sweet Potato Apple




     Prepared from the Gerber website: https://www.gerber.com/ (last accessed February 7, 2021)
